Exhibit 10.1

 

Execution Version

 

 

 

 

 

$125,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 24, 2017

 

among

 

CRA INTERNATIONAL, INC.,
CRA INTERNATIONAL (UK) LIMITED,
CRA INTERNATIONAL LIMITED, and
CRA INTERNATIONAL (NETHERLANDS) B.V.
as the Borrowers,

 

CITIZENS BANK, N.A.,
as Administrative Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

 

 

 

CITIZENS BANK, N.A.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Article I.

Definitions and Accounting Terms

 

2

 

 

 

 

Section 1.01.

Defined Terms

 

2

 

 

 

 

Section 1.02.

Other Interpretive Provisions

 

33

 

 

 

 

Section 1.03.

Accounting Terms

 

33

 

 

 

 

Section 1.04.

Rounding

 

34

 

 

 

 

Section 1.05.

References to Agreements, Laws, Etc.

 

34

 

 

 

 

Section 1.06.

Times of Day

 

34

 

 

 

 

Section 1.07.

Currency Exchange Matters

 

34

 

 

 

 

Section 1.08.

Change in Currency

 

35

 

 

 

 

Section 1.09.

Additional Alternate Currencies

 

35

 

 

 

 

Article II.

The Commitments and Borrowings

 

36

 

 

 

 

Section 2.01.

The Loans

 

36

 

 

 

 

Section 2.02.

Borrowings, Conversions and Continuations of Loans

 

36

 

 

 

 

Section 2.03.

Prepayments

 

38

 

 

 

 

Section 2.04.

Termination or Reduction of Revolving Commitments

 

39

 

 

 

 

Section 2.05.

Repayment of Loans

 

40

 

 

 

 

Section 2.06.

Interest

 

40

 

 

 

 

Section 2.07.

Fees

 

41

 

 

 

 

Section 2.08.

Computation of Interest and Fees

 

41

 

 

 

 

Section 2.09.

Evidence of Indebtedness

 

42

 

 

 

 

Section 2.10.

Payments Generally

 

42

 

 

 

 

Section 2.11.

Sharing of Payments, etc.

 

44

 

 

 

 

Section 2.12.

Swingline Loans

 

44

 

 

 

 

Section 2.13.

Letters of Credit

 

45

 

 

 

 

Section 2.14.

Increase of Revolving Commitments; Additional Lenders

 

49

 

 

 

 

Section 2.15.

Defaulting Lenders

 

51

 

 

 

 

Section 2.16.

The Designated Borrowers

 

52

 

 

 

 

Article III.

Taxes, Increased Costs Protection and Illegality

 

53

 

 

 

 

Section 3.01.

Taxes

 

53

 

 

 

 

Section 3.02.

Illegality

 

59

 

 

 

 

Section 3.03.

Inability to Determine Rates

 

59

 

 

 

 

Section 3.04.

Increased Cost and Reduced Return; Capital Adequacy

 

60

 

 

 

 

Section 3.05.

Funding Losses

 

61

 

 

 

 

Section 3.06.

Matters Applicable to All Requests for Compensation

 

62

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 3.07.

Replacement of Lenders under Certain Circumstances

 

62

 

 

 

 

Section 3.08.

Survival

 

63

 

 

 

 

Article IV.

Conditions Precedent to Borrowings

 

63

 

 

 

 

Section 4.01.

Conditions to Initial Borrowing

 

63

 

 

 

 

Section 4.02.

Conditions to All Borrowings

 

66

 

 

 

 

Article V.

Representations and Warranties

 

67

 

 

 

 

Section 5.01.

Existence, Qualification, Compliance with Laws

 

67

 

 

 

 

Section 5.02.

Authorization; No Contravention

 

67

 

 

 

 

Section 5.03.

Consents

 

67

 

 

 

 

Section 5.04.

Binding Effect

 

67

 

 

 

 

Section 5.05.

Financial Statements; No Material Adverse Effect; No Default

 

68

 

 

 

 

Section 5.06.

Litigation

 

68

 

 

 

 

Section 5.07.

Ownership of Assets

 

68

 

 

 

 

Section 5.08.

Solvency

 

68

 

 

 

 

Section 5.09.

Taxes

 

68

 

 

 

 

Section 5.10.

ERISA Compliance

 

69

 

 

 

 

Section 5.11.

Subsidiaries

 

70

 

 

 

 

Section 5.12.

Margin Regulations; Investment Company Act

 

70

 

 

 

 

Section 5.13.

Disclosure

 

70

 

 

 

 

Section 5.14.

Intellectual Property; Licenses. etc.

 

70

 

 

 

 

Section 5.15.

Insurance

 

70

 

 

 

 

Section 5.16.

Use of Proceeds

 

70

 

 

 

 

Section 5.17.

USA PATRIOT Act

 

71

 

 

 

 

Section 5.18.

Sanctions

 

71

 

 

 

 

Section 5.19.

Anti-Corruption

 

71

 

 

 

 

Section 5.20.

Representations as to the UK Borrower

 

71

 

 

 

 

Section 5.21.

Securities Pledge Agreement

 

72

 

 

 

 

Section 5.22.

Dormant Subsidiaries

 

72

 

 

 

 

Section 5.23.

EEA Financial Institution

 

72

 

 

 

 

Article VI.

Affirmative Covenants

 

72

 

 

 

 

Section 6.01.

Financial Statements

 

72

 

 

 

 

Section 6.02.

Certificates; Other Information

 

73

 

 

 

 

Section 6.03.

Notices

 

75

 

 

 

 

Section 6.04.

Payment of Obligations

 

75

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 6.05.

Preservation of Existence, etc.

 

76

 

 

 

 

Section 6.06.

Maintenance of Properties

 

76

 

 

 

 

Section 6.07.

Maintenance of Insurance

 

76

 

 

 

 

Section 6.08.

Compliance with Laws and Organization Documents

 

76

 

 

 

 

Section 6.09.

Books and Records

 

76

 

 

 

 

Section 6.10.

Right to Inspect

 

76

 

 

 

 

Section 6.11.

Employee Plans

 

77

 

 

 

 

Section 6.12.

Approvals and Authorizations

 

77

 

 

 

 

Section 6.13.

Cash Management

 

78

 

 

 

 

Section 6.14.

Immaterial Subsidiaries

 

78

 

 

 

 

Section 6.15.

Covenant to Give Security

 

78

 

 

 

 

Section 6.16.

Distributions to the Company

 

79

 

 

 

 

Section 6.17.

Anti-Corruption Laws

 

79

 

 

 

 

Section 6.18.

People with Significant Control Regime

 

79

 

 

 

 

Section 6.19.

Post-Closing Actions

 

79

 

 

 

 

Article VII.

Negative Covenants

 

80

 

 

 

 

Section 7.01.

Liens

 

80

 

 

 

 

Section 7.02.

Investments

 

81

 

 

 

 

Section 7.03.

Indebtedness

 

82

 

 

 

 

Section 7.04.

Fundamental Changes

 

83

 

 

 

 

Section 7.05.

Dispositions

 

84

 

 

 

 

Section 7.06.

Restricted Payments

 

84

 

 

 

 

Section 7.07.

Change in Nature of Business

 

85

 

 

 

 

Section 7.08.

Transactions with Affiliates

 

85

 

 

 

 

Section 7.09.

Burdensome Agreements

 

85

 

 

 

 

Section 7.10.

Use of Proceeds

 

85

 

 

 

 

Section 7.11.

Fiscal Year

 

86

 

 

 

 

Section 7.12.

Organization Documents

 

86

 

 

 

 

Section 7.13.

Financial Covenants

 

86

 

 

 

 

Section 7.14.

Anti-Terrorism Laws

 

86

 

 

 

 

Section 7.15.

Dormant Subsidiaries

 

86

 

 

 

 

Section 7.16.

Canadian Pension Plans

 

86

 

 

 

 

Article VIII.

Events of Default and Remedies

 

86

 

 

 

 

Section 8.01.

Events of Default

 

86

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 8.02.

Remedies upon Event of Default

 

88

 

 

 

 

Section 8.03.

Application of Funds

 

89

 

 

 

 

Article IX.

Administrative Agent and Other Agents

 

90

 

 

 

 

Section 9.01.

Appointment and Authority of the Administrative Agent

 

90

 

 

 

 

Section 9.02.

Rights as a Lender

 

90

 

 

 

 

Section 9.03.

Exculpatory Provisions

 

91

 

 

 

 

Section 9.04.

Reliance by the Administrative Agent

 

92

 

 

 

 

Section 9.05.

Delegation of Duties

 

92

 

 

 

 

Section 9.06.

Non-Reliance of Administrative Agent and Other Lenders; Disclosure of
Information by Agents

 

92

 

 

 

 

Section 9.07.

Indemnification of Agents

 

93

 

 

 

 

Section 9.08.

No Other Duties; Other Agents, etc.

 

93

 

 

 

 

Section 9.09.

Resignation of Administrative Agent

 

93

 

 

 

 

Section 9.10.

Administrative Agent May File Proofs of Claim

 

94

 

 

 

 

Section 9.11.

Appointment of Supplemental Administrative Agents

 

95

 

 

 

 

Section 9.12.

Collateral Matters

 

95

 

 

 

 

Section 9.13.

Secured Hedge Agreements/Cash Management

 

95

 

 

 

 

Article X.

Loan Guaranty of Each Designated Borrower

 

96

 

 

 

 

Section 10.01.

Guaranty

 

96

 

 

 

 

Section 10.02.

Guaranty of Payment

 

96

 

 

 

 

Section 10.03.

No Discharge or Diminishment of Loan Guaranty

 

96

 

 

 

 

Section 10.04.

Defenses Waived

 

97

 

 

 

 

Section 10.05.

Rights of Subrogation

 

97

 

 

 

 

Section 10.06.

Reinstatement; Stay of Acceleration

 

97

 

 

 

 

Section 10.07.

Designated Borrower Information

 

97

 

 

 

 

Section 10.08.

Termination

 

98

 

 

 

 

Section 10.09.

Liability Cumulative

 

98

 

 

 

 

Article XI.

Miscellaneous

 

98

 

 

 

 

Section 11.01.

Amendments, etc.

 

98

 

 

 

 

Section 11.02.

Notices and Other Communications; Facsimile Copies

 

99

 

 

 

 

Section 11.03.

No Waiver; Cumulative Remedies

 

101

 

 

 

 

Section 11.04.

Attorney Fees and Expenses

 

101

 

 

 

 

Section 11.05.

Indemnification by the Loan Parties

 

101

 

 

 

 

Section 11.06.

Marshaling; Payments Set Aside

 

102

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 11.07.

Successors and Assigns

 

102

 

 

 

 

Section 11.08.

Confidentiality

 

105

 

 

 

 

Section 11.09.

Setoff

 

106

 

 

 

 

Section 11.10.

Interest Rate Limitation

 

106

 

 

 

 

Section 11.11.

Integration; Effectiveness

 

107

 

 

 

 

Section 11.12.

Electronic Execution of Assignments and Certain Other Documents

 

107

 

 

 

 

Section 11.13.

Survival of Representations and Warranties

 

107

 

 

 

 

Section 11.14.

Severability

 

107

 

 

 

 

Section 11.15.

GOVERNING LAW

 

107

 

 

 

 

Section 11.16.

WAIVER OF RIGHT TO TRIAL BY JURY

 

108

 

 

 

 

Section 11.17.

USA PATRIOT Act Notice

 

109

 

 

 

 

Section 11.18.

Service of Process

 

109

 

 

 

 

Section 11.19.

No Advisory or Fiduciary Responsibility

 

109

 

 

 

 

Section 11.20.

Judgment Currency

 

109

 

 

 

 

Section 11.21.

Lender Action

 

110

 

 

 

 

Section 11.22.

Effect of Amendment and Restatement

 

110

 

 

 

 

Section 11.23.

Parallel Liability

 

110

 

 

 

 

Section 11.24.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

111

 

 

 

 

Section 11.25.

ERISA

 

111

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(a)

Existing Letters of Credit

1.01(b)

Mandatory Cost Formulae

2.01

Lenders and Commitments on Closing Date

5.05(e)

Fiscal Year End Dates

5.10(a)

ERISA Compliance

5.11

Subsidiaries and Other Equity Investments

7.01(a)

Existing Liens

7.02(h)

Existing Investments

7.03(b)

Existing Indebtedness

11.02

Administrative Agent’s Offices, Certain Addresses for Notices

 

EXHIBITS

 

A

Form of Loan Notice

B

Form of Note

C

Form of Compliance Certificate

D

Form of Assignment and Assumption

E

Forms of U.S. Tax Compliance Certificates

F

Form of Solvency Certificate

G

Form of Securities Pledge Agreement

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October 24,
2017, among CRA INTERNATIONAL, INC., a Massachusetts corporation (the
“Company”), CRA INTERNATIONAL (UK) LIMITED, a private limited company
incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA INTERNATIONAL LIMITED, a company organized under the laws of
Ontario (the “Canadian Borrower”), CRA INTERNATIONAL (NETHERLANDS) B.V., a
private company with limited liability organized and existing under the laws of
the Netherlands, registered with the trade register of the Chamber of Commerce
under number 3426111 (the “Dutch Borrower”, and together with the UK Borrower
and the Canadian Borrower, each a “Designated Borrower”, and collectively the
“Designated Borrowers”; the Designated Borrowers together with the Company, each
a “Borrower” and collectively, the “Borrowers”), CITIZENS BANK, N.A., as
Administrative Agent (in such capacity, including any successor thereto, the
“Administrative Agent”), BANK OF AMERICA, N.A., as Syndication Agent, and each
Lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

 

WITNESSETH:

 

WHEREAS, the Company and the UK Borrower are parties to that certain Credit
Agreement dated as of April 24, 2013, by and among the Company, the UK Borrower,
Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.), as administrative
agent, Bank of America, N.A. as syndication agent, and the lenders from time to
time party thereto (the “Existing Credit Agreement”);

 

WHEREAS, the parties hereto (including Citizens Bank, N.A.) have agreed to amend
and restate the Existing Credit Agreement in the form of this Agreement (as
defined herein);

 

WHEREAS, the Company has requested that the Lenders extend credit to the
Borrowers in the form of Revolving Loans in an aggregate principal at any time
outstanding not in excess of the aggregate amount of the Revolving Commitments,
pursuant to the terms of this Agreement;

 

WHEREAS, the Company has requested the Swingline Lender to make Swingline Loans
in an aggregate principal amount at any time outstanding not in excess of the
Swingline Sublimit, pursuant to the terms of this Agreement;

 

WHEREAS, the Company has requested the Issuing Banks to issue letters of credit,
in an aggregate face amount at any time outstanding not in excess of the Letter
of Credit Sublimit to support payment obligations incurred by the Company and
its Subsidiaries, pursuant to the terms of this Agreement;

 

WHEREAS, the Borrowers have requested that the aggregate Revolving Commitments
of the Lenders include (a) a sublimit for Revolving Loans to the Designated
Borrowers in an aggregate principal amount at any time outstanding not in excess
of the Designated Borrower Sublimit, and (b) a sublimit for Revolving Loans to
the Borrowers in an aggregate principal amount at any time outstanding in
Alternate Currency (as hereinafter defined) not in excess of the Alternate
Currency Sublimit;

 

WHEREAS, as of the Closing Date, there are no outstanding Loans under the
Existing Credit Agreement, and, upon the effectiveness of this Agreement, the
letters of credit outstanding under the Existing Credit Agreement will be deemed
to be Existing Letters of Credit under this Agreement;

 

WHEREAS, the proceeds of the Loans and the issuances of Letters of Credit will
be used, on or after the Closing Date and prior to the expiration of the
Availability Period (a) for working capital and general corporate purposes
(including Permitted Acquisitions) of the Company and its Subsidiaries from time
to time permitted under this Agreement, and (b) to pay fees and expenses in
connection with the transactions contemplated hereby; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make the
Loans and provide financial accommodations to the Borrowers, and each Issuing
Bank is willing to issue Letters of Credit, in each case, subject to the terms
and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

 

ARTICLE I.

 

Definitions and Accounting Terms

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Additional Lender” has the meaning specified in Section 2.14(c).

 

“Adjusted Consolidated EBITDA” means, with respect to the Company for any fiscal
period, an amount equal to the sum of (without duplication):

 

(a)                                 Adjusted Consolidated Net Income of the
Company during such period; and

 

(b)                                 to the extent such Adjusted Consolidated Net
Income has been reduced thereby:

 

(i)                                     all taxes on or measured by income of
the Company and its Subsidiaries (other than the Excluded Subsidiary) paid or
accrued in accordance with GAAP for such period net of income tax credits for
such period;

 

(ii)                                  Interest Expense of the Company and its
Subsidiaries (other than the Excluded Subsidiary) for such period;

 

(iii)                               depreciation and amortization expense of the
Company and its Subsidiaries (other than the Excluded Subsidiary) for such
period;

 

(iv)                              to the extent the amount thereof is approved
in writing by the Administrative Agent (which approval shall not be reasonably
withheld) and the aggregate amount thereof does not exceed 15% of the
Consideration for a Permitted Acquisition, reasonable transaction expenses which
are incurred and not capitalized in connection with a Permitted Acquisition;
provided such transaction expenses were incurred within one year of the
consummation of the Permitted Acquisition;

 

(v)                                 non-cash write-downs, losses, expenses and
charges (including impairment of goodwill, write-downs of intangibles,
amortization of compensation in the form of Equity Interests and non-cash losses
associated with adjustments to contingent consideration payments);

 

(vi)                              extraordinary and non-recurring losses of the
Company and its Subsidiaries (other than the Excluded Subsidiary) for such
period; and

 

(vii)                           to the extent documentation has been provided
therefor to the Administrative Agent in detail reasonably satisfactory to the
Administrative Agent, non-cash expenses resulting from the forgiveness of loans
made by the Company or any Subsidiary (other than the Excluded Subsidiary) of
the Company to employees or consultants of the Company or any of its
Subsidiaries deducted in the calculation of Adjusted Consolidated Net Income for
such period;

 

2

--------------------------------------------------------------------------------


 

(c)                                  less, to the extent such Adjusted
Consolidated Net Income has been increased thereby, without duplication, all
non-cash items (including non-cash gains associated with adjustments to
contingent consideration payments) increasing Adjusted Consolidated Net Income
for such period, and all extraordinary and non-recurring gains of the Company
and its Subsidiaries (other than the Excluded Subsidiary) for such period;

 

all as determined on a consolidated basis for the Company and its consolidated
Subsidiaries (excluding the Excluded Subsidiary) in accordance with GAAP.  For
the purposes of calculating Adjusted Consolidated EBITDA for any Test Period in
connection with any determination of the Total Leverage Ratio or Interest
Coverage Ratio, (i) if at any time during such period the Company or any such
Subsidiary shall have made any Specified Disposition, the Adjusted Consolidated
EBITDA for such Test Period shall be reduced by an amount equal to the Adjusted
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Specified Disposition for such Test Period or increased by an
amount equal to the Adjusted Consolidated EBITDA (if negative) attributable
thereto for such Test Period and (ii) if during such Test Period the Company or
any such Subsidiary shall have made a Specified Acquisition, Adjusted
Consolidated EBITDA for the portion of such Test Period prior to the date of
such Specified Acquisition shall be calculated after giving effect thereto on a
Pro Forma Basis as if such Specified Acquisition occurred on the first day of
such Test Period.  As used in this definition, “Specified Acquisition” means any
acquisition of property or series of related acquisitions of property that
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common Equity Interests
of a Person and involves the payment of consideration by the Company and its
Subsidiaries in excess of $1,000,000; and “Specified Disposition” means any
Disposition of property or series of related Dispositions of property that
constitutes a division or operating unit of a business or a line of business or
a Disposition of all or substantially all of the Equity Interests or assets of a
Person and which yields gross proceeds to the Company and its Subsidiaries in
excess of $1,000,000.  For the avoidance of doubt, “Specified Acquisition” shall
not include lateral hires of individuals and consultants who are compensated
with loans under Section 7.02(b) which are forgivable.

 

“Adjusted Consolidated Net Income” means, with respect to the Company, for any
period, the aggregate net income (or loss) of the Company and its Subsidiaries
(other than the Excluded Subsidiary) for such period on a consolidated basis,
determined in accordance with GAAP; provided there shall be excluded therefrom:
(a) the net income (but not loss) of any such Subsidiary to the extent that the
declaration of dividends or similar distributions by that Subsidiary of such
income to the Company or otherwise is restricted by a contract, operation of law
or otherwise; and (b) the net income of any other Person, except to the extent
of cash dividends or distributions actually paid in cash to the Company or its
Subsidiaries (excluding the Excluded Subsidiary) with respect to whom such
Adjusted Consolidated Net Income calculation is being determined.

 

“Adjusted Eurocurrency Rate” means, with respect to any Borrowing of
Eurocurrency Rate Loans for any Interest Period, an interest rate per annum
equal to the Eurocurrency Rate for such Interest Period multiplied by the
Statutory Reserve Rate.  The Adjusted Eurocurrency Rate will be adjusted
automatically as to all Borrowings of Eurocurrency Rate Loans then outstanding
as of the effective date of any change in the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

 

3

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arrangers, the Agents or their respective lending affiliates shall
be deemed to be an Affiliate of the Company or any of the Subsidiaries of the
Company.

 

“Agent Parties” has the meaning specified in Section 11.02(d).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Supplemental Administrative Agents (if any) and the Arrangers.

 

“Aggregate Commitments” means the Revolving Commitments of all the Lenders.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

 

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

 

“Alternate Currency” means each of the following currencies:  Euros, Sterling,
Canadian Dollars, and Swiss Francs, together with each other currency (other
than Dollars) that is approved in accordance with Section 1.09; provided that
for each such other Alternate Currency that is so approved, such requested
currency is an Eligible Currency.

 

“Alternate Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or any Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Value Date) for the purchase of such Alternate
Currency with Dollars.

 

“Alternate Currency LC Sublimit” means an amount equal to the Dollar Equivalent
of $2,000,000.  The Alternate Currency LC Sublimit is part of, and not in
addition to, the Letter of Credit Sublimit.

 

“Alternate Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $35,000,000.  The Alternate Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

“Annual Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal years ended December 31, 2016
and December 31, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the Company and its
Subsidiaries for such fiscal year, including the notes thereto.

 

4

--------------------------------------------------------------------------------


 

“Applicable Rate” means, with respect to any Base Rate Loan, Eurocurrency Rate
Loan or the Unused Line Fee, (a) from the Closing Date until the Business Day
after a Compliance Certificate is delivered for the fiscal quarter ending March
31, 2018, (i) 1.25% per annum, with respect to Revolving Loans which are
Eurocurrency Rate Loans, (ii) 0.25% per annum, with respect to Revolving Loans
which are Base Rate Loans, and (iii) 0.200% per annum, with respect to the
Unused Line Fee, and (b) thereafter, the following percentages per annum set
forth below under the caption “Eurocurrency Rate”, “Base Rate”, or “Unused Line
Fee”, as the case may be, based upon the Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Total Leverage
Ratio

 

Eurocurrency
Rate

 

Base Rate

 

Unused
Line Fee

 

1

 

> 2.50:1.00

 

2.25

%

1.25

%

0.350

%

2

 

< 2.50:1.00 but > 2.00:1.00

 

2.00

%

1.00

%

0.300

%

3

 

< 2.00:1.00 but > 1.50:1.00

 

1.75

%

0.75

%

0.250

%

4

 

< 1.50:1.00 but > 1.00:1.00

 

1.50

%

0.50

%

0.200

%

5

 

< 1.00:1.00

 

1.25

%

0.25

%

0.200

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply in respect of the Credit Facility and the Unused Line Fee, in each case as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and in each case shall remain in effect
until the first Business Day following the date on which such Compliance
Certificate is delivered.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternate Currency, the local time in the place of settlement for such Alternate
Currency as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Arrangers” means Citizens and Merrill, Lynch, Pierce, Fenner & Smith
Incorporated, in their capacities as joint lead arrangers and joint bookrunners
under this Agreement.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation of any Person,
the capitalized or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease or other agreement were
accounted for as a Capitalized Lease.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earliest of (i) the Maturity Date, (ii) the date of
termination of the Revolving Commitments pursuant to Section 2.04, and (iii) the
date of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of each Issuing Bank to make L/C
Credit Extensions pursuant to Section 8.02.

 

5

--------------------------------------------------------------------------------


 

“Available Revolving Commitment” means, at any time, the Aggregate Commitments
minus the Aggregate Revolving Exposure (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Pro Rata Share of
all outstanding Borrowings under the Credit Facility).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus 1/2 of 1% and (c) the sum of (i) the Adjusted Eurocurrency Rate in
effect on such day for a one-month Interest Period commencing on such day
(subject to the interest rate floor set forth therein) plus (ii) 1.00%, in each
instance as of such date of determination.  Any change in the Base Rate due to a
change in any of the foregoing will become effective on the effective date of
such change in the Federal Funds Rate, the Prime Rate or the Adjusted
Eurocurrency Rate for an Interest Period of one (1) month; provided that if the
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.  If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive in the absence of
manifest error) (A) that it is unable to ascertain the Federal Funds Rate, for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the terms above or (B) that the
Prime Rate or the Adjusted Eurocurrency Rate no longer accurately reflects an
accurate determination of the prevailing Prime Rate or the Adjusted Eurocurrency
Rate, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Base Rate, until the circumstances giving
rise to such inability no longer exist.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans are only available to the Company and shall be denominated in
Dollars.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph to this Agreement.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(a)                                 where it relates to a Treaty Lender that is
an original Lender, contains the scheme reference number and jurisdiction of tax
residence of that Lender, and

 

(i)                                     where the Borrower is an original
Borrower, is filed with HM Revenue & Customs within 30 days of the date of this
Agreement; or

 

(ii)                                  where the Borrower is an additional
Borrower, is filed with HM Revenue & Customs within 30 days of the date on which
that Borrower becomes an additional Borrower; or

 

6

--------------------------------------------------------------------------------


 

(b)                                 where it relates to a Treaty Lender that is
a new lender, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment and
Assumption or Incremental Amendment, and

 

(i)                                     where the Borrower is a Borrower as at
the relevant Transfer Date, is filed with HM Revenue & Customs within 30 days of
that Transfer Date; or

 

(ii)                                  where the Borrower is not a Borrower as at
the relevant Transfer Date, is filed with HM Revenue & Customs within 30 days of
the date on which that Borrower becomes an additional Borrower.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing of a Swingline Loan or a borrowing consisting of
Revolving Loans of the same Type made, converted or continued on the same date
and, in the case of Eurocurrency Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office with respect
to Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Benefit Plan” means any material plan, fund, program, or policy,
whether funded or unfunded, insured or uninsured, providing employee benefits,
including such medical, hospital care, dental, sickness, accident, disability,
life insurance, retirement or savings benefits, under which any Loan Party or
any Subsidiary of any Loan Party has any liability with respect to any employee
or former employee, but excluding any Canadian Pension Plans.

 

“Canadian Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Canadian
Tax Act.

 

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

 

“Canadian MEPP” means a multi-employer pension plan as defined under the
applicable Canadian pension Laws, to which any Loan Party’s or Subsidiary’s only
financial obligation is to pay employer contributions in accordance with a
collective bargaining agreement, and which is not maintained, sponsored or
administered by a Loan Party or Subsidiary.

 

“Canadian Pension Plans” means any plan, program or arrangement that is a
pension plan that is required to be registered under any applicable Canadian
federal or provincial pension Laws, whether or not registered under any such
Laws, which is, or has been, maintained or contributed to by, or to which there
is or may be an obligation to contribute by, a Loan Party or Subsidiary
operating in Canada in respect of any Person’s employment in Canada with such
Loan Party or Subsidiary, other than any Canadian MEPP or plans established by
statute, which shall include the Canada Pension Plan maintained by the
government of Canada and the Quebec Pension Plan maintained by the government of
the Province of Quebec.

 

“Canadian Tax Act” means the Income Tax Act (Canada) and the regulations
thereunder, as amended.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder (except as otherwise expressly provided), the amount of obligations
attributable to any Capitalized Lease shall be the amount thereof accounted for
as a liability in accordance with GAAP; provided, further, that for purposes of
this Agreement, the determination of whether a lease is required to be accounted
for as a Capitalized Lease on the balance sheet of such Person shall be made by
reference to GAAP as in effect on the Closing Date and without giving effect to
ASC 842 upon its effectiveness after the Closing Date.

 

“Cash Collateralize” has the meaning given to such term in Section 2.13(j)(iii).

 

“Cash Equivalents” means any of the following types of property, to the extent
owned by the Company or any of its Subsidiaries:

 

(a)                                 cash, denominated in Dollars, each Alternate
Currency, Japanese Yen, or, to the extent required in connection with the
ordinary course operations of the Company and its Subsidiaries, other foreign
currencies,

 

(b)                                 readily marketable obligations issued or
directly and unconditionally guaranteed or insured as to interest and principal
by (i) the United States of America or any state, agency or instrumentality
thereof, or (ii) any foreign government, the securities of which foreign
government are rated at least A by S&P or A by Moody’s, and in each case having
maturities of not more than twelve (12) months from the date of acquisition,

 

(c)                                  certificates of deposit with maturities of
twelve (12) months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twelve (12) months and overnight bank deposits, in
each case, with any bank or financial institution organized under the laws of
the United States or any state thereof or by any financial institution organized
in any foreign country recognized by the

 

8

--------------------------------------------------------------------------------


 

United States, in each case having capital and surplus in excess of $250,000,000
(or the Dollar Equivalent thereof),

 

(d)                                 repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clause (b) above entered into with any bank or financial institution meeting the
qualifications specified in clause (c) above,

 

(e)                                  commercial paper issued by any Lender or
the parent corporation of any Lender, and commercial paper of any corporation
incorporated under the laws of the United States of America or any state thereof
or the laws of the United Kingdom, Canada, Japan or Switzerland and not an
Affiliate of the Borrower or any of its Subsidiaries carrying a rating of at
least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s (or, in the case of an issuer incorporated under the laws of
one of the foreign countries specified above, carrying an equivalent rating),
and in each case maturing within three hundred sixty-four (364) days after the
date of acquisition, and

 

(f)                                   U.S. money market funds rated in the
highest rating category by either Moody’s or S&P or, in the case of money market
funds located in the United Kingdom, Canada, Japan or Switzerland, any
comparable foreign rating agency.

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender providing Cash Management Services to the Borrowers and other Loan
Parties.

 

“Cash Management Obligations” means obligations owed by the Borrowers or any
other Loan Parties to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Company in writing to the Administrative Agent as “Cash Management
Obligations”; provided the Company, the Administrative Agent and the Bank of
America in its capacity as a Cash Management Bank acknowledge that the existing
and future Cash Management Services provided by Bank of America, N.A. in its
capacity as a Cash Management Bank to any of the Loan Parties or any of their
Subsidiaries and not in violation of Section 6.13, shall constitute Cash
Management Obligations owed to Bank of America, N.A. without further notice
required hereunder so long as Bank of America, N.A. remains a Cash Management
Bank.

 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, p-cards or purchasing cards, electronic funds transfer and other cash
management arrangements.

 

“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended.

 

“CDOR Rate” means, with respect to each day during each Interest Period
pertaining to a Revolving Loan denominated in Canadian Dollars, a rate per annum
equal to the average of the annual yield rates applicable to Canadian Dollar
banker’s acceptances at or about 10:00 a.m. (Toronto, Ontario time) two (2)
Business Days prior to the beginning of such Interest Period as reported on the
“CDOR page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service (or such other page or commercially available source displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Administrative Agent from time to time) for a term equivalent
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty (excluding the taking effect after the date of this
Agreement of a law, rule, regulation or treaty adopted prior to the date of this
Agreement), (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of

 

9

--------------------------------------------------------------------------------


 

any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection with, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(i)                                     the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the 1934 Act, as then in effect), of 50% or more of the Equity
Interests or Voting Power of the Company;

 

(ii)                                  the Company shall fail to own and control,
directly or indirectly, 100% of the Equity Interests and Voting Power of each
Subsidiary (or, in the case of any Subsidiary that is a non-wholly owned
Subsidiary as of the Closing Date, not less than the percentage and Voting Power
of the Equity Interests of such Subsidiary owned and controlled, directly or
indirectly, by the Company as of the Closing Date), except pursuant to
Investments, Dispositions and other transactions permitted under this Agreement;
or

 

(iii)                               during any period of 12 consecutive months,
the occupation of a majority of the seats (other than vacant seats) on the board
of directors (or similar governing body) of the Company by Persons who were
neither (A) nominated by members of the board of directors of the Company, at
the beginning of such period, nor (B) appointed by directors so nominated.

 

“Citizens” means Citizens Bank, N.A., and its successors and assigns.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means (a) the “Collateral” (or any substantially equivalent term),
as defined in each Securities Pledge Agreement, and (b) any other property,
whether now owned or hereafter acquired, upon which a Lien securing the
Obligations is granted or purported to be granted to the Administrative Agent
for the benefit of the Lenders under the Loan Documents.

 

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment.  The
initial aggregate amount of the Commitments is $125,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Responsible Officer (a) certifying as to the financial statements delivered
therewith, (b) certifying as to whether a Default or Event of Default has
occurred and is continuing or had occurred at any time during the period covered
by such certificate, and, if applicable, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (c) setting forth
reasonably detailed calculations of (i) the Interest Coverage Ratio, and (ii)
the Total Leverage Ratio as of the end of the most recent Test Period then
ended.

 

10

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consideration” means, in connection with an acquisition, the aggregate
consideration paid, including cash, the issuance of securities or notes, the
assumption or incurring of liabilities (direct or contingent), the payment of
consulting fees (excluding any fees payable to any investment banker in
connection with such acquisition) or fees for a covenant not to compete and any
other consideration paid.

 

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Company and of its Subsidiaries (but excluding the Excluded
Subsidiary), all as determined on a consolidated basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the United Kingdom Pensions Act
2004.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“CRA Security” means CRA Security Corporation, a Massachusetts securities
corporation.

 

“Credit Agreement Currency” has the meaning specified in Section 11.20.

 

“Credit Facility” means the credit facility constituting the Revolving
Commitment.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that (i) with respect to the outstanding principal amount of any Base Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, and
(ii) with respect to the outstanding principal amount of any Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2.0% per annum; in each case, to the fullest extent permitted by
applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder (unless such
obligation is the subject of a good faith dispute), (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Insolvency Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that

 

11

--------------------------------------------------------------------------------


 

Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Designated Borrower” and “Designated Borrowers” have the respective meanings
specified in the introductory paragraph to this Agreement.

 

“Designated Borrower Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $35,000,000.  The Designated Borrower Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition specified in any such terms, (a) matures or is mandatorily
redeemable (in either case, other than at the option of the Company or any of
its Subsidiaries or solely for Qualified Equity Interests (together with cash
payments in lieu of fractional shares)), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests (together with cash payments in lieu
of fractional shares)), in whole or in part, (c) provides for required scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date of the Loans at the time of issuance;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees or otherwise, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or otherwise.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Issuing Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Value Date) for the purchase of Dollars with such Alternate
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any State thereof or the District of Columbia.

 

“Dormant Subsidiary” means each of CRA Security Corporation, CRA International
Holdings LLC, CRA International (Saudi Arabia) LLC.

 

“Dutch Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

12

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.07(b)(ii)).

 

“Eligible Currency” means any lawful currency other than the currencies
specifically identified in the definition of “Alternate Currency” that is
readily available, freely transferable and convertible into Dollars in the
international interbank market available to the Lenders in such market and as to
which a Dollar Equivalent may be readily calculated. If, after the designation
by the Administrative Agent of any such currency as an Alternate Currency, any
change in currency controls or exchange regulations or any change in the
national or international financial, political or economic conditions are
imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the Administrative Agent (in the case of any Loans or
Letters of Credit to be denominated in an Eligible Currency), (a) such currency
no longer being readily available, freely transferable and convertible into
Dollars, (b) a Dollar Equivalent is no longer readily calculable with respect to
such currency, (c) providing such currency is impracticable for the Lenders, or
(d) no longer a currency in which the Lenders are willing to make such credit
extensions (each of (a), (b), (c) and (d) a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Company, and such country’s
currency shall no longer be an Alternate Currency until such time as the
Disqualifying Event(s) no longer exist. Within, five (5) Business Days after
receipt of such notice from the Administrative Agent, any applicable Borrower
shall repay any Loans in such currency to which the Disqualifying Event(s) apply
or convert such Loans into the Dollar Equivalent of Loans in Dollars, subject to
the other terms contained herein.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, provincial, territorial, state,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on any Loan Party or any of
its Subsidiaries with respect to any of the foregoing.

 

13

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.  Any former ERISA Affiliate
of a Loan Party shall continue to be considered an ERISA Affiliate of such Loan
Party with respect to the period such entity was an ERISA Affiliate of such Loan
Party and with respect to liabilities arising during such period and with
respect to which such former ERISA Affiliate could reasonably be expected to be
liable under the Code or ERISA, but in no event for more than six years after
such period if no such liability has been asserted against the former ERISA
Affiliate or any Loan Party; provided, however, that if liability is asserted
against such ERISA Affiliate prior to the expiration of the six year period, the
former ERISA Affiliate shall continue to be an ERISA Affiliate of the Loan
Party(ies) after the expiration of the six year period.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of Withdrawal Liability or written notification that a Multiemployer
Plan is insolvent or is in “critical,” “endangered,” or “critical and declining”
status within the meaning of Title IV of ERISA; (d) the filing under Section,
4041(c) of ERISA of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) the imposition of
any liability under Title IV of ERISA with respect to any Pension Plan or
Multiemployer Plan, other than for the payment of PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan, (g) the imposition
of a lien under Section 303(k) of ERISA with respect to any Pension Plan or (h)
the failure to make by its due date a required contribution under Section 412(m)
of the Code (or Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (i) the
assertion of a claim (other than routine claims for benefits) against any Plan,
or the assets thereof, or against any Loan Party or any of its ERISA Affiliates
in connection with any such Plan that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect; or (j) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in a
Material Adverse Effect.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means, with respect to any Revolving Loan relative to any
Interest Period (a) other than a Revolving Loan denominated in Canadian Dollars,
the offered rate for deposits of U.S. Dollars for a term coextensive with the
designated Interest Period that the ICE Benchmark Administration

 

14

--------------------------------------------------------------------------------


 

(the “LIBO Rate”) (or any successor administrator of LIBO Rates) fixes as its
LIBO Rate as of 11:00 a.m. London time on the day that is two (2) London Banking
Days prior to the beginning of such Interest Period and (b) denominated in
Canadian Dollars, the CDOR Rate; provided, in each case, that if such rate is
less than zero, it shall be deemed equal to be zero.  With respect to (a) above,
if such day is not a London Banking Day, the Eurocurrency Rate shall be
determined on the next preceding day which is a London Banking Day.  With
respect to (a) above, if for any reason the Administrative Agent cannot
determine such offered rate fixed by the ICE Benchmark Administration (or any
successor administrator of LIBO Rates), the Administrative Agent may, in its
sole but reasonable discretion, use an alternative method to select a rate
calculated by the Administrative Agent to reflect its cost of funds; provided
that to the extent a comparable, successor or alternative rate is approved by
the Administrative Agent in connection herewith, such approved rate shall be
selected in accordance with, and applied in a manner consistent with, general
market practice; and provided, further that to the extent the application of
such rate in accordance with general market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.

 

“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternate Currency.  All Loans denominated in an Alternate
Currency or made to the Dutch Borrower must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Group Member Subsidiary” means in respect of any Group Member, any
Subsidiary of such Group Member, at any date of determination, (a) that is a
“controlled foreign corporation” as defined in Section 957 of the Code, (b) that
is a direct or indirect Subsidiary of a “controlled foreign corporation” as
defined in Section 957 of the Code, or (c) substantially all of the assets of
which are equity interests in one or more “controlled foreign corporations” as
defined in Section 957 of the Code.

 

“Excluded Subsidiary” means GNU123 Liquidating Corp. (formerly known as NeuCo,
Inc.), a Delaware corporation.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to or for the
account of a Recipient, (a) Taxes imposed on or measured by net income, profits,
gains or net worth (however denominated), franchise Taxes, and branch profits
Taxes and any Taxes similar to any of the foregoing, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal, UK (except
where the Recipient is a Qualifying Lender) and Dutch withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 3.07) or (ii) such Recipient changes its Lending Office, except in each
case to the extent that, pursuant to Article III, amounts with respect to such
Taxes were payable either to such Recipient’s assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Sections 3.01(f)(i) and (ii), (d) any U.S. federal withholding
Taxes imposed under FATCA and (e) any Canadian withholding tax that is imposed
on amounts payable to a Recipient as a result of such Recipient (i) not dealing
at arm’s length (within the meaning of the Canadian Tax Act) with a Loan Party,
or (ii) being a “specified non-resident shareholder”

 

15

--------------------------------------------------------------------------------


 

of a Loan Party or a non-resident person not dealing at arm’s length with a
“specified shareholder” of a Loan Party (in each case within the meaning of the
Canadian Tax Act) (other than where the non-arm’s length relationship arises, or
where the Recipient is a “specified non-resident shareholder”, or does not deal
at arm’s length with a “specified shareholder”, as a result of the Recipient
having become a party to, received or perfected a security interest under or
received or enforced any rights under, a Loan Document).

 

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(a).

 

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

 

“FATCA” means the Foreign Account Tax Compliance Act, as codified in Sections
1471 through 1474 of the Code, as of the date hereof (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any intergovernmental agreements entered into in
connection with the foregoing and any fiscal or regulatory legislation or
official rules adopted pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York on the Business Day next succeeding such day; provided that (a) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Citizens on such day on such transactions as reasonably determined by
Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated September 27, 2017, between the Company
and Citizens.

 

“Finance Party” has the meaning specified in Section 3.01(j)(i).

 

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the United Kingdom Pensions Act 2004.

 

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
relevant outstanding LC Exposure other than LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Share of
Swingline Loans other than Swingline

 

16

--------------------------------------------------------------------------------


 

Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funding Account” has the meaning given to such term in Section 4.01(e).

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis as from time to time in effect, including the
statements and interpretations of the United States Financial Accounting
Standards Board.

 

“Governmental Approvals” means authorizations, consents, approvals, waivers,
exemptions, variances, franchises, permissions, permits and licenses of, and
filings and declarations with, any Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Group Member” means any Borrower and any of its direct or indirect
Subsidiaries.

 

“Guarantee” means, as to any Person, without duplication (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations entered into in connection with
any acquisition or disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning given to such term in Section 10.01.

 

17

--------------------------------------------------------------------------------


 

“Guarantor” means the Loan Guarantor and any other Person who hereafter executes
and delivers to the Administrative Agent a payment guarantee of any and all
Obligations in form and substance satisfactory to the Administrative Agent.

 

“Hazardous Materials” means any gasoline or petrol (including crude oil or any
fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances defined as hazardous or toxic under any Environmental
Law, that is regulated pursuant to or is a basis for liability under any
Environmental Law.

 

“Hedge Bank” means any Person that is a party to a Swap Contract with a Loan
Party and, at the time it enters into such Swap Contract, is (or was) an Agent,
a Lender or an Affiliate of any of them, each in its capacity as a party
thereto.

 

“Immaterial Subsidiary” means any Subsidiary designated as such by the Company
by notice to the Administrative Agent; provided that all Immaterial Subsidiaries
may not, at any date, together with their respective subsidiaries, account for
more than 5% of the total assets determined on a consolidated basis in
accordance with GAAP, 5% of the Adjusted Consolidated EBITDA or 5% of the
consolidated revenues, in each case of the Company and its Subsidiaries on a
consolidated basis, for the period of four consecutive fiscal quarters
immediately preceding such date.

 

“Increasing Lenders” has the meaning specified in Section 2.14(a).

 

“Incremental Amendment” has the meaning specified in Section 2.14(e).

 

“Incremental Revolving Commitments” has the meaning specified in Section
2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions that may have been reimbursed) of all letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
and accrued expenses payable in the ordinary course of business, (ii) any
deferred purchase price payment obligations, purchase price adjustments,
contingent consideration payments, earn-out and similar obligations arising
under any document pertaining to a merger, acquisition, Disposition or similar
transaction, or to any hiring of any employee or consultant until such
obligation is not paid after becoming due and payable, and (iii) accruals for
payroll and other liabilities accrued in the ordinary course of business);

 

(e)                                  all Attributable Indebtedness of such
Person;

 

(f)                                   the aggregate amount of mandatory payment
obligations of such Person in respect of Disqualified Equity Interests (in each
case other than obligations payable in Qualified Equity Interests), valued at
the greater of the voluntary liquidation preference or the involuntary
liquidation preference thereof, plus accrued and unpaid dividends, in each of
the foregoing cases payable prior to 180 days after the Maturity Date of the
Loans;

 

18

--------------------------------------------------------------------------------


 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing; and

 

(h)                                 all reimbursement obligations with respect
to outstanding letters of credit (to the extent drawn); and

 

(i)                                     all obligations of any Person of the
kind described in the foregoing clauses (a) through (g) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is made non-recourse to such Person.  The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.  The amount of any Synthetic
Lease Obligation or capital lease as of any date shall be the Attributable
Indebtedness relating thereto on such date.

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made to or for the account of a Recipient on account
of any obligation of any Loan Party under any Loan Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.05.

 

“Information” has the meaning specified in Section 11.08(b).

 

“Insolvency Laws” means the Bankruptcy Code of the United States, the BIA, the
CCAA, the WRLU and all other liquidation, conservatorship, bankruptcy, general
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, administration, insolvency, reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise), or similar debtor relief Laws
of the United States, United Kingdom, Canada or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally,
including the Dutch Bankruptcy Code (Fallissementswet) and Chapter 3.5.5 of the
Dutch Financial Markets Supervisions Act (Wet op het financieel toezicht).

 

“Intellectual Property” has the meaning specified in Section 5.14.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Adjusted
Consolidated EBITDA to (b) Interest Expense, all calculated for the Company and
its Subsidiaries (excluding the Excluded Subsidiary) on a consolidated basis in
accordance with GAAP.

 

“Interest Expense” means, with respect to the Company for any period, the
aggregate of the interest expense of the Company and its Subsidiaries (excluding
the Excluded Subsidiary) for such period, on a consolidated basis, as determined
in accordance with GAAP, and including, without duplication, (a) all accretion
of original issue discount and amortization of premium on Indebtedness; (b) the
interest component of Indebtedness constituting Capitalized Leases paid, accrued
and/or scheduled to be paid or accrued during such period; (c) net cash costs
under all Swap Contracts (including amortization of fees); (d) without
duplication, any periodic commitment fees and other fees payable to the
Administrative Agent, the Issuing Banks or the Lenders pursuant to the Loan
Documents; and (e) without duplication, any periodic fees paid by such Person to
creditors, which fees shall be related to or arising out of any Indebtedness
owed to creditors.

 

19

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurocurrency Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan, the last Business Day of each calendar quarter and the
Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person by means of (a) the purchase or other acquisition
(including without limitation by merger or otherwise) of Equity Interests or
debt or other securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions, including without limitation by merger or otherwise) of
all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person.

 

“Investment Policy” has the meaning specified in Section 7.02(j).

 

“IRS” means Internal Revenue Service of the United States.

 

“Issuing Banks” means Citizens, in its capacity as issuer of Letters of Credit,
and Bank of America, N.A., in its capacity as issuer of Letters of Credit, and
their respective successors in such capacities, as provided in Section 2.13,
together with any other Lender reasonably acceptable to the Administrative Agent
as Issuing Bank.  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates, or a domestic or foreign
branch, of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate or domestic or foreign branch with respect to Letters
of Credit issued by such Affiliate.

 

“Judgment Currency” has the meaning specified in Section 11.20.

 

“Laws” means, collectively, all international, foreign, federal, provincial,
territorial, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities and
executive orders, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

20

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the Dollar Equivalent amount of the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to Letters of Credit that have
not yet been reimbursed by or on behalf of the Company.  The LC Exposure of any
Lender at any time shall be its Pro Rata Share of the aggregate LC Exposure.

 

“LC Fronting Fee” shall have the meaning assigned to such term in Section
2.07(b).

 

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.07(b).

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”; provided that any Lender may
make any credit extension hereunder to any Borrower by causing any domestic or
foreign branch or affiliate of such Lender to make such credit extension
(notwithstanding this proviso, the lender of record shall remain such Lender). 
For avoidance of doubt, each Additional Lender is a Lender to the extent any
such Person has executed and delivered an Incremental Amendment, and to the
extent such Incremental Amendment shall have become effective in accordance with
the terms hereof and thereof.  As of the Closing Date, Schedule 2.01 sets forth
the name of each Lender.  Unless the context otherwise requires, the term
“Lender” includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Person or
any domestic or foreign branch of such Person or such Affiliate, provided that
the lender of record shall remain such Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement and shall include the Existing Letters of Credit.  All Letters of
Credit may be issued in Dollars or, subject to the Alternate Currency LC
Sublimit, in an Alternate Currency.

 

“Letter of Credit Notice” has the meaning specified in Section 2.13(b).

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or similar preferential arrangement of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement in the nature of a security interest, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing); provided
that in no event shall an operating lease in and of itself be deemed a Lien.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Incremental Amendment, (d) each Securities Pledge Agreement, and (e) all other
agreements, instruments and documents now or hereafter executed and delivered to
the Administrative Agent and/or any Lender by any Borrower or any of its
Subsidiaries with respect to this Agreement and the transactions contemplated
hereby, in each case as amended, restated, supplemented or otherwise modified
from time to time.

 

“Loan Guarantor” means the Company in its capacity as a guarantor pursuant to
Article X hereof.

 

21

--------------------------------------------------------------------------------


 

“Loan Guaranty” has the meaning given to such term in Section 10.01.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means any event or condition having a material adverse
effect on:  (a) the business, assets, financial condition, operations or
properties of (i) the Company, (ii) the Borrowers taken together, or (iii) the
Company and its Subsidiaries (excluding the Excluded Subsidiary) taken as a
whole, (b) the ability of any Loan Party to perform its obligations in all
material respects under the Loan Documents, (c) the rights and remedies of the
Administrative Agent or Lenders to enforce or collect the amounts due under the
Loan Documents or to realize upon any material Collateral, (d) the
enforceability or validity of any of the Loan Documents or the consummation of
any of the transactions contemplated therein, or (e) the attachment, perfection
or priority of any material portion of the Liens intended to be created thereby,

 

“Material Indebtedness” of any Person means Indebtedness of such Person having
an aggregate principal amount of $5,000,000 or more.

 

“Maturity Date” means the date which is the fifth anniversary of the date of
this Agreement, provided, that if such day is not a Business Day, the Maturity
Date shall be the first Business Day thereafter.

 

“Maximum Rate” has the meaning specified in Section 11.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan Party or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all of the affected
Lenders in accordance with the terms of Section 11.01 and (ii) has been approved
by the Required Lenders.

 

“Note” means a promissory note of each of the Borrowers payable to any Lender or
its registered assigns, in substantially the form of Exhibit B hereto,
evidencing the aggregate Indebtedness of the applicable Borrower to such Lender
resulting from the Loans made by such Lender.

 

“Obligated Party” has the meaning given to such term in Section 10.02.

 

22

--------------------------------------------------------------------------------


 

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including principal, interest, fees, costs and expenses and indemnity
reimbursement amounts) or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Insolvency Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, (b) obligations of any Loan Party arising
under any Secured Hedge Agreement with a Hedge Bank, and (c) Cash Management
Obligations.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, or, in respect of a
limited liability company incorporated in the Netherlands, its deed of
incorporation and, if amended, its articles of association; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07).

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an Issuing Bank or the Swingline Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternate
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternate Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Citizens in the applicable offshore interbank
market for such currency to major banks in such interbank market.

 

“Parallel Liability” has the meaning specified in Section 11.23.

 

“Participant” has the meaning specified in Section 11.07(d).

 

“Participant Register” has the meaning specified in Section 11.07(f).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

23

--------------------------------------------------------------------------------


 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or contributed or had an
obligation to contribute, in the preceding five plan years.

 

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom Pensions Act 2004.

 

“Permitted Acquisition” means any transaction or series of related transactions
resulting in the acquisition by the Company, or by any wholly-owned Subsidiary
of the Company (excluding the Excluded Subsidiary), whether by purchase, merger
or otherwise, of all or substantially all of the assets of, all or substantially
all of the Equity Interests of, or all or substantially all of a business line
or unit or a division of, any Person, provided,

 

(i)                                     immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, including without limitation under Section
7.02(f);

 

(ii)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable Laws;

 

(iii)                               such acquisition was not preceded by an
unsolicited tender offer for such Equity Interests or, proxy contest, and was
approved, or recommended, by the board of directors (or equivalent governing
body) of the target thereof;

 

(iv)                              in the case of the purchase or other
acquisition of Equity Interests, all of the Equity Interests (except for any
such Equity Interests in the nature of directors’ qualifying shares required
pursuant to applicable Law) acquired by the Company or such wholly-owned
Subsidiary or issued by such Person or any newly formed wholly-owned Subsidiary
of the Company or any wholly-owned Subsidiary thereof (excluding the Excluded
Subsidiary) in connection with such acquisition shall be owned 100% by the
Company or such wholly-owned Subsidiary;

 

(v)                                 the Company and its Subsidiaries shall (i)
be in compliance with the financial covenants set forth in Section 7.13 on a Pro
Forma Basis after giving effect to such acquisition, (ii) have a Total Leverage
Ratio, calculated on a Pro Forma Basis, which does not exceed 1/4 “turn” less
than the required Total Leverage Ratio under Section 7.13(b), in the cases of
each of clauses (i) and (ii) above, as of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01(b),
and (iii) have delivered to the Administrative Agent a Compliance Certificate
evidencing in reasonable detail compliance with such financial covenants
described in this clause (v);

 

(vi)                              the Company shall have delivered or caused to
be delivered to Administrative Agent (i) at least ten days’ (or such shorter
period as may be acceptable to the Administrative Agent) prior written notice of
any proposed acquisition in which the aggregate Consideration therefor is
$15,000,000 or more, and (ii) prompt written notice following the consummation
of any acquisition in which the aggregate Consideration therefor is less than
$15,000,000. Any such notice shall include a reasonably detailed description of
such acquisition. Furthermore, (A) at least two Business Days prior to (1) any
proposed acquisition in which the aggregate Consideration therefor is
$25,000,000 or more, the Company shall have delivered copies of all letters of
intent, drafts of material agreements relating thereto, all material due
diligence reports relating thereto, if available, and all such other information
and documents that the Administrative Agent may reasonably request, and (2) any
proposed acquisition in which the

 

24

--------------------------------------------------------------------------------


 

aggregate Consideration therefor is $15,000,000 or more but less than
$25,000,000, the Company shall have delivered copies of all agreements,
information, reports and documentation related thereto that the Administrative
Agent may reasonably request, and (B) promptly following consummation of any
acquisition in which the aggregate Consideration therefor is less than
$5,000,000, the Company shall have delivered copies of all agreements,
information, reports and documentation related thereto that the Administrative
Agent may reasonably request; and

 

(vii)                           any Persons or assets or division as acquired in
accordance herewith shall be in substantially the same business or lines of
business in which the Company and its Subsidiaries are permitted to be engaged
hereunder.

 

“Permitted Lien” means any Lien permitted by Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that the principal amount (or accreted value, if applicable) thereof
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium (including tender premiums)
thereon, plus reasonable original issue discount and upfront fees plus other
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, and (c) at the time
thereof, no Event of Default shall have occurred and be continuing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any of their respective ERISA Affiliates.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prime Rate” means, at any time, the rate of interest per annum announced by
Citizens from time to time as its prime rate, or its equivalent for U.S. Dollar
loans to borrowers located in the United States, for such day (whether or not
the lowest rate offered by Citizens and with any change in such rate announced
by Citizens taking effect at the opening of business on the day specified in the
public announcement of such change).

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to any financial
calculation or compliance with any test or covenant hereunder, performing such
calculation, or compliance with such test or covenant, as applicable, after
giving effect to (a) the Transactions, (b) any Investment, (c) any asset sale,
(d) any payment of principal or interest in respect Indebtedness, or (e) any
incurrence of Indebtedness, using, for purposes of determining such compliance,
the historical financial statements of all entities or assets so acquired or
sold (if available) and the consolidated financial statements of the Company and
its Subsidiaries, and deeming any Indebtedness or other liabilities to be
incurred or repaid in connection therewith, as though consummated and incurred
or repaid at the beginning of such period (and assuming that such Indebtedness
to be incurred bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding incurred Loans during such period).

 

25

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans or Revolving Exposure of such Lender under the Credit
Facility at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Loans or
Revolving Exposure under the Credit Facility at such time.

 

“Projections” shall have the meaning specified in Section 5.05(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under the Loan Documents and is:

 

(i)                                     a Lender:

 

(a)                                 which is a bank (as defined for the purpose
of section 879 of the Income Tax Act 2007) making an advance under the Loan
Documents and is within the charge to United Kingdom corporation tax as respects
any payments of interest made in respect of that advance or would be within such
charge as respects such payment apart from section 18A of the Corporation Tax
Act 2009; or

 

(b)                                 in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
of the Income Tax Act 2007) at the time that that advance was made and within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance; or

 

(ii)                                  a Treaty Lender.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning specified in Section 11.07(c).

 

“Relevant Jurisdiction” means, in relation to the UK Borrower, (a) its
jurisdiction of incorporation or formation, and (b) any jurisdiction where it
conducts its business.

 

“Relevant Party” has the meaning specified in Section 3.01(j)(ii).

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043 (c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Required Lenders” means, on any date of determination, Lenders who collectively
hold more than 50% (or, if there are three or fewer lenders, at least two
non-affiliated Lenders having more than 50%) of the Revolving Exposure and
unfunded Commitments hereunder, or if the Revolving Commitments have been
terminated, Lenders who collectively hold more than 50% (or, if there are three
or fewer lenders, at least two non-affiliated Lenders having more than 50%) of
the aggregate Revolving Exposure under the Credit Facility; provided, however,
that if at any time (irrespective of the number of

 

26

--------------------------------------------------------------------------------


 

Lenders party to the Credit Agreement) a Lender shall be a Defaulting Lender,
the Revolving Exposure and unfunded commitments under the Credit Facility of
such Defaulting Lender shall be excluded from the determination of Required
Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or other similar officer or Person
performing similar functions of a Loan Party, or, in respect of a Loan Party
incorporated in the Netherlands, an authorized representative.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party and in no event in such person’s individual capacity.  Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Company.

 

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Company’s stockholders, partners or
members (or the equivalent Persons thereof).

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” means, with respect to each Lender, the commitment
hereunder of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced from time to time pursuant
to Section 2.04 and assignments by or to such Lender pursuant to assignments by
or to such Lender pursuant to Section 11.07 and increased pursuant to Section
2.14.  The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolving Commitments is $125,000,000.

 

“Revolving Exposure” means with respect to any Lender at any time, the Dollar
Equivalent amount of the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender, plus the Dollar Equivalent amount of
the aggregate amount at such time of such Lender’s LC Exposure, plus the Dollar
Equivalent amount of the aggregate amount at such time of such Lender’s
Swingline Exposure.

 

“Revolving Loan” means a revolving loan made by the Lenders to a Borrower
pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternate Currency, same day or other funds as may be determined
by the Administrative Agent or an Issuing Bank, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternate Currency.

 

27

--------------------------------------------------------------------------------


 

“Sanctioned Country” means any country, territory or region which is itself the
subject or target of any comprehensive Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, and Syria).

 

“Sanctioned Person” means (a) any Person or group listed in any Sanctions
related list of designated Persons maintained by OFAC, including the List of
Specially Designated Nationals and Blocked Persons, or the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person subject to any law that would prohibit all or
substantially all financial or other transactions with that Person or would
require that assets of that Person that come into the possession of a
third-party be blocked (c) any legal entity organized or domiciled in a
Sanctioned Country, (d) any agency, political subdivision or instrumentality of
the government of a Sanctioned Country, (e) any natural person ordinarily
resident in a Sanctioned Country, or (f) any Person 50% or more owned, directly
or indirectly, individually or in the aggregate by any of the above.

 

“Sanctions” means all economic or financial sanctions or trade embargoes or
restriction imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between any Loan Party and any Hedge Bank which is
designated in writing by the Hedge Bank and the Company to the Administrative
Agent as a “Secured Hedge Agreement”, provided that any such Hedge Bank which is
not an Agent or a Lender has delivered a letter to the Administrative Agent
(which is reasonably satisfactory to Administrative Agent) pursuant to which
such Hedge Bank (a) appoints the Administrative Agent as its agent under each
Securities Pledge Agreement and (b) agrees to be bound by Article IX, Section
11.15 and 11.16 as if it were a Lender, and Section 8.03.

 

“Securities Pledge Agreements” means, collectively, (i) that certain Securities
Pledge Agreement in the form attached hereto as Exhibit G, and (ii) those
certain securities pledge agreements (or equivalent documentation under local
law) required to be delivered pursuant to Sections 4.01, 6.15 and/or 6.19
hereof; as any of the foregoing may be supplemented by supplement or joinder
thereto delivered pursuant to Section 6.15.

 

“Settlement Time” means, with respect to any borrowings and payments in any
Alternate Currency, the local time in the place of settlement for such Alternate
Currency as may be determined by the Administrative Agent or an Issuing Bank, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with customary banking procedures in the place of payment.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” and “Solvency” mean, at a point in time, that (a) the fair salable
value of the assets of a Person (treating, in the case of any group of Persons
taken together on a consolidated basis, such group as a Person, as appropriate
throughout this definition), on a going concern basis, is greater than the total
amount of liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Person; (b) the fair salable value of the
assets of the Person, on a going concern basis, is not less than the amount that
will be required to pay its probable liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) as they become absolute
and matured; (c) the Person is not engaged in a business or a transaction, and
is not about to be engaged in a business or a transaction, for which its

 

28

--------------------------------------------------------------------------------


 

properties would constitute an unreasonably small capital; (d) the Person does
not intend to, and does not believe that it will, incur debts or liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities)
beyond its ability to pay as such debts and liabilities mature in the ordinary
course of business; and (e) in the case of a Person incorporated in the United
Kingdom, such Person (i) is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business and (ii) shall not have declared or have had declared that it is unable
to pay its debts as they fall due, and (iii) shall not have declared or have had
declared that the value of its assets is less than the amount of its
liabilities, taking into account its contingent and prospective liabilities;
provided that the amount of contingent liabilities are to be computed as the
amount that, in light of all the facts and circumstances existing at that point
in time, can reasonably be expected to become an actual or matured liability.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Bank, as applicable, to be the rate quoted by the Administrative
Agent or an Issuing Bank, as applicable, as the spot rate for the purchase by
the Administrative Agent or an Issuing Bank, as applicable, of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or an Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or an Issuing Bank
if the Administrative Agent or an Issuing Bank does not have as of the date of
determination a spot buying rate for any such currency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation D and as
long as the Administrative Agent or any Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by the Administrative Agent or any such
Lender.  Eurocurrency Rate Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.11(a).

 

29

--------------------------------------------------------------------------------


 

“Supplier” has the meaning specified in Section 3.01(j)(ii).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender), or, if no such quotation is available, as determined by the
Administrative Agent, in its reasonable discretion, based upon the terms of the
of the relevant Swap Contract(s).

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Lender at any time shall equal its Pro Rata Share of the aggregate Swingline
Exposure at such time.

 

“Swingline Lender” means Citizens in its capacity as provider of Swingline
Loans, through itself or one of its designated Affiliates or branch offices,
provided that the lender of record shall remain Citizens, or any successor
swingline lender hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.12.  All Swingline Loans shall be denominated in Dollars.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $5,000,000, and
(b) the Aggregate Commitments.  The Swingline Sublimit is a part of, and not in
addition to, the Aggregate Commitments.

 

“Syndication Agent” means Bank of America, N.A., as syndication agent under this
Agreement.

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“Synthetic Lease Obligations” means monetary obligation of a Person at any time
of determination under (i) a so-called synthetic, off-balance sheet or tax
retention lease, or (ii) an agreement for the use or possession of property, in
each case, creating obligations that do not appear on the balance sheet of such
Person but which could be characterized as the indebtedness of such Person
(without regard to accounting treatment) (other than operating leases arising as
a result of Sale and Leaseback transactions).

 

30

--------------------------------------------------------------------------------


 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 4.01(f) or Section 6.01(a) or (b), as applicable,
without giving effect to any grace period applicable thereto (or, prior to the
date that the first such financial statements are required be so delivered,
solely for purposes of determining compliance with the financial covenants set
forth in Section 7.13 on a Pro Forma Basis in connection with a Permitted
Acquisition or Section 7.06(d), the most recent period of four consecutive
fiscal quarters).

 

“Total Leverage Ratio” means, as to the Company and its Subsidiaries (excluding
the Excluded Subsidiary) on a consolidated basis as of the date of its
determination, the ratio of (a) Consolidated Total Debt as of such date, to (b)
Adjusted Consolidated EBITDA of the Company and its Subsidiaries (excluding the
Excluded Subsidiary) for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.01(a) or (b).

 

“Transactions” means, collectively (a) the execution and delivery and
performance of the Loan Documents and the making of the initial Loans hereunder,
(b) the repayment in full of all amounts due or outstanding under or in respect
of, and the termination of, the Existing Credit Agreement, and (c) the payment
of the fees and expenses incurred in connection with any of the foregoing.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)                                 the proposed Transfer Date specified in the
relevant Assignment and Assumption or Incremental Amendment; and

 

(b)                                 the date on which the Administrative Agent
executes the relevant Assignment and Assumption or Incremental Amendment.

 

“Treaty Lender” means a Lender which:

 

(a)                                 is treated as a resident (as defined in the
appropriate double taxation agreement) in a jurisdiction with which the United
Kingdom has a double taxation agreement giving residents of that jurisdiction
full exemption from United Kingdom taxation on interest; and

 

(b)                                 does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UK Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

 

31

--------------------------------------------------------------------------------


 

“UK Charged Company” has the meaning specified in Section 4.01(m).

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unused Line Fee” has the meaning specified in Section 2.07(a).

 

“U.S. Lender” means any Administrative Agent or Recipient that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B)(3).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Value Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternate Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in an Alternate Currency pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in an Alternate Currency, (ii) each date of any payment by an
Issuing Bank under any Letter of Credit denominated in an Alternate Currency,
and (iii) such additional dates as the Administrative Agent or an Issuing Bank
shall determine or the Required Lenders shall require.

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a), or imposed elsewhere.

 

“VAT Recipient” has the meaning specified in Section 3.01(j)(ii).

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any refinanced term loan debt or any Indebtedness that is
being

 

32

--------------------------------------------------------------------------------


 

modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

 

“WRLU” means the Winding-Up and Restructuring Act (Canada), as amended.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Administrative Agent, as
applicable.

 

Section 1.02.                          Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i) The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  References in this Agreement to an
Exhibit, Schedule, Article, Section, clause or sub-clause refer (A) to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause in
this Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including”.  In the event that performance of any
obligation is due on a day that is not a Business Day, then, except as expressly
provided herein, the time for such performance shall be extended to the next
Business Day.

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.03.                          Accounting Terms.  All accounting and
financial terms not specifically or completely defined herein shall be construed
in conformity with, and all financial data (including

 

33

--------------------------------------------------------------------------------


 

financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, except as
otherwise specifically prescribed herein, provided that if the Company notifies
the Administrative Agent and the Lenders that the Company wishes to amend any
covenant in Article VII to eliminate the effect of any change in GAAP that
occurs after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Article VII for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrowers, the Administrative Agent
and the Required Lenders; and the Borrowers, the Administrative Agent and the
Lenders agree to enter into negotiations to amend any such covenant immediately
upon receipt from any party entitled to send such notice.  Notwithstanding the
foregoing, (i) all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof, (ii) in the event of any accounting
change resulting from the effectiveness of ASC 842 after the Closing Date or
that otherwise requires all leases to be treated as Capitalized Leases, (A) all
financial statements delivered hereunder shall be prepared in accordance with
GAAP, giving effect to such accounting change, (B) the covenants set forth in
Section 7.13 (and all related definitions) shall be calculated without giving
effect to such accounting change, and (C) the Company shall provide
reconciliations, in form and substance reasonably satisfactory to the
Administrative Agent, reflecting such calculation together with each Compliance
Certificate.

 

Section 1.04.                          Rounding.  Except as provided in the
definition of “Pro Rata Share”, any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.05.                          References to Agreements, Laws, Etc. 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

Section 1.06.                          Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

Section 1.07.                          Currency Exchange Matters.

 

(a)                                 The Administrative Agent or an Issuing Bank,
as applicable, shall determine the Spot Rates as of each Value Date to be used
for calculating Dollar Equivalent amounts of Borrowings and Revolving Exposure
denominated in Alternate Currencies.  Such Spot Rates shall become effective as
of such Value Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next occurring Value Date. 
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or an Issuing Bank, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit,

 

34

--------------------------------------------------------------------------------


 

an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of Credit is
denominated in an Alternate Currency, such amount shall be the relevant
Alternate Currency Equivalent of such Dollar amount (rounded to the nearest unit
of such Alternate Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or an Issuing Bank, as applicable.

 

Section 1.08.                          Change in Currency.

 

(a)                                 Each obligation of a Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

Section 1.09.                          Additional Alternate Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternate
Currency”; provided that such requested currency is an Eligible Currency.  In
the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative
Agent, the Lenders, and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the applicable Issuing Bank.

 

(b)                                 Any such request shall be made to the Lender
not later than 11:00 a.m., 10 Business Days prior to the date of the desired
Borrowing or Letter of Credit issuance (or such shorter period as may be agreed
by the Administrative Agent and, in the case of any such request pertaining to a
Letter of Credit, the relevant Issuing Bank, in its or their sole discretion). 
In the case of any such request pertaining to Eurodollar Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the applicable Issuing Bank thereof.  Each Lender (in the
case of any such request pertaining to Eurodollar Rate Loans) or the applicable
Issuing Bank (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., five Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurodollar Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(c)                                  If the Administrative Agent and all of the
Lenders consent to making Eurocurrency Rate Loans, or the Administrative Agent
and the applicable Issuing Bank consent to issuing Letters of Credit, in such
requested currency and the Administrative Agent and such Lenders and/or Issuing
Banks

 

35

--------------------------------------------------------------------------------


 

reasonably determine that an appropriate interest rate is available to be used
for such requested currency, the Lender shall so notify the Company and may
amend the definition of Eurocurrency Rate to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (ii) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternate
Currency for purposes of any Borrowings of Eurocurrency Rate Loans or the
issuance of Letters of Credit, as applicable.

 

ARTICLE II.

 

The Commitments and Borrowings

 

Section 2.01.                          The Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make to any
Borrower at any time and from time to time during the Availability Period,
Revolving Loans denominated in Dollars or in one or more Alternate Currencies in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment, (ii) the
Aggregate Revolving Exposure exceeding the sum of the Aggregate Commitments,
(iii) the Aggregate Revolving Exposure in connection with all Loans made to the
Designated Borrowers exceeding the Designated Borrower Sublimit, or (iv) the
Aggregate Revolving Exposure in connection with all Loans denominated in
Alternate Currencies exceeding the Alternate Currency Sublimit.  Amounts
borrowed under this Section 2.01 and repaid or prepaid may be reborrowed, on the
terms and subject to the conditions herein.  Revolving Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

Section 2.02.                          Borrowings, Conversions and Continuations
of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Company’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days prior
to the requested date of any Borrowing or continuation of Eurocurrency Rate
Loans denominated in Dollars or any conversion of Base Rate Loans to
Eurocurrency Rate Loans denominated in Dollars, (ii) four (4) Business Days
prior to the requested date of Borrowing or continuation of Eurocurrency Rate
Loans denominated in Alternate Currencies or any conversion of Base Rate Loans
to Eurocurrency Rate Loans denominated in Alternate Currencies, and (iii) on or
before 12:00 noon on the requested date of any Borrowing of Base Rate Loan. 
Each telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether such request is for a Borrowing, a conversion of Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or the Type of
Loans to which existing Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Loans to be borrowed, and (vii) the applicable Borrower for the request.  If the
Company fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars.  If the Company fails to
specify a Type of Loan in a Loan Notice, then the applicable Loans shall be made
as Base Rate Loans.  If the Company requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify

 

36

--------------------------------------------------------------------------------


 

an Interest Period (or the Company fails to timely deliver a notice of
conversion or continuation prior to the expiration of an Interest Period), it
will be deemed to have specified an Interest Period of one (1) month; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternate Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one (1) month.  No Loan may be converted into or continued as a Loan denominated
in a different currency, but instead must be repaid in the original currency of
such Loan and reborrowed in the other currency.  Any Swingline Loans shall be
made in accordance with the procedures set forth in Section 2.12.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount and
currency of its Pro Rata Share of the Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in Section 2.02(a).  In the case of each Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Settlement Time specified by the Administrative
Agent in the case of any Loan in an Alternate Currency, in each case on the
Business Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is on
the Closing Date, Section 4.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  Upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent or the
Required Lenders may require by notice to the Borrowers that no Loans may be
converted to or continued as Eurocurrency Rate Loans (whether in Dollars or in
any Alternate Currency) and that all of the outstanding Eurocurrency Rate Loans
be converted immediately to Base Rate Loans and any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternate Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  The determination of the Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest or demonstrable error.  At any
time when Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrowers and the Lenders of any change in the Administrative Agent’s Prime
Rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than six Interest Periods in effect
unless otherwise agreed between the Company and the Administrative Agent.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

37

--------------------------------------------------------------------------------


 

(g)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share available to the Administrative Agent on the
date of such Borrowing in accordance with paragraph (b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the applicable
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the applicable Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Overnight Rate plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in accordance with the
foregoing.  A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest or demonstrable error.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the applicable Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

Section 2.03.                          Prepayments.

 

(a)                                 Optional.  Each Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans made to such Borrower in whole or in part without premium or penalty;
provided that (1) such notice must be received by the Administrative Agent not
later than 1:00 pm (New York, New York time) (A) three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four (4) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternate Currencies, and (C) on the date of prepayment of
Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding; (3) any prepayment of Eurocurrency Rate Loans denominated in
Alternate Currencies shall be in a minimum principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding; and (4) any prepayment of Base Rate Loans shall
be in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment, whether such
Loan to be prepaid is a Revolving Loan or a Swingline Loan, and the Type(s) of
Loans to be prepaid, and the payment amount specified in such notice shall be
due and payable on the date specified therein.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the Loans pursuant to this Section 2.03(a) shall be paid to the
Lenders in accordance with their respective Pro Rata Shares.  Voluntary
prepayments of outstanding Revolving Loans by a Borrower shall be applied pro
rata to the outstanding Revolving Loans of such Borrower and shall not result in
a permanent reduction in the Revolving Commitments.

 

(b)                                 Mandatory.  (i) If the Aggregate Revolving
Exposure outstanding exceeds an amount equal to 100% (or in the case of any such
excess determined by the Administrative Agent to have resulted solely from
foreign currency fluctuations, 102%) of the Aggregate Commitments, the
applicable Borrower will immediately prepay the Revolving Loans made to it
hereunder without any prepayment premium or penalty (but subject to the payment
of all amounts for which such Borrower is liable under Section 3.05 or similar
costs) and/or the Company shall Cash Collateralize the LC Exposure in an

 

38

--------------------------------------------------------------------------------


 

aggregate amount sufficient to reduce such Aggregate Revolving Exposure as of
such date of payment to an amount not to exceed 100% of the Aggregate
Commitments; provided, however, that, subject to the provisions of
Section 2.13(j)(ii), the Company shall not be required to Cash Collateralize the
LC Exposure pursuant to this Section 2.03(b) unless after the prepayment in full
of the Loans, the Aggregate Revolving Exposure exceeds the Aggregate
Commitments.  The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

 

(ii)                                  If the outstanding Revolving Loans to the
Designated Borrowers exceed the Designated Borrower Sublimit, the Designated
Borrowers will immediately prepay such Revolving Loans hereunder without any
prepayment premium or penalty (but subject to the payment of all amounts for
which such Borrower is liable under Section 3.05 or similar costs) to the extent
necessary to eliminate such excess.

 

(iii)                               If the Administrative Agent notifies the
Company at any time that the aggregate outstanding Revolving Loans denominated
in Alternate Currencies at such time exceeds an amount equal to 102% of the
Alternate Currency Sublimit then in effect, then the applicable Borrower shall
immediately prepay Loans made to it in an aggregate amount sufficient to reduce
the aggregate outstanding Loans as of such date of payment to an amount not to
exceed 100% of the Alternate Currency Sublimit then in effect.

 

(iv)                              (A) Each prepayment of Loans pursuant to this
Section 2.03(b) shall be paid to the Lenders in accordance with their respective
Pro Rata Shares of such prepayment and (B) unless an Event of Default shall have
occurred and be continuing and the Required Lenders shall require otherwise,
prepayments of outstanding Revolving Loans shall not result in a permanent
reduction in the Revolving Commitments.

 

(c)                                  Interest, Funding Losses, etc.  All
prepayments under this Section 2.03 shall be accompanied by all accrued interest
thereon, together with, in the case of any such prepayment of a Eurocurrency
Rate Loan on a date prior to the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05.

 

Section 2.04.                          Termination or Reduction of Revolving
Commitments.  The Borrowers may, upon written notice to the Administrative
Agent, terminate the unused Commitments, or from time to time permanently reduce
the unused Commitments, in each case without premium or penalty; provided that
(i) any such notice shall be received by the Administrative Agent at least five
days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any multiple of
$1,000,000 in excess thereof or, if less, the entire amount thereof.  If after
giving effect to any reduction or termination of Commitments under this
Section 2.04, the Letter of Credit Sublimit, the Alternate Currency Sublimit,
the Designated Borrower Sublimit, the Swingline Sublimit or the Alternate
Currency LC Sublimit exceeds the Aggregate Commitments at such time, the Letter
of Credit Sublimit, the Alternate Currency Sublimit, the Designated Borrower
Sublimit, the Swingline Sublimit or the Alternate Currency LC Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swingline Sublimit, the
Alternate Currency Sublimit, the Designated Borrower Sublimit, the Alternate
Currency LC Sublimit or the Aggregate Commitments under this Section 2.04.  The
amount of any such reduction of the Aggregate Commitments shall not be applied
to the Alternate Currency Sublimit unless otherwise specified by the Company. 
Upon any reduction of the Aggregate Commitments, the Commitment of each Lender
shall be reduced by such Lender’s Pro Rata Share of such reduction amount.  All
fees in respect of the Credit Facility accrued until the effective date of any
termination of the Credit Facility shall be paid on the effective date of such
termination.

 

39

--------------------------------------------------------------------------------


 

Section 2.05.                          Repayment of Loans.  (i) On the Maturity
Date, each Borrower shall repay to the Administrative Agent for the ratable
account of each Lender, the then unpaid principal amount (together with accrued
and unpaid interest and other amounts) of each Revolving Loan made to such
Borrower, and (ii) the Company shall repay to the Swingline Lender, the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the last day
of a calendar month (or, if such date is not a Business Day, on the next
succeeding Business Day) and is at least three Business Days after such
Swingline Loan is made.

 

Section 2.06.                          Interest.

 

(a)                                 Subject to the provisions of
Section 2.06(b), (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted Eurocurrency Rate for such Interest Period plus the
Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost, (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable Borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate, and
(iii) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable Borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

 

(i)                                     If any amount (other than principal or
interest of any Loan) payable by any Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Person to whom such amount is owed, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(ii)                                  While any Event of Default exists, upon
the request of the Required Lenders, the Borrowers shall pay interest on the
principal amount of their respective Loans and all other outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders reasonably determine that (i) the Total
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or Issuing Banks, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or any Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period with
respect to their respective Loans and other Obligations hereunder.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any Issuing Bank, as the case may be, under this Section 2.06, 2.07(b) or
2.13(h) or under Article VIII.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Insolvency Law.

 

40

--------------------------------------------------------------------------------


 

Section 2.07.                          Fees.

 

(a)                                 The Borrowers shall pay to the
Administrative Agent for the ratable benefit of the Lenders an unused line fee
in Dollars (an “Unused Line Fee”) equal to the Applicable Rate from time to time
for the Unused Line Fee multiplied by the difference between the Revolving
Commitment and the average daily outstanding Revolving Loans (other than the
Swingline Loans) and LC Exposure during the immediately preceding quarter. 
Accrued Unused Line Fees shall be payable in arrears (A) on the last Business
Day of March, June, September and December of each year, commencing on the first
such date to occur after the date hereof, and (B) on the date on which such
Revolving Commitment terminates.  Unused Line Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  For purposes of
computing Unused Line Fees, a Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure of
such Lender (and the Swingline Exposure of such Lender shall be disregarded for
such purpose).

 

(b)                                 The Company shall pay to the Administrative
Agent for the ratable benefit of the Lenders (including the Issuing Banks), a
fee in Dollars with respect to each Letter of Credit calculated at a rate per
annum equal to the Applicable Rate from time to time for Eurocurrency Rate Loans
multiplied by the Dollar Equivalent of the daily maximum amount available to be
drawn under such Letter of Credit (the “LC Participation Fee”).  Notwithstanding
anything to the contrary contained herein, while any Event of Default exists,
all LC Participation Fees shall accrue at the Default Rate.  In addition, the
Company shall pay in Dollars to the Issuing Banks a fronting fee (the “LC
Fronting Fee”) with respect to each Letter of Credit at the rate specified in
the Fee Letter computed based upon the Dollar Equivalent of the daily maximum
amount available to be drawn under such Letter of Credit and at the times
specified in the Fee Letter, and the customary negotiation, processing,
arranging, amendment, cancellation and transfer fees of the Issuing Banks in
Dollars.  Notwithstanding the foregoing, any LC Participation Fees and LC
Fronting Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Banks pursuant to
Section 2.13 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to such
Issuing Bank for its own account.

 

(c)                                  The Company shall pay to the Administrative
Agent and the Arrangers in Dollars such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(d)                                 All fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that the Company
shall pay (i) the LC Fronting Fees directly to the Issuing Bank, and (ii) the
fees provided under Section 2.07(c) directly to the Administrative Agent or the
Arrangers, as the case may be.  Once paid, none of the Fees shall be refundable
under any circumstances.

 

Section 2.08.                          Computation of Interest and Fees.  All
computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 days or 366 days, as the case may be, and actual number of days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360 day year and actual number of days elapsed or, in the case of interest
in respect of Loans denominated in Alternate Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest or
demonstrable error.  For the purposes

 

41

--------------------------------------------------------------------------------


 

of the Interest Act (Canada) and disclosure thereunder, whenever any interest or
any fee to be paid hereunder or in connection herewith is to be calculated on
the basis of a 360-day, 365-day or 366-day year, the yearly rate of interest to
which the rate used in such calculation is equivalent is the rate so used
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360, 365 or 366, as applicable. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.

 

Section 2.09.                          Evidence of Indebtedness.

 

(a)                                 The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-l(c), as a non-fiduciary agent for the Borrower, in each case in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest or demonstrable error of the amount of the Borrowings made by the
Lenders to any Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any Borrower hereunder to pay any amount owing with respect to
the Loans made to such Borrower or any other of its other Obligations.  In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest or demonstrable error.  Upon the request of any Lender
made through the Administrative Agent, the Borrowers shall execute and deliver
to such Lender (through the Administrative Agent) a Note payable to such Lender
or its registered assigns, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each Lender that requests a
Note shall attach schedules to its Note and shall endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

(b)                                 Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.09(a), and by each
Lender in its account or accounts pursuant to Section 2.09(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the applicable Borrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest or
demonstrable error; provided that the failure of the Administrative Agent or
such Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of each Borrower under this Agreement and the other Loan Documents.

 

Section 2.10.                          Payments Generally.

 

(a)                                 All payments to be made by each Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternate
Currency, all payments by each Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for payment and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by each Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternate
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in such Alternate Currency and in Same Day Funds not later than the
Settlement Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  If, for any reason, any Borrower is prohibited by any Law from
making any required payment

 

42

--------------------------------------------------------------------------------


 

hereunder in an Alternate Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternate Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent shall in each case be deemed received on
the Business Day so received (or on the next succeeding Business Day (i) if
received after 2:00 p.m. New York, New York time, in the case of payments in
Dollars, or (ii) if received after the Settlement Time specified by the
Administrative Agent, in the case of payments in an Alternate Currency) and any
applicable interest or fee shall continue to accrue, but in each case will be
credited to the account of such Borrower on the following Business Day.

 

(b)                                 If any payment to be made by a Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  Unless the Borrowers have notified the
Administrative Agent, prior to the date any payment is required to be made by a
Borrower to the Administrative Agent hereunder for the account of any Lender,
that such Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has timely made such payment and may (but shall not be
so required to), in reliance thereon, make available a corresponding amount to
such Lender.  If and to the extent that such payment was not in fact made to the
Administrative Agent in Same Day Funds, then such Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article and such funds are not made available
to the Borrower by the Administrative Agent because the conditions to the
applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                                  Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

43

--------------------------------------------------------------------------------


 

Section 2.11.                          Sharing of Payments, etc.  If, other than
as expressly provided elsewhere herein, any Lender shall obtain payment in
respect of any principal of or interest on account of the Loans made by it
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment of principal of or interest on such Loans, pro rata
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 11.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  For avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by a Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder.  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 11.09) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
or demonstrable error) of participations purchased under this Section 2.11 and
will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section 2.11 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

Section 2.12.                          Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans denominated in
Dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (ii) the sum of the Aggregate Revolving Exposures
exceeding the Aggregate Commitments; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Swingline Loans.  To
request a Swingline Loan, the Borrower shall notify the Administrative Agent of
such request by telephone (confirmed by facsimile), not later than noon, New
York time, on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Company.  The Swingline Lender shall make each Swingline Loan available to the
Company by means of a credit to the Funding Account (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.13(e), by remittance to an Issuing Bank) by 2:00 p.m., New
York time, on the requested date of such Swingline Loan.

 

(b)                                 The Swingline Lender may by written notice
given to the Administrative Agent not later than 11:00 a.m., New York time, on
any Business Day require the Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such

 

44

--------------------------------------------------------------------------------


 

notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Pro Rata Share of such Swingline Loan or
Loans.  Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Pro Rata Share of such Swingline Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02 with respect to
Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

 

Section 2.13.                          Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth in this Agreement, the Company may request the issuance of
Letters of Credit on behalf of itself and its Subsidiaries denominated in
Dollars or in one or more Alternate Currencies in a form reasonably acceptable
to the Administrative Agent and the Issuing Banks, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, an Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.  All
Existing Letters of Credit shall be deemed to have been issued pursuant to this
Agreement, and from and after the Closing Date shall be subject to, and governed
by, the terms and conditions of this Agreement.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall deliver by hand or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by an Issuing
Bank) to an Issuing Bank and the Administrative Agent (prior to 2:00 pm, New
York time, at least three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
reasonably satisfactory to the Issuing Bank (each, a “Letter of Credit Notice”)
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  If requested by an Issuing Bank, the Company also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be

 

45

--------------------------------------------------------------------------------


 

deemed to represent and warrant that, solely with respect to clauses (i) and
(ii) below), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the Letter of Credit Sublimit,
(ii) the Aggregate Revolving Exposures shall not exceed the Aggregate
Commitments, (iii) the Dollar Equivalent amount of LC Exposure with respect to
Letters of Credit issued in Alternate Currencies shall not exceed the Alternate
Currency LC Sublimit, and (iv) no default of any Lender’s obligations to fund
under Section 2.13(d) exists and no Lender is at that time a Defaulting Lender,
unless such Issuing Bank has entered into arrangements, including the delivery
of Cash Collateral, satisfactory to such Issuing Bank (in its sole discretion)
with the Company or such Lender to eliminate such Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other LC Exposure as to
which such Issuing Bank has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is 30 days prior to the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of any Issuing Bank or the Lenders,
each Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from each Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in Dollars, for the account of the applicable Issuing Bank, such Lender’s
Pro Rata Share of each LC Disbursement made by an Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit denominated in
Dollars, the Company shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement (i) not later than
2:00 p.m., New York time, on the date that such LC Disbursement is made, if the
Company shall have received notice of such LC Disbursement prior to 9:00 a.m.,
New York time, on such date, or, (ii) if such notice has not been received by
the Borrower prior to such time on such date, then not later than 2:00 p.m., New
York time, on the Business Day immediately following the day that the Company
receives such notice; provided that the Company may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.01 that such
payment be financed with a Revolving Loan which is a Base Rate Loan or a
Swingline Loan in an equivalent amount and, to the extent so financed, the
Company’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Loan which is a Base Rate Loan or Swingline Loan.  In
the case any LC Disbursement in respect of a Letter of Credit denominated in an
Alternate Currency, the Company shall reimburse the applicable Issuing Bank in
such Alternate Currency, unless (A) such Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified such Issuing Bank promptly following receipt of the
notice of drawing that the Company will reimburse such Issuing Bank in Dollars. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternate Currency, the Issuing Bank shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly

 

46

--------------------------------------------------------------------------------


 

following the determination thereof.  Not later than the Settlement Time on the
date of any payment by such Issuing Bank under a Letter of Credit to be
reimbursed in an Alternate Currency, the Company shall reimburse such Issuing
Bank through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency.  In the event that (A) a drawing
denominated in an Alternate Currency is to be reimbursed in Dollars pursuant to
the second sentence in this Section 2.13(e) and (B) the Dollar amount paid by
the Company, whether on or after the Settlement Date, shall not be adequate on
the date of that payment to purchase, in accordance with customary banking
procedures, a sum denominated in the Alternate Currency equal to the drawing,
the Company agrees, as a separate and independent obligation, to indemnify each
Issuing Bank for the loss resulting from its inability on that date to purchase
the Alternate Currency in the full amount of the drawing.  If the Company fails
to make any of the foregoing of such payments when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Company in respect thereof and such Lender’s Pro Rata Share thereof
expressed in Dollars or in the amount of the Dollar Equivalent thereof in the
case of a Letter of Credit denominated in an Alternate Currency.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Pro Rata Share of the payment then due from the Company in Dollars, in
the same manner as provided in Section 2.02 with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
each Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Company
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Banks or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Banks, then to such Lenders
and the Issuing Banks as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Banks for any LC
Disbursement (other than the funding of Revolving Loans which are Base Rate
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement.

 

(f)                                   Obligations Absolute.  The Company’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Banks under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder or (v) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternate Currency to the
Company or any Subsidiary or in the relevant currency markets generally. 
Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
such Person’s Affiliates nor the partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors and representatives of such
Person and of such Person’s Affiliates, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that nothing in this
clause (f) shall be construed to excuse the Issuing Banks from liability to the
Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable Law) suffered by the Company that are caused by
the Issuing Banks’ failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. 

 

47

--------------------------------------------------------------------------------


 

The parties hereto expressly agree that, in the absence of bad faith, gross
negligence or willful misconduct on the part of the Issuing Banks (as finally
determined by a court of competent jurisdiction), the Issuing Banks shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Banks
may, in their sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Company of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburse such
LC Disbursement, at the rate per annum then applicable to Revolving Loans which
are Base Rate Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.06(a)(i) shall apply.  Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

(i)                                     Replacement of any Issuing Bank.  Any
Issuing Bank may be replaced at any time by written agreement among the Company,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of such Issuing Bank.  At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.07(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  (i) Upon the
request of the Administrative Agent, (A) if an Issuing Bank has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an LC Disbursement which has not been timely reimbursed in
accordance with Section 2.13(e) hereof, or (B) if, as of the date that is five
Business Days prior to the Maturity Date, any LC Exposure for any reason remains
outstanding, the Company shall, in each case, promptly, and in any event within
one Business Day, Cash Collateralize the then outstanding amount of all LC
Exposure.  At any time that there shall exist a Defaulting Lender that is a
Lender, within three Business Days after the request of the Administrative Agent
or an Issuing Bank, the Company shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

48

--------------------------------------------------------------------------------


 

(ii)                                  In addition, if the Administrative Agent
notifies the Company at any time that (A) the outstanding amount of all LC
Exposure at such time exceeds 100% of the Letter of Credit Sublimit then in
effect or (B) the outstanding amount of all LC Exposure with respect to Letters
of Credit issued in Alternate Currencies at such time exceeds 102% of the
Alternate Currency LC Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall (x) Cash Collateralize the LC
Exposure in an amount equal to the amount by which the outstanding amount of all
LC Exposure exceeds the Letter of Credit Sublimit and/or (y) Cash Collateralize
the LC Exposure with respect to Letters of Credit issued in Alternate Currencies
in any amount equal to the amount by which the outstanding amount of all such
Alternate Currency LC Exposure exceeds the Alternate Currency LC Sublimit.

 

(iii)                               Sections 2.03 and 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder.  For purposes of
this Section 2.13, Section 2.03 and Section 8.02(c), “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the Issuing Banks and the Lenders, as collateral for the LC Exposure,
(A) cash or deposit account balances, (B) backstop letters of credit entered
into on terms, from issuers and in amounts satisfactory to the Administrative
Agent, and/or (C) if the Administrative Agent and the Issuing Banks shall agree
in their sole discretion, other credit support, in each case, in Dollars and
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.  Derivatives of such term have corresponding meanings. 
Upon such pledge and deposit, the Company shall grant to the Administrative
Agent, for the benefit of the Issuing Banks and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Citizens.

 

Section 2.14.                          Increase of Revolving Commitments;
Additional Lenders.

 

(a)                                 The Company may request that the then
effective aggregate principal amount of the Aggregate Commitments be increased
from time to time; provided that (1) the aggregate principal amount of the
increases in the Aggregate Commitments pursuant to this Section 2.14 shall not
exceed $50,000,000 and each increase of the aggregate principal amount of the
Aggregate Commitments pursuant to this Section 2.14 shall be in a minimum amount
of $5,000,000 or, if less, the entire amount of such total incremental Aggregate
Commitments remaining, (2) the Loan Parties shall execute and deliver such
documents and instruments and take such other actions as may be reasonably
required by Administrative Agent in connection with such increases and at the
time of any such proposed increase; (3) no Default or Event of Default shall
have occurred and be continuing or would occur after giving effect to such
increase, all representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (without
duplication of materiality qualifiers in the case of those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality) on and as of the date of such increase or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date; (4) the incremental Revolving Commitments provided under this
Section 2.14 (“Incremental Revolving Commitments”) shall mature on the Maturity
Date; and (5) any Incremental Revolving Commitments shall be effected solely as
an increase in the available Aggregate Commitments with no other change in
terms, except that the Borrowers may increase the Applicable Margin for all
Commitments (including both existing Commitments and Incremental Revolving
Commitments) to an equivalent level in connection with any Incremental Revolving
Commitments.  The Borrowers may also, but are not required to (except that the
Borrowers shall so notify the Administrative Agent), specify any fees offered to
those Lenders (the “Increasing Lenders”) which agree to increase the principal
amount of their Commitments, which fees may be variable based upon the amount by
which any such Lender is willing to increase the principal amount of its
Commitment. Each Lender shall be afforded the opportunity, but no Lender shall
have any obligation, express or implied, to offer to increase the aggregate
principal amount of its Commitment.

 

49

--------------------------------------------------------------------------------


 

(b)                                 Only the consent of each Increasing Lender
shall be required for an increase in the aggregate principal amount of the
Revolving Commitments pursuant to this Section 2.14. No Lender which declines to
increase the principal amount of its Revolving Commitment may be replaced in
respect to its existing Revolving Commitment as a result thereof without such
Lender’s consent.

 

(c)                                  Each Increasing Lender shall as soon as
practicable specify the amount of the proposed increase that it is willing to
assume.  The Borrowers may accept some or all of the offered amounts or
designate new lenders that are acceptable to Administrative Agent (such approval
not to be unreasonably withheld) as additional Lenders hereunder in accordance
with this Section 2.14 (each such new lender being an “Additional Lender”),
which Additional Lenders may assume all or a portion of the Incremental
Revolving Commitments. The Administrative Agent shall have discretion, with the
consent of the Company (not to be unreasonably withheld, conditioned or
delayed), to adjust the allocation of the Incremental Revolving Commitments
among Increasing Lenders and Additional Lenders.

 

(d)                                 Subject to subsections (a) and (b) of this
Section 2.14, any increase requested by the Company shall be effective upon
delivery to Administrative Agent of each of the following documents:

 

(i)                                     an originally executed copy of any
instrument of joinder signed by a duly authorized officer of each Additional
Lender, if any, in form and substance reasonably acceptable to Administrative
Agent;

 

(ii)                                  a notice to the Increasing Lenders and
Additional Lenders, in form and substance reasonably acceptable to
Administrative Agent, signed by a Responsible Officer of the Borrowers;

 

(iii)                               a certificate of the Borrowers signed by a
Responsible Officer, in form and substance reasonably acceptable to
Administrative Agent, certifying that each of the conditions in subsection
(a) of this Section 2.14 has been satisfied;

 

(iv)                              to the extent requested by any Additional
Lender or Increasing Lender, executed promissory notes evidencing the
Incremental Revolving Commitments issued by the Borrowers in accordance with
Section 2.09; and

 

(v)                                 any other certificates or documents that
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to Administrative Agent. Any such increase shall be in a principal
amount equal to the sum of the principal amount of the Incremental Revolving
Commitments that the Increasing Lenders and Additional Lenders are willing to
assume, as applicable, as adjusted by the Borrowers and Administrative Agent
pursuant to this Section 2.14. Upon effectiveness of any such increase, the
Commitments and Pro Rata Share of each Lender will be adjusted to give effect to
the Incremental Revolving Commitments.

 

(e)                                  Incremental Revolving Commitments shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Lender agreeing to provide such
Incremental Revolving Commitment, if any, each Additional Lender, if any, and
the Administrative Agent.  The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.14.  The Administrative Agent is expressly permitted to amend the Loan
Documents to the extent necessary to give effect to any increase pursuant to
this Section 2.14 and mechanical changes necessary or advisable in connection
therewith (including amendments to implement the requirements in the preceding
two sentences, amendments to ensure pro rata allocations of Eurocurrency Rate
Loans and Base Rate Loans between Loans incurred pursuant to this Section 2.14
and Loans outstanding immediately prior to any

 

50

--------------------------------------------------------------------------------


 

such incurrence and amendments to implement ratable participation in Letters of
Credit among the Incremental Revolving Commitments and the Revolving Commitments
outstanding immediately prior to any such incurrence).

 

(f)                                   This Section 2.14 shall supersede any
provisions in Section 2.11 or 11.01 to the contrary.

 

Section 2.15.                          Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.09), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Banks or Swingline Lender, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swingline Loan or Letter of Credit; fourth,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
under Section 8.01(a) or Section 8.01(f) or Event of Default exists, to the
payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or LC Disbursements were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, that Defaulting Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any Unused Line Fee pursuant to
Section 2.07(a) for any period during which that Lender is a

 

51

--------------------------------------------------------------------------------


 

Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive LC Participation Fees
as provided in Section 2.07(b).

 

(iv)                              Reallocation of Pro Rata Shares to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.12 and 2.13, the Pro Rata Share of the Revolving
Loans of each such non-Defaulting Lender shall be computed without giving effect
to the Revolving Credit Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; provided, that on any date thereafter during such period, to the extent
that such Default or Event of Default has been cured or waived, such
reallocation shall occur on such later date; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding principal amount of the Revolving Loans of
that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrowers,
the Administrative Agent, the Swingline Lender and the Issuing Banks agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Loans of the other Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Shares (without giving effect to
Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 2.16.                          The Designated Borrowers.  Each
Designated Borrower hereby appoints the Company to act as its agent for purposes
of this Agreement and the other Loan Documents and agrees that (i) the Company
is authorized to execute such documents on behalf of such Designated Borrower as
are required to operate this Agreement and the other Loan Documents on behalf of
such Designated Borrower, (ii) such authority of the Company may be relied on by
the other parties to this Agreement and the other Loan Documents unless and
until such other parties are notified of the termination of such authority,
(iii) the each Designated Borrower shall be obligated by all of the terms of any
such document executed on its behalf by the Company, such obligations of any
Designated Borrower under any such document to continue, for the avoidance of
doubt, after any termination by the Designated Borrowers of the Company’s
authority to execute documentation on its behalf, and (iv) any notice or
communication delivered by the Administrative Agent or the Lender to the Company
shall be deemed delivered to the Designated Borrowers and each Designated
Borrower hereby consents to same.  Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, each Designated Borrower shall only
have liability for, and be obligated in connection with, Loans or Commitments
made to it or another Designated Borrower and for other Obligations related to
such Loans or Commitments, and in any event shall not have any liability for any
Obligations of the Company or any other Subsidiary that is not a Designated
Borrower.

 

52

--------------------------------------------------------------------------------


 

ARTICLE III.

 

Taxes, Increased Costs Protection and Illegality

 

Section 3.01.                          Taxes.  For the purposes of this
Section 3.01, the term “Lender” (including references to “U.S. Lender” and to
“Foreign Lender”) also includes the Issuing Banks and the Administrative Agent
and the term “applicable Law” also includes FATCA.

 

(a)                                 Payment Free of Taxes.  Any and all payments
by a Withholding Agent to or for the account of a Recipient on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. 
If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Each Loan Party agrees to timely pay to the relevant Governmental Authority, in
accordance with applicable Law, any Other Taxes, or, if the Loan Party has been
timely provided written evidence reasonably satisfactory to it of the prior
payment by the Recipient of any Other Taxes, reimburse the Recipient for the
payment of such Other Taxes.

 

(c)                                  Indemnification by the Loan Parties. The
Loan Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes applicable to such
Recipient’s Obligations (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.07(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 3.01, such Loan Party shall deliver to the

 

53

--------------------------------------------------------------------------------


 

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, or, if required, to a Governmental Authority, at the time or times
reasonably requested by the Company or the Administrative Agent and at the time
or times prescribed by applicable Law, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent or
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Recipient, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements and to enable the Loan
Party or the Administrative Agent to comply with such requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in such Recipient’s reasonable judgment such
completion, execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               each U.S. Lender shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), properly
completed and executed originals (or electronically signed copies, if acceptable
to the Company or Administrative Agent, as applicable) of IRS Form W-9 (or
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of originals (or electronically signed copies, if acceptable to
the Company or Administrative Agent, as applicable) as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), whichever of the following
is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, properly completed and
executed originals (or electronically signed copies, if acceptable to the
Company or Administrative Agent, as applicable) of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, properly completed and executed originals (or electronically
signed copies, if acceptable to the Company or Administrative

 

54

--------------------------------------------------------------------------------


 

Agent, as applicable) of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 properly completed and executed originals
(or electronically signed copies, if acceptable to the Company or Administrative
Agent, as applicable) of IRS Form W-8ECI (or successor form);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and executed originals (or
electronically signed copies, if acceptable to the Company or Administrative
Agent, as applicable) of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, properly completed and executed originals (or electronically
signed copies, if acceptable to the Company or Administrative Agent, as
applicable) of IRS Form W-8IMY (or successor form), accompanied by properly
completed and executed originals (or electronically signed copies, if acceptable
to the Company or Administrative Agent, as applicable) of IRS Form W-8ECI (or
successor form), properly completed and executed originals (or electronically
signed copies, if acceptable to the Company or Administrative Agent, as
applicable) of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor
form), a properly completed and executed copy of U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3 (as applicable),
properly completed and executed originals (or electronically signed copies, if
acceptable to the Company or Administrative Agent, as applicable) IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a properly completed and executed
copy of a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of originals (or electronically signed copies, if acceptable to
the Company or Administrative Agent, as applicable) as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed originals (or
electronically signed copies, if acceptable to the Company or Administrative
Agent, as applicable) of any other form prescribed by applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail

 

55

--------------------------------------------------------------------------------


 

to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Loan Parties and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)                               Without limiting the generality of the
foregoing, each Lender that becomes a party to this Agreement after the date of
this Agreement shall indicate to the UK Borrower, in the Assignment and
Assumption or Incremental Amendment which it executes on becoming a party, and
for the benefit of the Administrative Agent and without liability to any
Obligated Party, which of the following categories it falls in:

 

(A)                               not a Qualifying Lender;

 

(B)                               a Qualifying Lender (other than a Treaty
Lender); or

 

(C)                               a Treaty Lender.

 

If a Lender fails to indicate its status in accordance with this paragraph
(iii) then such Lender shall be treated by the UK Borrower for the purposes of
this Agreement as if it is not a Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the UK Borrower).  For
the avoidance of doubt, an Assignment and Assumption or Incremental Amendment
shall not be invalidated by any failure of a Lender to comply with this
paragraph (iii).

 

(iv)                              A Treaty Lender which becomes a party on the
day on which this Agreement is entered into that holds a passport under the HMRC
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence; and

 

(v)                                 a new lender that is a Treaty Lender that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence in the Assignment and Assumption or
Incremental Amendment which it executes.

 

(vi)                              If a Lender has confirmed its scheme reference
number and its jurisdiction of tax residence in accordance with paragraph
(iv) above and:

 

(A)                               a Borrower making a payment to that Lender has
not made a Borrower DTTP Filing in respect of that Lender; or

 

(B)                               a Borrower making a payment to that Lender has
made a Borrower DTTP Filing in respect of that Lender but:

 

(1)                                 that Borrower DTTP Filing has been rejected
by HM Revenue & Customs; or

 

56

--------------------------------------------------------------------------------


 

(2)                                 HM Revenue & Customs has not given the
Borrower authority to make payments to that Lender without a Tax Deduction
within 60 days of the date of the Borrower DTTP Filing,

 

and in each case, the Borrower has notified that Lender in writing, then that
Lender and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorization to make that
payment without a Tax Deduction.

 

(vii)                           If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with paragraph
(iv) or (v) (as the case may be) above, no obligor shall make a Borrower DTTP
Filing or file any other form relating to the HMRC DT Treaty Passport scheme in
respect of that Lender’s Commitment or its participation in any Loan unless the
Lender otherwise agrees.

 

(viii)                        A Borrower shall, promptly on making a Borrower
DTTP Filing, deliver a copy of that Borrower DTTP Filing to the Administrative
Agent for delivery to the relevant Lender.

 

Each Lender agrees that if any form or certification it previously delivered
under this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Tax Refunds. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund in respect of any Taxes or a credit against current cash
taxes otherwise due and payable in lieu of such a refund as to which it has been
indemnified by any Loan Party, or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Parties under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by the indemnified party
solely to receive the refund and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the applicable Loan Party, upon the request of the indemnified party,
agrees to repay the amount paid over to such Loan Party pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the indemnified party in the event the
indemnified party is required to repay such refund to such Governmental
Authority.  The indemnified party shall provide the Company with a copy of any
notice of assessment or other evidence reasonably available of the requirement
to repay such refund received from the relevant Governmental Authority (provided
that such indemnified party may delete any information therein that such
indemnified party deems confidential in its reasonable discretion). 
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay an amount to any Loan Party pursuant to
this paragraph (g) to the extent the payment of which would place the
indemnified party in a less favorable net after-Tax position than the applicable
Loan Party would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
indemnified party to make available its tax returns (or any other information
relating to its taxes that it reasonably deems confidential) to any Loan Party
or any other Person.

 

(h)                                 Designated Borrower Limitation. Consistent
with (and not in limitation of) Section 2.16, notwithstanding anything to the
contrary contained in this Section 3.01, each Designated Borrower shall only
have liability for, and be obligated in connection with, Indemnified Taxes (and
any other Obligations under this Section 3.01 related to such Indemnified Taxes)
to the extent attributable to Loans or Commitments made to it, and in any event
shall not have any liability for any Obligations (including, but not limited
to, Indemnified Taxes and any other Obligations relating to such Taxes)
attributable to Loans or Commitments made to the Company or any other
Subsidiary.

 

57

--------------------------------------------------------------------------------


 

(i)                                     FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of the
Amendment, the Loan Parties and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(j)                                    Value Added Tax.

 

(i)                                     All amounts expressed to be payable
under any Loan Document by any party to Arranger, any Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party under any Loan Document (each, a “Finance Party”) which (in whole
or in part) constitute the consideration for any supply for VAT purposes are
deemed to be exclusive of any VAT which is chargeable on that supply, and
accordingly, subject to paragraph (ii) below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any party under a Loan Document and such
Finance Party is required to account to the relevant tax authority for the VAT,
that party must pay to such Finance Party (in addition to and at the same time
as paying any other consideration for such supply) an amount equal to the amount
of the VAT (and such Finance Party must promptly provide an appropriate VAT
invoice to that party).

 

(ii)                                  If VAT is or becomes chargeable on any
supply made by any Finance Party (the “Supplier”) to any other Finance Party
(the “VAT Recipient”) under a Loan Document, and any party other than the VAT
Recipient (the “Relevant Party”) is required by the terms of any Loan Document
to pay an amount equal to the consideration for that supply to the Supplier
(rather than being required to reimburse or indemnify the VAT Recipient in
respect of that consideration):

 

(A)                               (where the Supplier is the person required to
account to the relevant tax authority for the VAT) the Relevant Party must also
pay to the Supplier (at the same time as paying that amount) an additional
amount equal to the amount of the VAT.  The VAT Recipient must (where this
paragraph (i) applies) promptly pay to the Relevant Party an amount equal to any
credit or repayment the VAT Recipient receives from the relevant tax authority
which the Recipient reasonably determines relates to the VAT chargeable on that
supply; and

 

(B)                               (where the VAT Recipient is the person
required to account to the relevant tax authority for the VAT) the Relevant
Party must promptly, following demand from the VAT Recipient, pay to the VAT
Recipient an amount equal to the VAT chargeable on that supply but only to the
extent that the VAT Recipient reasonably determines that it is not entitled to
credit or repayment from the relevant tax authority in respect of that VAT.

 

(iii)                               Where a Loan Document requires any party to
reimburse or indemnify a Finance Party for any cost or expense, that party shall
reimburse or indemnify (as the case may be) such Finance Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(iv)                              Any reference in this Section 3.01(j) to any
party shall, at any time when such Party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time.

 

58

--------------------------------------------------------------------------------


 

(k)                                 Survival. The agreements in this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

Section 3.02.                          Illegality.  If any Lender determines
that any Change in Law has made it unlawful, or that any Governmental Authority
has asserted after the date hereof that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternate Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate or Adjusted Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars (or any Alternate Currency) in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or in the case of Eurocurrency Rate Loans, in Dollars, or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Adjusted Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurocurrency Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted Eurocurrency Rate component of the Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted Eurocurrency Rate component of the Base
Rate with respect to any Base Rate Loans, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Adjusted Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

Section 3.03.                          Inability to Determine Rates.  If in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof (a) the Administrative Agent determines that (i) deposits
(whether in Dollars or an Alternate Currency) are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternate Currency) or in connection with
an existing or proposed Base Rate Loan, or (b) the Required Lenders determine
that for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Company and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurocurrency Rate component of the Base Rate, the utilization of the Adjusted
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to

 

59

--------------------------------------------------------------------------------


 

or continuation of Eurocurrency Rate Loans in the affected currency or
currencies or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

Section 3.04.                          Increased Cost and Reduced Return;
Capital Adequacy.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except (A) any reserve requirement
reflected in the Adjusted Eurocurrency Rate and (B) the requirements of the Bank
of England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or the Issuing
Banks;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(iii)                               impose on any Lender or the Issuing Banks or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iv)                              result in the failure of the Mandatory Cost,
as calculated hereunder, to represent the cost to any Lender of complying with
the requirements of the Bank of England and/or the Financial Services Authority
or the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans

 

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Recipient, the Company will pay (or cause the applicable
Designated Borrower to pay) to such Recipient, such additional amount or amounts
as will compensate such Recipient for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or
Issuing Bank determines that any Change in Law affecting such Lender or Issuing
Bank or any Lending Office of such Lender or such Lender’s or Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing Bank,
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

 

60

--------------------------------------------------------------------------------


 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Company, shall be conclusive absent manifest error.  The
Company shall pay (or cause the applicable Designated Borrower to pay) such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or Issuing Bank pursuant to this Section for any increased
costs incurred or reductions suffered more than 270-days prior to the date that
such Lender or Issuing Bank, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof)

 

Section 3.05.                          Funding Losses.  Upon written demand of
any Lender (with a copy to the Administrative Agent) from time to time, which
demand shall set forth in reasonable detail the basis for requesting such
amount, the Company shall promptly compensate (or cause the applicable Borrower
to compensate) such Lender for and hold such Lender harmless from any loss, cost
or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day prior to the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert to any Eurocurrency Rate Loan on the date or in the amount
notified by the applicable Borrower;

 

(c)                                  any assignment of a Eurocurrency Rate Loan
on a day prior to the last day of the Interest Period therefor as a result of a
request by the Company pursuant to Section 3.07; or

 

(d)                                 any failure by such Borrower to make payment
of any Loan or any drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternate Currency on its scheduled due date or any payment
thereof in a different currency

 

including any loss or expense (including any foreign exchange losses but
excluding the Applicable Rate margin) actually incurred by reason of the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract.  The Company shall
also pay (or cause the Designated Borrowers to pay) any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or any Designated
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

 

61

--------------------------------------------------------------------------------


 

Section 3.06.                          Matters Applicable to All Requests for
Compensation.

 

(a)                                 Designation of a Different Lending Office. 
If any Recipient requests compensation under Section 3.04, or any Loan Party is
required to pay any Indemnified Taxes or any additional amounts to any Recipient
or any Governmental Authority for the account of any Recipient pursuant to
Section 3.01, or if any Recipient gives a notice pursuant to Section 3.02, then
at the request of the Company, such Recipient shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans and
Commitments hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the commercially
reasonable judgment of such Recipient, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Recipient to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Recipient in any material economic, legal or
regulatory respect.  The Company hereby agrees to pay (or cause the UK Borrower
to pay) all reasonable out-of-pocket costs and expenses incurred by any
Recipient in connection with any such designation or assignment.

 

(b)                                 Suspension of Lender Obligations.  If any
Lender requests compensation by any Borrower under Section 3.04, the applicable
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another Interest Period, or to convert
Base Rate Loans into Eurocurrency Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)                                  Conversion of Eurocurrency Rate Loans.  If
any Lender gives notice to the Company (with a copy to the Administrative Agent)
that the circumstances specified in Section 3.03 or 3.04 hereof that gave rise
to the conversion of such Lender’s Eurocurrency Rate Loans no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurocurrency Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurocurrency Rate Loans, to the extent necessary so that, after giving effect
thereto, all Revolving Loans of held by the Lenders holding Eurocurrency Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective Pro Rata
Shares

 

Section 3.07.                          Replacement of Lenders under Certain
Circumstances.  If (i) any Lender requests compensation under Section 3.04 or
ceases to make Eurocurrency Rate Loans as a result of any condition described in
Section 3.02 or Section 3.04, (ii) any Loan Party is required to pay Indemnified
Taxes or any additional amount to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 3.01, (iii) any Lender is a
Non-Consenting Lender, or (iv) any Lender is a Defaulting Lender and, in the
case of (i) or (ii) of this subsection, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.07), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01 and Section 3.04) and
obligations under this Agreement and the related Loan Documents to one or more
Eligible Assignees that shall assume such obligations (any of which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Administrative Agent shall have received
the assignment fee specified in Section 11.07(b)(iii), if any;

 

62

--------------------------------------------------------------------------------


 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and LC Exposure,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Loan Parties (in the case of all other
amounts);

 

(c)                                  such Lender being replaced pursuant to this
Section 3.07 shall (i) execute and deliver an Assignment and Assumption with
respect to such Lender’s Commitment and outstanding Loans, and (ii) deliver any
Notes evidencing such Loans to the applicable Loan Party or Administrative Agent
who shall promptly forward such Notes to the applicable Loan Party (or a lost or
destroyed note indemnity in lieu thereof); provided that the failure of any such
Lender to execute an Assignment and Assumption or deliver such Notes shall not
render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register and the Notes shall be deemed
to be canceled upon such failure;

 

(d)                                 the Eligible Assignee shall become a Lender
hereunder (if not already a Lender hereunder) and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender;

 

(e)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(f)                                   such assignment does not conflict with
applicable Laws; and

 

(g)                                  in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible Assignee
shall have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

Section 3.08.                          Survival.  All of the Loan Parties’
obligations under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

 

ARTICLE IV.

 

Conditions Precedent to Borrowings

 

Section 4.01.                          Conditions to Initial Borrowing.  The
obligation of each Lender to make a Loan hereunder on the Closing Date and the
obligation of any Issuing Bank to issue, extend, increase or renew Letters of
Credit hereunder on the Closing Date is subject to satisfaction of the following
conditions precedent, except as otherwise agreed between the Borrowers and the
Administrative Agent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party and each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                                     a Loan Notice in accordance with the
requirements hereof;

 

63

--------------------------------------------------------------------------------


 

(ii)                                  executed counterparts of this Agreement;

 

(iii)                               a Note executed by each Borrower in favor of
each Lender that has requested a Note at least one Business Day in advance of
the Closing Date;

 

(iv)                              each Securities Pledge Agreement required to
be delivered hereunder on the Closing Date duly executed by the Company and each
other Subsidiary party thereto, and each other Loan Document required to be
delivered hereunder on the Closing Date duly executed by each Loan Party party
thereto;

 

(v)                                 such certificates of good standing from the
applicable secretary of state of the state of organization or the substantive
equivalent available in the jurisdiction, if applicable, of each Loan Party,
certificates of resolutions, including, in respect of a Loan Party incorporated
in the Netherlands, any action required under the Dutch Works Council Act (Wet
op de ondernemeningsraden) or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require attaching and certifying to the Organization
Documents of each Loan Party and evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Closing Date;

 

(vi)                              opinions of Foley Hoag LLP, counsel to the
Company, Bird & Bird, counsel to the UK Borrower, Blake, Cassels & Graydon LLP,
counsel to the Canadian Borrower, and Jones Day, Dutch counsel to the Lenders,
each in form and substance reasonably satisfactory to the Administrative Agent,
dated the Closing Date, and addressed to the Administrative Agent, the Issuing
Banks and the Lenders;

 

(vii)                           a Compliance Certificate calculating the Total
Leverage Ratio as of the Closing Date, after giving effect to the Transactions;

 

(viii)                        a solvency certificate from the chief financial
officer of the Company (after giving effect to the Transactions) substantially
in the form attached hereto as Exhibit F;

 

(ix)                              stock or membership certificates, if any,
evidencing the Equity Interests pledged pursuant to each Securities Pledge
Agreement and undated stock or transfer powers related thereto duly executed in
blank; in each case to the extent such pledged Equity Interests are certificated
and to the extent required to be delivered hereunder on the Closing Date;

 

(x)                                 all required financing statements under the
Uniform Commercial Code in form and substance satisfactory to the Administrative
Agent; and

 

(xi)                              evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
all premiums thereon paid.

 

(b)                                 All fees and expenses required to be paid
hereunder shall have been paid in full in cash (or arrangements satisfactory to
the Administrative Agent shall have been made for payment of such amounts
immediately upon the making of the initial Loans hereunder).

 

(c)                                  The Administrative Agent shall have
received true and correct copies of recent UCC Lien and federal tax Lien
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to the Loan Parties and such Lien searches shall reveal no Liens
other than Permitted Liens.

 

(d)                                 All principal, premium, if any, interest,
fees and other amounts due or outstanding under the Existing Credit Agreement,
and all documentation evidencing or issued in connection with the

 

64

--------------------------------------------------------------------------------


 

foregoing shall have been paid in full (or shall be paid substantially
contemporaneously herewith), the commitments thereunder terminated and all
guarantees and security in support thereof confirmed, amended and restated or
discharged and released, as applicable, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.

 

(e)                                  The Administrative Agent shall have
received a notice setting forth the applicable deposit account of each Borrower
(in each case, a “Funding Account”) to which the Lender is authorized by the
applicable Borrower to transfer the proceeds of any Borrowings requested or
authorized pursuant to this Agreement.

 

(f)                                   The Arrangers shall have received the
Annual Financial Statements, together with (i) unaudited interim consolidated
financial statements of the Company and its Subsidiaries for the fiscal quarters
ending March 31, 2017 and June 30, 2017, and (ii) quarterly projected income
statements, balance sheets and statements of cash flows for the Company and its
Subsidiaries for the period beginning on September 30, 2017 and ending on
December 31, 2018.

 

(g)                                  The Arrangers shall have received the
Projections, together with a statement of sources and uses for the Transactions.

 

(h)                                 The Arrangers shall have received at least
three Business Days prior to the Closing Date all documentation and other
information reasonably requested in writing by it reasonably in advance of such
date in order to allow the Arrangers and the Lenders to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

 

(i)                                     Since December 31, 2016, there shall not
have occurred a Material Adverse Effect.

 

(j)                                    There shall not exist any claim, action,
suit, investigation, insolvency, injunction, litigation or proceeding
(including, without limitation, member, shareholder or derivative litigation)
which is pending or threatened in any court or before any arbitrator or
Governmental Authority which relates to the financing contemplated hereby.

 

(k)                                 All governmental and material third party
approvals and licenses (including any necessary shareholder, board and other
corporate approvals) necessary in connection with the Transactions shall have
been obtained and be in full force and effect, and a certificate of the
Borrower’s Responsible Officer attaching copies of all such shareholder, board
or other corporate consents and approvals required in connection with the
execution, delivery and performance by each Borrower and the validity against
each Borrower’s Loan Document to which it is a party, and such consents,
licenses and approvals shall be in full force and effect.

 

(l)                                     The Administrative Agent shall have
received a certificate from the Company’s Responsible Officer confirming the
accuracy of the representations and warranties in the Loan Documents in all
material respects and the absence of any Default or Event of Default on the
Closing Date.

 

(m)                             in respect of each company incorporated in the
United Kingdom whose shares are the subject of a Lien created pursuant to any
Loan Document (a “UK Charged Company”), either:

 

(i)                                     a certificate from the Company’s
Responsible Officer certifying that:

 

(A)                               it and each of its Subsidiaries have complied
within the relevant timeframe with any notice they have received pursuant to
Part 21A of the Companies Act 2006 from that UK Charged Company; and

 

65

--------------------------------------------------------------------------------


 

(B)                               no “warning notice” or “restrictions notice”
(in each case as defined in Schedule 1B of the United Kingdom Companies Act
2006) has been issued in respect of those shares,

 

together with a copy of the “PSC register” (within the meaning of section
790C(10) of the United Kingdom Companies Act 2006) of that UK Charged Company,
which is certified by the Company’s Responsible Officer to be correct, complete
and not amended or superseded as at a date no earlier than the date of this
Agreement; or

 

(ii)                                  a certificate from the Company’s
Responsible Officer certifying that such UK Charged Company is not required to
comply with Part 21A of the UK Companies Act 2006.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 4.02.                          Conditions to All Borrowings.  The
obligation of each Lender and each Issuing Bank to honor a Loan Notice or Letter
of Credit Notice is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of each
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Borrowing;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) without duplication of materiality
qualifiers on such date or such earlier date, as the case may be.

 

(b)                                 No Default shall exist or would result from
any such Borrowing or the application of the proceeds therefrom.

 

(c)                                  The Administrative Agent shall have
received a Loan Notice or Letter of Credit Notice in accordance with the
requirements hereof.

 

(d)                                 In the case of a Borrowing or the issuance,
amendment, renewal or extension of a Letter of Credit to be denominated in an
Alternate Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders (in the case of any Loans or Letters of Credit to
be denominated in an Alternate Currency) would make it impracticable for such
Borrowing or such issuance, amendment, renewal or extension of a Letter of
Credit to be denominated in the relevant Alternate Currency.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) and each Letter
or Credit Notice submitted to the Administrative Agent shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02 have
been satisfied on and as of the date of the applicable Borrowing or issuance,
extension, increase or renewal of a Letter of Credit.

 

66

--------------------------------------------------------------------------------


 

ARTICLE V.

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 5.01.                          Existence, Qualification, Compliance with
Laws.  Each Loan Party and each of its Subsidiaries (excluding the Excluded
Subsidiary) (a) is a Person duly organized or formed, validly existing and in
good standing (to the extent such concept exists in such jurisdiction) under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
corporate or other organizational power and authority to (i) own its assets and
carry on its business and (ii) with respect to each Loan Party, to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and to consummate the Transactions, (c) is duly qualified and in good
standing (to the extent such concept exists) under the Laws of each jurisdiction
where the ownership, lease or use of its assets, or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.02.                          Authorization; No Contravention.  (a) The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, and the consummation of the Transactions on the
Closing Date, have been duly authorized by all necessary corporate or other
organizational action, and (b) neither the execution, delivery and performance
by each Loan Party of each Loan Document to which it is a party nor the
consummation of the Transactions will (i) contravene, result in a default under,
or require any consent or approval under, the terms of any of such Loan Party’s
Organization Documents (other than consents and approvals that have been
obtained and are in full force and effect), (ii) violate or result in a default
or require any consent or approval under any Contractual Obligation or other
document binding upon any Loan Party or its property or to which any Loan Party
or its property is subject, or give rise to a right thereunder to require any
payment to be made by any Loan Party, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (iii) result in the creation of any Lien upon any of
the property or assets of such Loan Party under (A) any Contractual Obligation
to which such Loan Party is a party or affecting such Loan Party or the
properties of such Person or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; (iv) result in any breach or contravention of any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject, except to the extent that
such breach or contravention could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or (v) violate any
applicable Law.

 

Section 5.03.                          Consents.  No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation on the
Closing Date of the Transactions, except for (a) filings necessary to perfect
the Liens on the Collateral granted under the Loan Documents, (b) approvals,
consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect, and
(c) filings by the Loan Parties with the SEC in connection with their disclosure
of this Agreement and the other Loan Documents.

 

Section 5.04.                          Binding Effect.  This Agreement and each
other Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  This Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such

 

67

--------------------------------------------------------------------------------


 

Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by Insolvency Laws and by general principles of
equity and principles of good faith and fair dealing.

 

Section 5.05.                          Financial Statements; No Material Adverse
Effect; No Default.

 

(a)                                 The Annual Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

(b)                                 Since December 31, 2016, there has been no
event or circumstance that, either individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The forecasts of consolidated balance
sheets, income statements and cash flow statements of the Company and its
Subsidiaries for the period beginning January 1, 2019 and for each fiscal year
thereafter through 2022, copies of which have been furnished to the
Administrative Agent prior to the Closing Date (collectively, the
“Projections”), and all budgets delivered pursuant to Section 6.01(c) have been
prepared in good faith on the basis of the assumptions stated therein which were
believed to be reasonable at the time made.

 

(d)                                 No Default or Event of Default has occurred
and is continuing.

 

(e)                                  The fiscal year end dates for the Company
and its Subsidiaries are set forth on Schedule 5.05(e).

 

Section 5.06.                          Litigation.  There are no actions, suits,
investigations, proceedings, claims or disputes pending or, to the knowledge of
any Loan Party, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
(excluding the Excluded Subsidiary) that would reasonably be expected to have a
Material Adverse Effect.

 

Section 5.07.                          Ownership of Assets.  Each Loan Party and
each of its Subsidiaries (excluding the Excluded Subsidiary) has marketable
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all real property owned or used by it, free and
clear of all Liens except for Permitted Liens and except where the failure to
have such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.08.                          Solvency.  The Company and its
Subsidiaries on a consolidated basis (both on a basis including and excluding
the Excluded Subsidiary) are, and the Company is, Solvent.  On the Closing Date
and on each date of a Borrowing by any Designated Borrower, such Designated
Borrower is Solvent.

 

Section 5.09.                          Taxes.  Except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Loan Party and each of their Subsidiaries (both on a basis
including and excluding the Excluded Subsidiary) has timely filed all Federal,
provincial, territorial, state, local, foreign and other tax returns required to
be filed by it with a Governmental Authority responsible for the imposition,
collection or administration of Taxes, and has timely paid all Federal,
provincial, territorial, state, local, foreign and other Taxes required to have
been paid by it, except those which are being contested in good faith by
appropriate actions diligently conducted and for which adequate reserves have
been provided in accordance with GAAP.  Except as permitted by Section 7.01(b),
no tax Lien has been filed and is outstanding, and, to the knowledge of any Loan
Party, no written claim is being asserted, with respect to any Tax.

 

68

--------------------------------------------------------------------------------


 

Section 5.10.                          ERISA Compliance.

 

(a)                                 Except as set forth in Schedule 5.10(a) or
as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws.

 

(b)                                 (i) No ERISA Event has occurred within the
five-year period prior to the date on which this representation is made or
deemed made or to the knowledge of any Loan Party is reasonably expected to
occur; (ii) no Pension Plan has failed to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan; (iii) none of the Loan Parties or any of their
respective ERISA Affiliates has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; (iv) none of the
Loan Parties or any of their respective ERISA Affiliates has engaged in a
transaction that is subject to Sections 4069 or 4212(c) of ERISA; and
(v) neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of ERISA), insolvent (within the meaning of
Section 4245 of ERISA) or has been determined to be in “endangered” or critical
status (within the meaning of Section 432 of the Code or Section 305 of ERISA)
and no such Multiemployer Plan is expected to be in reorganization, insolvent or
endangered or critical status, except, with respect to each of the foregoing
clauses of this Section 5.10(b), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(c)                                  No Loan Party and no Subsidiary of a Loan
Party is or will be (i) an employee benefit plan subject to Title I of ERISA;
(ii) a plan or account subject to Section 4975 of the Code; (iii) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (iv) a “governmental plan” within the meaning of ERISA.

 

(d)                                 No Loan Party and no Affiliate thereof is or
has at any time been an employer (for the purposes of Sections 38 to 51 of the
United Kingdom Pensions Act 2004) of an occupational pension scheme which is not
a money purchase scheme (both terms as defined in the United Kingdom Pensions
Schemes Act 1993).

 

(e)                                  No Loan Party and no Affiliate thereof is
or has at any time been “connected” with or an “associate” of (as those terms
are used in Sections 38 and 43 of the United Kingdom Pensions Act 2004) such an
employer.

 

(f)                                   For each Canadian Pension Plan and
Canadian Benefit Plan, each Loan Party or Subsidiary will, in a timely fashion,
comply with and perform in all material respects all of its obligations under
and in respect of such Canadian Pension Plan or Canadian Benefit Plan, including
under any funding agreements, collective bargaining agreements and all
applicable Laws (including any fiduciary, funding, investment and administration
obligations) except to the extent any such failure to comply or perform would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(g)                                  All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Canadian Pension Plan, Canadian Benefit Plan or Canadian MEPP, in each case with
respect to amounts to be paid or remitted by or with respect to a Loan Party or
Subsidiary, shall be paid or remitted by each Loan Party or Subsidiary in a
timely fashion in accordance with the terms thereof, any funding agreements,
collective bargaining agreements and all applicable Laws, except to the extent
any such failure to remit or pay would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

(h)                                 No Loan Party or Subsidiary maintains or
contributes to, or has any liability to, or under, any Canadian Defined Benefit
Plan, except as consented to in writing by the Administrative Agent.

 

Section 5.11.                          Subsidiaries.  As of the Closing Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.11, and all of the outstanding Equity Interests in the Company and
each of its Subsidiaries have been validly issued and are fully paid and (if
applicable) nonassessable.  All Equity Interests owned by any Loan Party or its
Subsidiaries (excluding any Equity Interests owned by the Excluded Subsidiary)
are owned free and clear of Liens.  As of the Closing Date, Schedule 5.11 sets
forth the name and jurisdiction of organization of the Company and of each
Subsidiary of the Company, and the ownership of each Subsidiary of the Company.

 

Section 5.12.                          Margin Regulations; Investment Company
Act.  No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation T, U or X
issued by the FRB. No Loan Party is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

Section 5.13.                          Disclosure.  None of the information and
data furnished in writing by or on behalf of any Loan Party to any Agent, any
Issuing Bank or any Lender on or before the Closing Date in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make such
information and data (taken as a whole), in the light of the circumstances under
which it was delivered, not materially misleading; provided that with respect to
the Projections, the budgets, and any other projections or forward-looking
information delivered hereunder, the Loan Parties make only the representations
set forth in Section 5.05(c).

 

Section 5.14.                          Intellectual Property; Licenses. etc. 
Each Loan Party and its Subsidiaries (excluding the Excluded Subsidiary) have
good and marketable title to, or a valid license or (to the knowledge of any
Loan Party) right to use, all patents, patent rights, trademarks, servicemarks,
trade names, copyrights, technology, software, know-how database rights, rights
of privacy and publicity, licenses and other intellectual property rights
(collectively, “Intellectual Property”) that are necessary for the operation of
their respective businesses as currently conducted, except where the failure to
have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
any Loan Party, the operation of the respective businesses of the Loan Parties
or any of their Subsidiaries (excluding the Excluded Subsidiary) as currently
conducted does not infringe upon, misuse, misappropriate or violate any rights
held by any Person except for such infringements, misuses, misappropriations or
violations individually or in the aggregate, that would not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any Intellectual Property is pending or, to the knowledge of the any Loan Party,
threatened against any Loan Party or any such Subsidiary, that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.15.                          Insurance.  The Loan Parties and their
Subsidiaries and their properties are insured with insurance companies and in
amounts that satisfy the requirements of Section 6.07.  All such insurance is in
full force and effect, all premiums are paid current and no notices of
termination for any required policy has been received.

 

Section 5.16.                          Use of Proceeds.  The proceeds of the
Loans shall not be used, whether directly or indirectly, in a manner
inconsistent with the uses set forth in the preliminary statements to this
Agreement.

 

70

--------------------------------------------------------------------------------


 

Section 5.17.                          USA PATRIOT Act.  Neither the making of
the Loans hereunder nor the use of the proceeds thereof will violate the any
regulations passed under the USA PATRIOT Act or will violate the Trading with
the Enemy Act, the International Emergency Economic Powers Act, or any
regulations passed thereunder, including  the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) or
any enabling legislation or executive order relating thereto or successor
statute thereto (together with Sanctions, “Anti-Terrorism Laws”).

 

Section 5.18.                          Sanctions.  Each Loan Party, its
Subsidiaries and their respective officers and employees and their directors and
agents, are in compliance with applicable Sanctions. Neither any Loan Party, any
of its Subsidiaries or any of their respective directors, officers or employees
is a Sanctioned Person.

 

Section 5.19.                          Anti-Corruption.  Each Loan Party and
each of its Subsidiaries has conducted its businesses in compliance with United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and has instituted
and maintained policies and procedures reasonably designed to promote and
achieve compliance with such Laws.  No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United Kingdom Bribery Act 2010 or the United States Foreign Corrupt
Practices Act of 1977, each as amended.

 

Section 5.20.                          Representations as to the UK Borrower. 
Each of the Company and the UK Borrower represent and warrant to the
Administrative Agent and the Lenders that:

 

(a)                                 The UK Borrower is subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively, the “Applicable UK
Borrower Documents”), and the execution, delivery and performance by the UK
Borrower of the Applicable UK Borrower Documents constitute and will constitute
private and commercial acts and not public or governmental acts.  Neither the UK
Borrower nor any of its property has any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of the jurisdiction in which the UK Borrower is organized and existing in
respect of its obligations under the Applicable UK Borrower Documents.

 

(b)                                 The Applicable UK Borrower Documents are in
proper legal form under the Laws of the jurisdiction in which the UK Borrower is
organized and existing for the enforcement thereof against the UK Borrower under
the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable UK
Borrower Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable UK
Borrower Documents that the Applicable UK Borrower Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which the UK Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable UK Borrower Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable UK Borrower
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which the UK
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable UK Borrower Documents or (ii) on any payment to be
made by the UK Borrower pursuant to the Applicable UK Borrower Documents, except
as has been disclosed to the Administrative Agent.

 

71

--------------------------------------------------------------------------------


 

(d)                                 For the purposes of Regulation (EU) 2015/848
of 20 May 2015 on insolvency proceedings (recast) (the “Regulations”), the
centre of main interest (as that term is used in Article 3(l) of the
Regulations) of a Loan Party incorporated in an EEA Member Country is situated
in its country of incorporation and it has no “establishment” (as that term is
used in Article 2(10) of the Regulations) in any other jurisdiction.

 

(e)                                  The choice of governing law of the
Applicable UK Borrower Documents will be recognized and enforced in each
Relevant Jurisdiction.

 

(f)                                   Any judgment obtained in relation to an
Applicable UK Borrower Document in the jurisdiction of the governing law of such
Applicable UK Borrower Document will be recognized and enforced in each Relevant
Jurisdiction.

 

(g)                                  The execution, delivery and performance of
the Applicable UK Borrower Documents executed by the UK Borrower are, under
applicable foreign exchange control regulations of the jurisdiction in which the
UK Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in this clause (ii) shall be made or obtained as soon as
is reasonably practicable).

 

Section 5.21.                          Securities Pledge Agreement.  Subject to
the provisions of Section 6.19, each Securities Pledge Agreement is in full
force and effect and creates, in favor of the Administrative Agent for the
benefit of the Lenders and the secured parties, legal, valid and enforceable
liens on, and first perfected security interests in, all rights of the
applicable pledgors in and to the Collateral and all necessary deliveries of
original Collateral and all necessary filings have been duly made in all
appropriate public offices (or will, subject to the provisions of Section 6.19
hereof, be made on the Closing Date) so that upon such delivery or upon
recordation of such filings, the Liens created by each Securities Pledge
Agreement will constitute first-priority perfected security interests in all the
rights of the pledgors and to the Collateral described therein, prior and
superior to all other Liens, except the Liens permitted by Sections 7.01(b) and
(g) hereof.

 

Section 5.22.                          Dormant Subsidiaries.  Each Dormant
Subsidiary has de minimis assets and de minimis liabilities and has not
conducted or engaged in any trade or business activity during the last year
other than de minimis trade and business activities.

 

Section 5.23.                          EEA Financial Institution.  No Loan Party
is an EEA Financial Institution.

 

ARTICLE VI.

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each Loan Party shall, and shall cause each of its Subsidiaries (excluding the
Excluded Subsidiary unless otherwise expressly noted) to:

 

Section 6.01.                          Financial Statements.  Deliver to the
Administrative Agent for prompt further distribution to each Lender each of the
following and shall take the following actions:

 

(a)                                 (i) as soon as available, but in any event
within 90 days after the end of each fiscal year of the Company and its
Subsidiaries, a copy of the consolidated (prepared on a basis both including
and, as to the income statement only, excluding the Excluded Subsidiary) balance
sheets of the Company as of the end of such fiscal year and the related
consolidated (prepared on a basis both including and, as to the

 

72

--------------------------------------------------------------------------------


 

income statement only, excluding the Excluded Subsidiary) statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal year, together with related notes thereto and management’s discussion and
analysis describing results of operations, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited (as to such consolidated
financial statements including the Excluded Subsidiary) and accompanied by a
report and opinion of an independent certified public accounting firm reasonably
satisfactory to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception (except for
such a qualification or exception arising solely from the current scheduled
maturity of the Loans) or any qualification or exception as to the scope of such
audit and (ii) copies of all management letters and reports prepared by such
accountants;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of the Company and its Subsidiaries, the
consolidated (prepared on a basis both including and, as to the income statement
only, excluding the Excluded Subsidiary) unaudited balance sheets of the Company
and its Subsidiaries as of the end of such fiscal quarter and the consolidated
(prepared on a basis both including and, as to the income statement only,
excluding the Excluded Subsidiary) unaudited statements of income and
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal quarter and for the portion of the fiscal year then ended, setting forth
in each case in comparative form the current budget and cumulative figures for
the previous period (previous comparable fiscal quarter and previous comparable
fiscal year to date), all in reasonable detail and certified by a Responsible
Officer of the Company as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries (both on a basis including and, as to the income statement only,
excluding the Excluded Subsidiary) in accordance with GAAP (subject to normal
year-end adjustments and the absence of footnotes), together with management’s
discussion and analysis describing results of operations; and

 

(c)                                  within 30 days after the beginning of each
fiscal year (beginning with the fiscal year ending December 31, 2018), a
reasonably detailed consolidated quarterly budget of the Company and its
Subsidiaries (prepared on a basis excluding the Excluded Subsidiary) for such
fiscal year prepared in a manner consistent with past practices of the Company,
which budget shall include a projected statement of income and state the
assumptions applicable thereto;

 

All financial statements required to be delivered pursuant to Sections
6.01(a) and (b) shall be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein (except for
changes approved by the Administrative Agent or required by the independent
certified public accountants certifying such statements and disclosed therein).

 

Section 6.02.                          Certificates; Other Information.  Deliver
to the Administrative Agent for prompt further distribution to each Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Company;

 

(b)                                 with respect to any Single Employer Plan
adopted or amended by a Loan Party on or after the Closing Date, any
determination letters received from the Internal Revenue Service with respect to
the qualification of such Single Employer Plan, as initially adopted or amended
under Section 401(a) of the Code;

 

(c)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Company by independent
accountants in connection with

 

73

--------------------------------------------------------------------------------


 

the accounts or books of the Company or any Subsidiaries (including the Excluded
Subsidiary), or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements which the
Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, including without limitation, any
consolidating financial statements of the Company and its Subsidiaries and/or
separate income statement of the Excluded Subsidiary filed with the SEC and
included as part of any 8-K, press release or other filing, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

 

(e)                                  promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any of its Subsidiaries (including the Excluded Subsidiary), or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time on its own behalf or on behalf of any Lender reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02, or (ii) on which such documents
are posted on the Company’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender, each Issuing Bank and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that:  (i) upon written request
by the Administrative Agent, the Company shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
and each Issuing Bank until a written request to cease delivering paper copies
is given by the Administrative Agent and (ii) the Company shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents and, at the Administrative Agent’s request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender and each Issuing Bank shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

The Company acknowledges that (a) the Administrative Agent and/or the Arrangers
will make available to the Lenders materials and/or information provided by or
on behalf of the Company or any of its Subsidiaries hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Company hereby agrees that, so long as at any
time it shall be subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, including as a voluntary filer, or shall
otherwise have outstanding any publicly traded securities, (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum; shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Agents, the Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its Subsidiaries or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 11.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the

 

74

--------------------------------------------------------------------------------


 

Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

 

Section 6.03.                          Notices.  Promptly after a Responsible
Officer obtains knowledge thereof, give written notice to the Administrative
Agent for prompt further distribution to the Lenders of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any dispute, litigation, investigation of
which any Loan Party has knowledge or proceeding between any Loan Party or any
of its Subsidiaries (including the Excluded Subsidiary) and any arbitrator or
Governmental Authority or the filing or commencement of, or any material
development in, any litigation, investigation or proceeding affecting any Loan
Party or any such Subsidiary, or in respect of any of its properties, or rights
with respect thereto, any noncompliance by any Loan Party or any of its
Subsidiaries with, or liability under, any Law, except in each of the foregoing
cases as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect;

 

(c)                                  promptly after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary (including the Excluded Subsidiary) thereof; and

 

(d)                                 the following events, as soon as possible
and in any event within 15 days after any Loan Party knows thereof:  (i) the
occurrence or imminent occurrence of any Reportable Event with respect to any
Plan, (ii) the institution of proceedings or the taking or imminent taking of
any other action by PBGC or a Loan Party to terminate, withdraw or partially
withdraw from any Plan, (iii) the reorganization or insolvency of any
Multiemployer Plan, (iv) any investigation or proposed investigation by the
Pensions Regulator which may lead to the issue of a Financial Support Direction
or a Contribution Notice to any Loan Party or any Subsidiary thereof, or (v) the
receipt by a Loan Party or any Subsidiary thereof of a Financial Support
Direction or a Contribution Notice from the Pensions Regulator; and, in addition
to such notice, deliver to the Administrative Agent whichever of the following
may be applicable:  (A) a certificate of a Responsible Officer of the Company
setting forth details as to such Reportable Event and the action that the
Company proposes to take with respect thereto, together with a copy of any
notice of such Reportable Event that may be required to be filed with PBGC, or
(B) any notice delivered by PBGC evidencing its intent to institute such
proceedings or any notice to PBGC that such Plan is to be terminated, or (C) any
notice of the reorganization or insolvency of a Multiemployer Plan received by
the any Loan Party; or

 

(e)                                  any other event, circumstance or situation
(or series thereof) that has resulted in or could reasonably be expected to
result in a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) identifying the clause of
this Section 6.03 which such notice is being delivered pursuant to (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Company has taken and proposes to take with respect
thereto.

 

Section 6.04.                          Payment of Obligations.  (a) With respect
to the Company and each of its Subsidiaries (including the Excluded Subsidiary),
timely pay, discharge or otherwise satisfy, as the same shall become due and
payable, all of its obligations and liabilities in respect of Taxes imposed upon
it or upon its income or profits or in respect of its property, except, in each
case, to the extent (i) any such Tax is being contested in good faith and by
appropriate actions for which appropriate reserves have been established in
accordance with GAAP or (ii) the failure to pay or discharge the same could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

 

75

--------------------------------------------------------------------------------


 

(b)                                 Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, all of its Indebtedness and
other material obligations of whatever nature (subject to applicable
subordination provisions); except in each case to the extent that (i) any such
Indebtedness or obligations are being contested in good faith and adequate
reserves with respect thereto have been established in accordance with GAAP or
(ii) the failure to pay or discharge the same could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

Section 6.05.                          Preservation of Existence, etc. 
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, except pursuant to any
merger, consolidation, liquidation, dissolution or Disposition permitted
pursuant to Article VII.

 

(b)                                 Take all reasonable action to obtain,
preserve, renew and keep in full force and effect its rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 6.06.                          Maintenance of Properties.  Except if the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, maintain, preserve and protect all of
its material properties and equipment used in the operation of its business in
good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted.

 

Section 6.07.                          Maintenance of Insurance.  With respect
to the Company and each of its Subsidiaries (including the Excluded Subsidiary),
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M.  Best Company insurance in such amounts
(with no greater risk retention) and against such risks (including property;
theft; business interruption; and general liability) and such other hazards, as
is customarily maintained by companies of established repute engaged in the same
or similar businesses operating in the same or similar locations.  The Company
will furnish to the Administrative Agent, upon its request, information in
reasonable detail as to the insurance so maintained.

 

Section 6.08.                          Compliance with Laws and Organization
Documents.  Comply in all material respects with its Organization Documents and
the requirements of all Laws and all orders, writs, injunctions and decrees of
any Governmental Authority applicable to it or to its business or property, and
obtain and maintain all Governmental Approvals as shall now or hereafter be
necessary under all applicable Laws, except if the failure to comply therewith
would not reasonably be expected individually or in the aggregate to result in a
Default Event of Default or to have a Material Adverse Effect.

 

Section 6.09.                          Books and Records.  Maintain books of
record and account in which entries are true, complete and correct in all
material respects and are in conformity with GAAP applied on a consistent basis
and with the applicable requirements of all Governmental Authorities having
jurisdiction over any Loan Party or any of its Subsidiaries, which books of
record and account evidence all material financial transactions and matters
involving the assets and business of each Loan Party and each of their
respective Subsidiaries (including without limitation, the Excluded Subsidiary
so long as it is a part of the consolidated group of the Company for financial
reporting purposes).

 

Section 6.10.                          Right to Inspect.  Permit representatives
and independent contractors of any Agent or Lender to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, no Agent or Lender
shall exercise inspection rights under this subsection (a) more often

 

76

--------------------------------------------------------------------------------


 

than two times during any calendar year absent the existence of an Event of
Default; provided, further, that when an Event of Default exists, any Agent or
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Company at any time during
normal business hours and upon reasonable advance notice.  Any Lender may
accompany an Agent in connection with any inspection or visit pursuant to this
Section 6.10 at such Lender’s expense.  So long as no Event of Default shall
have occurred and be continuing the Administrative Agent shall give the Borrower
the opportunity to participate in any discussions with the Borrower’s
independent public accountants.

 

Section 6.11.                          Employee Plans.  (a)  For each pension,
profit-sharing and stock bonus Plan adopted by a Loan Party that is intended to
be a qualified Plan within the meaning of Section 401(a) of the Tax Code,
(i) use commercially reasonable efforts to seek and receive determination
letters from the Internal Revenue Service to the effect that such Plan is
qualified within the meaning of Section 401(a) of the Tax Code or ensure that
such Plan is entitled to rely on an opinion letter obtained by the pre-approved
plan sponsor of a prototype plan document; and (ii) from and after the date of
adoption of any pension, profit-sharing and stock bonus Plan, cause such Plan to
be qualified within the meaning of Section 401(a) of the Tax Code and to be
administered in all material respects in accordance with the requirements of
ERISA and Section 401(a) of the Tax Code, except to the extent any such failure
to comply with this clause (ii) would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 To the extent applicable, shall ensure that
all pension schemes operated by or maintained for the benefit of members of the
Loan Parties, their Affiliates and/or any of their employees are fully funded
based on the statutory funding objective under Sections 221 and 222 of the
United Kingdom Pensions Act 2004 and that no action or omission is taken by any
Loan Party or any Affiliate thereof in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or any member of the Group ceasing to employ any member
of such a pension scheme).

 

(c)                                  To the extent applicable, shall ensure that
no Loan Party or any Affiliate thereof is or has been at any time an employer
(for the purposes of Sections 38 to 51 of the United Kingdom Pensions Act 2004)
of an occupational pension scheme which is not a money purchase scheme (both
terms as defined in the United Kingdom Pension Schemes Act 1993) or “connected”
with or an “associate” of (as those terms are used in Sections 38 or 43 of the
United Kingdom Pensions Act 2004) such an employer.

 

(d)                                 To the extent applicable, shall ensure that
all Canadian Pension Plans and Canadian Benefit Plans will be in compliance with
and will perform in all material respects all of their obligations under and in
respect of such Canadian Pension Plan or Canadian Benefit Plan, including under
any funding agreements, collective bargaining agreements, and all applicable
Laws (including any fiduciary, funding, investment and administration
obligations) except to the extent any such failure to comply or perform would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(e)                                  To the extent applicable, shall ensure that
all employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan, Canadian Benefit
Plan or Canadian MEPP in each case with respect to amounts to be paid or
remitted by or with respect to a Loan Party or Subsidiary, shall be paid or
remitted in a timely fashion in accordance with the terms thereof, any funding
agreements, collective bargaining agreements and all applicable Laws except to
the extent any such failure to remit or pay would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect

 

Section 6.12.                          Approvals and Authorizations.  Maintain
all material authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which any Designated Borrower is organized and existing, and all
material

 

77

--------------------------------------------------------------------------------


 

approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

Section 6.13.                          Cash Management.  The Company will at all
times maintain, and will cause its Domestic Subsidiaries to at all times
maintain, their principal deposit accounts and their cash management business
with Citizens consistent with the Company’s recent practices, subject to the
terms of the Investment Policy.

 

Section 6.14.                          Immaterial Subsidiaries.  If, as of any
date of determination, all Immaterial Subsidiaries, together with their
respective subsidiaries, account for more than 5% of the total assets determined
on a consolidated basis in accordance with GAAP, 5% of Adjusted Consolidated
EBITDA or 5% of the consolidated revenues, in each case of the Company and its
Subsidiaries for the period of four consecutive fiscal quarters immediately
preceding the date of determination, then the Company shall so notify the
Administrative Agent, and shall, within 15 days of such notice, redesignate
Immaterial Subsidiaries as material Subsidiaries so that all Immaterial
Subsidiaries and their respective Subsidiaries comply with the proviso to the
definition of “Immaterial Subsidiary”.  Furthermore, if at any date of
determination, an Immaterial Subsidiary that would be the subject of an Event of
Default under Section 8.01(e), (f), (g) or (h) but for the exceptions set forth
in each such Section, when such Immaterial Subsidiary’s assets, Adjusted
Consolidated EBITDA and revenues are aggregated with the assets, Adjusted
Consolidated EBITDA and revenues, as applicable, of each other Immaterial
Subsidiary that would be the subject of such same Event of Default under
8.01(e), (f), (g) or (h), as applicable, but for the exception set forth in such
Section, such aggregated assets, aggregated Adjusted Consolidated EBITDA or
aggregated revenues for the period of four consecutive fiscal quarters
immediately preceding the date of determination account for more than 5% of the
total assets determined on a consolidated basis in accordance with GAAP, 5% of
Adjusted Consolidated EBITDA or 5% of the consolidated revenues, in each case of
the Company and its Subsidiaries for such period, then none of such Subsidiaries
shall constitute Immaterial Subsidiaries.

 

Section 6.15.                          Covenant to Give Security.  At the
Company’s expense, the Company shall take all action necessary or reasonably
requested by the Administrative Agent to ensure that all Obligations have been
secured by a first-priority (except as to the Liens permitted by Sections
7.01(b) and (g) hereof) security interest in all Equity Interests of each
Domestic Subsidiary and each Foreign Subsidiary, in each case that is not an
Excluded Group Member Subsidiary (and, in each case, other than the Excluded
Subsidiary (and any Subsidiary thereof) or Dormant Subsidiary), all non-voting
Equity Interests of each first-tier Excluded Group Member Subsidiary, excluding
any Dormant Subsidiary, 65% of the voting Equity Interests of each first-tier
Excluded Group Member Subsidiary (within the meaning of Section 1.956-2(c)(2) of
the Treasury Regulations, and taking into account all other pledges of the
voting Equity Interests of such Excluded Group Member Subsidiary), excluding any
Dormant Subsidiary.  In furtherance of the foregoing provisions of this
Section 6.15, within thirty (30) days (or such longer period as the
Administrative Agent may agree in its reasonable discretion) after the formation
or acquisition of any new direct or indirect Domestic Subsidiary, or any
Subsidiary becoming a Domestic Subsidiary (other than any Domestic Subsidiaries
that are direct or indirect Subsidiaries of an Excluded Group Member
Subsidiary), the Company shall:

 

(a)                                 cause each Subsidiary that is required to
become a party to a Securities Pledge Agreement (as determined under the
preceding provisions of this Section 6.15) to duly execute and deliver to the
Administrative Agent a joinder to such applicable Securities Pledge Agreement or
to execute and deliver such other pledge agreements and documents, in each case
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent, and, with respect to any pledgor under any Securities
Pledge Agreement, granting first-priority (except as to the Liens permitted by
Sections 7.01(b) and (g) hereof) Liens on the Collateral;

 

78

--------------------------------------------------------------------------------


 

(b)                                 do the following, or cause each Domestic
Subsidiary that is required to become a pledgor and each direct or indirect
parent of such applicable Domestic Subsidiary to (i) deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the this Section 6.15, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank (or
any other documents customary under local law); and (ii) to take whatever action
(including the filing of Uniform Commercial Code financing statements) that may
be necessary in the reasonable opinion of the Administrative Agent to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid first-priority Liens on the Collateral, enforceable
against all third parties in accordance with their terms, except as such
enforceability may be limited by Insolvency Laws and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).

 

Promptly upon reasonable request by the Administrative Agent or as may be
required by applicable Law (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Loan Documents.

 

Section 6.16.                          Distributions to the Company.  Cause
Subsidiaries of the Company (other than CRA Security), to the extent permitted
by applicable Law, to distribute and dividend to the Company amounts as
necessary from time to time to timely pay all Obligations hereunder and under
the other Loan Documents as and when due.  The Company shall cause CRA Security
to liquidate and to distribute all or substantially all of its assets to the
Company in the event that such assets and amounts are necessary to timely pay
all Obligations hereunder and under the other Loan Documents as and when due.

 

Section 6.17.                          Anti-Corruption Laws.  Conduct its
business in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

Section 6.18.                          People with Significant Control Regime.

 

(a)                                 Within the relevant timeframe, comply (and
cause each of its Subsidiaries to comply) with any notice it receives pursuant
to Part 21A of the United Kingdom Companies Act 2006 from any company
incorporated in the United Kingdom whose shares are the subject of a Lien
created pursuant to a Loan Document; and

 

(b)                                 Promptly provide the Administrative Agent
with a copy of that notice.

 

Section 6.19.                          Post-Closing Actions.  Satisfy, or cause
the Subsidiaries of the Company (as applicable) to satisfy, each of the
following requirements on or before the date specified below (or such later date
to be determined by the Administrative Agent in its sole discretion):

 

(a)                                 On or before the 30th day following the
Closing Date, the Company shall (i) execute and deliver, and cause each
applicable Subsidiary to execute and deliver, Securities Pledge Agreements  in
form and substance reasonably satisfactory to the Administrative Agent pursuant
to which first-priority (except as to Liens permitted by Sections 7.01(b) and
(g)) Liens on all non-voting Equity Interests and 65% of the voting Equity
Interests of the Dutch Borrower are pledged to the Administrative Agent,
(ii) amend the Organization Documents of the Dutch Borrower to permit the pledge
of Equity Interests of the Dutch Borrower, in a manner reasonably satisfactory
to the Administrative Agent, and (iii) file or cause to be filed all Uniform
Commercial Code financing statements (or similar local law filings) and take or

 

79

--------------------------------------------------------------------------------


 

cause to be taken all other actions (including, without limitation, the delivery
to the Administrative Agent of a customary legal opinion letter with respect to
the foregoing pledge of Equity Interests of the Dutch Borrower) as are necessary
in the reasonable opinion of the Administrative Agent in connection with the
foregoing pledges of Equity Interests.

 

ARTICLE VII.

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each Loan Party shall not, nor shall any Loan Party permit any of its
Subsidiaries (excluding the Excluded Subsidiary unless otherwise expressly
noted), to:

 

Section 7.01.                          Liens.  Create, incur, assume or suffer
to exist any Lien upon any of its property, assets or revenues, whether now
owned or hereafter acquired, other than the following:

 

(a)                                 Liens existing on the date hereof and set
forth on Schedule 7.01(a);

 

(b)                                 Liens for Taxes that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate actions for which appropriate reserves have been established in
accordance with GAAP;

 

(c)                                  statutory or common law Liens of landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens, or other customary Liens (other than in respect
of Indebtedness) in favor of landlords, or other Liens imposed by Law so long
as, in each case, such Liens arise in the ordinary course of business for sums
not yet delinquent or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 (i) deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation and (ii) deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
insurance carriers providing property, casualty or liability insurance to a Loan
Party or any of its Subsidiaries (excluding the Excluded Subsidiary);

 

(e)                                  deposits to secure the performance of bids,
trade contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)                                   easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions and other similar
encumbrances and title defects affecting real property that, in the aggregate,
do not in any case materially interfere with the ordinary conduct of the
business of a Loan Party or any of its Subsidiaries, or the use of the property
for its intended purpose;

 

(g)                                  Liens arising from judgments or orders for
the payment of money not constituting an Event of Default under Section 8.01(h);

 

(h)                                 (i) Liens securing obligations in respect of
Indebtedness permitted under Section 7.03(e); provided that (A) such Liens
attach concurrently with or within 90 days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (B) such Liens do not at any time encumber any property
other than the property financed by

 

80

--------------------------------------------------------------------------------


 

such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (C) such Liens do not at any time extend to or cover any assets
(except for additions and accessions to such assets, replacements and products
thereof and customary security deposits) other than the assets subject to, or
acquired, constructed, repaired, replaced or improved with the proceeds of such
Indebtedness;

 

(i)                                     Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on the items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes and (iii) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of setoff) and that
are within the general parameters customary in the banking industry;

 

(j)                                    any interest or title of a lessor,
sublessor, licensor or sublicensor or secured by a lessor’s, sublessor’s,
licensor’s or sublicensor’s interest under leases (other than Capitalized
Leases) or licenses entered into by a Loan Party or any of its Subsidiaries in
the ordinary course of business;

 

(k)                                 non-exclusive licenses or sublicenses of
intellectual property rights granted by the Loan Parties or any Subsidiary in
the ordinary course of business, and the interests of licensors under licenses
of intellectual property granted to any Loan Party or Subsidiary in the ordinary
course of business;

 

(l)                                     Liens on specific real or specific
tangible personal property (other than inventory and excluding in any event,
cash (other than as identifiable proceeds of such specific tangible real and
such specific tangible personal property), intellectual property and accounts
receivable) acquired in a Permitted Acquisition or in any acquisition made as an
Investment permitted by Section 7.02(l) securing Indebtedness permitted under
Section 7.03(h) or other obligations not prohibited to be assumed in the
Permitted Acquisitions in an aggregate principal amount outstanding at any time
for all such obligations not exceeding $2,500,000, provided such Liens were not
created in contemplation of such Permitted Acquisition or Investment and do not
extend to any assets other than those of the Person merged into or consolidated
with or whose assets were acquired, and, to the extent such Liens secure
Indebtedness, such Indebtedness is permitted under Section 7.03(h);

 

(m)                             Liens on Collateral created pursuant to any Loan
Document; and

 

(n)                                 other Liens in favor of non-Affiliates on
specific assets other than the Collateral (and not consisting of all-asset
“blanket” Liens) securing an amount not exceeding $500,000 outstanding at any
time.

 

Section 7.02.                          Investments.  Make or hold any
Investments, except:

 

(a)                                 Investments by a Loan Party or any of its
Subsidiaries in assets that are Cash Equivalents;

 

(b)                                 loans or advances to current or prospective
employees or consultants of the Company for bona fide, ordinary business
purposes;

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable in the ordinary course of business,
and Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business to the extent reasonably necessary to prevent loss;

 

(d)                                 Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Article 4 customary trade arrangements with customers
consistent with past practices;

 

81

--------------------------------------------------------------------------------


 

(e)                                  Guarantees (including deposits to secure
and support the foregoing) by the Company or any of its Subsidiaries of leases
(other than Capitalized Leases) or of other contractual obligations of the
Company and its Subsidiaries (excluding the Excluded Subsidiary) that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(f)                                   (i)  Investments by the Company and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Company or any of its Subsidiaries in any
Subsidiary all of whose Equity Interests are pledged to the Administrative Agent
in accordance with the applicable Securities Pledge Agreements, and
(iii) provided that no Event of Default is continuing at the time of the making
thereof or could reasonably be expected to result therefrom, additional
Investments by the Company or any of its Subsidiaries in other wholly-owned
Subsidiaries of the Company (excluding the Excluded Subsidiary and each Dormant
Subsidiary);

 

(g)                                  Guarantees permitted by Section 7.03;

 

(h)                                 (i) Investments existing on the Closing Date
in the Company and in its Subsidiaries, and (ii) other Investments existing on
the Closing Date as set forth on Schedule 7.02(h) hereto;

 

(i)                                     Permitted Acquisitions and lateral hires
of individual employees and consultants;

 

(j)                                    Investments by the Company and its
Subsidiaries in accordance with the Company’s “Investment Policy” as approved
(or revised) by its board of directors (or the audit committee thereof) from
time to time (the “Investment Policy”) (a copy of which Investment Policy as in
effect on the date hereof has been delivered to the Administrative Agent prior
to the date hereof, and the Company covenants to notify the Administrative Agent
of any such revision before such revision by the Company’s board of directors
(or the audit committee thereof));

 

(k)                                 (i) Investments by any Designated Borrower
or any other Loan Party in the Company, and (ii) Investments by any Subsidiary
that is not a Loan Party in the Company, any Designated Borrower or any other
Loan Party, provided that such applicable parties have executed and delivered to
the Administrative Agent, with respect to each such Investment that constitutes
Indebtedness owed by a Loan Party, an intercompany subordination agreement in
form and substance satisfactory to the Administrative Agent, and further
provided that any Investment by the Excluded Subsidiary in the Company, any
Designated Borrower or any other Loan Party shall not be made in the form of
Indebtedness; and

 

(l)                                     other Investments not contemplated by
the above provisions that do not exceed $10,000,000 in the aggregate at any time
outstanding.

 

Section 7.03.                          Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness or issue any Disqualified Equity Interest,
other than:

 

(a)                                 Indebtedness arising under the Loan
Documents;

 

(b)                                 Indebtedness existing on the date hereof set
forth on Schedule 7.03(b) and any Permitted Refinancing thereof;

 

(c)                                  Guarantees by a Loan Party and its
Subsidiaries in respect of Indebtedness otherwise permitted hereunder of a Loan
Party and its Subsidiaries;

 

(d)                                 Indebtedness reflecting Investments in the
form of loans or advances to the extent permitted under Section 7.02(f), (h),
(k) or (l), provided that any such Indebtedness owed by a Loan Party shall be
subject to the intercompany subordination agreement referenced in
Section 7.02(k) hereof;

 

82

--------------------------------------------------------------------------------


 

(e)                                  (i) Capitalized Leases and purchase money
obligations of any Loan Party and its Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that such Indebtedness is incurred concurrently with or within 90 days
after the applicable acquisition, construction, repair, replacement or
improvement, (ii) provided that the aggregate principal amount of Indebtedness
at any one time outstanding shall not exceed $5,000,000;

 

(f)                                   Indebtedness in respect of Swap Contracts
designed to hedge against any Loan Party’s or any of its Subsidiaries’ exposure
to interest rates, foreign exchange rates or commodities pricing risks incurred
in the ordinary course of business for the purpose of mitigating risks relating
to liabilities, investments, commitments or assets held by such Person and not
for speculative purposes;

 

(g)                                  Indebtedness to current or former officers,
directors, managers and employees, their respective estates, spouses or former
spouses to finance the simultaneous purchase or redemption of Equity Interests
of the Company permitted by Section 7.06;

 

(h)                                 Indebtedness of a Person that becomes a
Subsidiary of the Company after the date hereof in connection with a Permitted
Acquisition or an acquisition made as an Investment permitted by
Section 7.02(l); provided that such Indebtedness is existing at the time such
Person becomes a Subsidiary of the Company, was not incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Company, and is
unsecured except as otherwise permitted by Section 7.01(l);

 

(i)                                     to the extent any of the following
constitute Indebtedness, deferred purchase price payment obligations, purchase
price adjustments, contingent consideration payments, earn-outs and similar
obligations in connection with Permitted Acquisitions or an acquisition made as
an Investment permitted by Section 7.02(l) and deferred payment obligations in
connection with lateral hires of individual employees and consultants;

 

(j)                                    Indebtedness in respect of surety bonds,
performance bonds and other similar obligations incurred in the ordinary course
of business of the Company and its Subsidiaries; and

 

(k)                                 other unsecured Indebtedness of the Loan
Parties and their Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed $10,000,000.

 

Section 7.04.                          Fundamental Changes.  Merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except:

 

(a)                                 (i) any Subsidiary (excluding the Excluded
Subsidiary) may merge with the Company or any Domestic Subsidiary that is a Loan
Party, provided the Company or such Loan Party is the surviving Person, (ii) any
Domestic Subsidiary that is not a Loan Party may merge or consolidate with any
other Domestic Subsidiary of the Company all of whose Equity Interests are
pledged to the Administrative Agent in accordance with the applicable Securities
Pledge Agreement, provided that when a wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the surviving Person,
(iii) any Foreign Subsidiary may merge with any Designated Borrower, provided
that such Designated Borrower is the surviving Person, (iv) any Foreign
Subsidiary (other than any Designated Borrower Borrower) that is a Loan Party
may merge with any other Loan Party, provided that if it merges into a Loan
Party that is a Domestic Subsidiary, such Domestic Subsidiary shall be
wholly-owned by the Company and shall be the surviving Person and (v) any
Foreign Subsidiary that is not a Loan Party may merge with any other Subsidiary
of the Company (excluding the Excluded Subsidiary and CRA Security), provided if
it merges into a Domestic Subsidiary, such Domestic Subsidiary shall be
wholly-owned by the Company and shall be the surviving Person;

 

83

--------------------------------------------------------------------------------


 

(b)                                 (i) any Subsidiary of the Company may
Dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution or otherwise) to the Company or to any Domestic Subsidiary that is a
Loan Party, (ii) any Domestic Subsidiary that is not a Loan Party may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution
or otherwise) to any other Domestic Subsidiary of the Company all of whose
Equity Interests are pledged to the Administrative Agent in accordance with the
applicable Securities Pledge Agreement, (iii) any Foreign Subsidiary may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution or otherwise) to any Designated Borrower, (iv) any Foreign
Subsidiary (other than any Designated Borrower) that is a Loan Party may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution or otherwise) to any other Loan Party and (v) provided that no Event
of Default is continuing or could reasonably be expected to result therefrom any
Foreign Subsidiary that is not a Loan Party may dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution or otherwise) to any
wholly-owned Subsidiary of the Company (excluding the Excluded Subsidiary and
CRA Security); and

 

(c)                                  Investments permitted by Section 7.02 and
Dispositions permitted by Section 7.05.

 

Section 7.05.                          Dispositions.  Make any Disposition or
enter into any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete, worn out, used or
surplus property, whether now owned or hereafter acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
conduct of the business of the Borrower and its Subsidiaries;

 

(b)                                 Dispositions of inventory and goods held for
sale in the ordinary course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of other similar replacement property used or useful in the
business of the Company and its Subsidiaries (excluding the Excluded Subsidiary)
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)                                 Dispositions permitted by Sections 7.02,
7.04 and 7.06;

 

(e)                                  Dispositions of Cash Equivalents in the
ordinary course of business;

 

(f)                                   leases, subleases, licenses or sublicenses
of real property and Intellectual Property, in each case in the ordinary course
of business and which do not materially interfere with the business of the
Company and its Subsidiaries;

 

(g)                                  provided no Event of Default has occurred
and is continuing, Dispositions of property not otherwise permitted under this
Section 7.05 and which are not otherwise prohibited by the other terms and
conditions of this Agreement in an aggregate amount not exceeding $10,000,000
during the term of this Agreement;

 

(h)                                 Disposition of all of any portion of its
Investment in, or the assets of, the Excluded Subsidiary;

 

(i)                                     the unwinding of any Swap Contract in
the ordinary course of business; and

 

(j)                                    Dispositions of assets (i) from any
Subsidiary to the Company, (ii) from any Domestic Subsidiary which is not a Loan
Party to any wholly-owned Domestic Subsidiary and (iii) from any Foreign
Subsidiary which is not a Loan Party to another Subsidiary.

 

Section 7.06.                          Restricted Payments.  Declare or make,
directly or indirectly, any Restricted Payment, except:

 

84

--------------------------------------------------------------------------------


 

(a)                                 (i) each Subsidiary may make Restricted
Payments to any Person that owns Equity Interests in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interests in
respect of which such Restricted Payment is being made;

 

(b)                                 the Company and each of its Subsidiaries may
declare and make dividend payments or other distributions payable solely in the
Equity Interests (other than Disqualified Equity Interests not otherwise
permitted by Section 7.03) of such Person;

 

(c)                                  the Company may pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
the Company held by any future, present or former officer, employee, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Company or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or otherwise pursuant to any
employee, manager or consultant equity plan, employee or manager stock option
plan or any other employee, director or consultant benefit plan or any agreement
with any officer, employee, manager or consultant of the Company or any of its
Subsidiaries;

 

(d)                                 so long as no Event of Default shall have
occurred and be continuing or result therefrom, including on a Pro Forma Basis
after giving effect thereto, the Company may pay dividends and distributions on
account of its Equity Interests (other than Disqualified Equity Interests) and
may repurchase shares of its Equity Interests (other than Disqualified Equity
Interests).

 

Section 7.07.                          Change in Nature of Business.  Engage in
any line of business substantially different from those lines of business
conducted by the Company and its Subsidiaries on the Closing Date or any
business substantially related thereto.

 

Section 7.08.                          Transactions with Affiliates.  Enter into
any transaction of any kind with any Affiliate of a Loan Party, whether or not
in the ordinary course of business, other than (i) transactions on terms not
materially less favorable, when taken as a whole, to such Loan Party or such
Subsidiary as would be obtainable by such Loan Party or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate; (ii) transactions between or among any of the Company and its
Subsidiaries not prohibited by this Agreement; (iii) Restricted Payments
permitted under Section 7.06 and (iv) Investments constituting loans to
individual employees and consultants permitted under Section 7.02(b) and the
forgiveness of any such loans.

 

Section 7.09.                          Burdensome Agreements.  Enter into or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that prohibits, restricts, imposes any condition on or
limits the ability of (a) any Subsidiary that is not a Loan Party to make
Restricted Payments to (directly or indirectly) or to make or repay loans or
advances to any Loan Party or to Guarantee the Obligations of any Loan Party
under the Loan Documents or (b) any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Credit Facility and the Obligations under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations that (i) are negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under Section 7.03(e) or
Section 7.03(h) but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness and the proceeds and
products thereof and permit the Liens securing the Obligations without
restriction, or (ii) are customary restrictions on or contained in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto.

 

Section 7.10.                          Use of Proceeds.  Use the proceeds of any
Borrowing, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.

 

85

--------------------------------------------------------------------------------


 

Section 7.11.                          Fiscal Year.  Make any change in its
fiscal year.

 

Section 7.12.                          Organization Documents.  Terminate,
amend, modify (including electing to treat any Equity Interest pledged to the
Administrative Agent pursuant to the Loan Documents as a “security” under
Section 8-103 of the UCC) or change any of its Organization Documents other than
any such amendments, modifications or changes which are not, and could not
reasonably be expected to be, adverse in any material respect to the interests
of any Agent or Lender.

 

Section 7.13.                          Financial Covenants.

 

(a)                                 Minimum Interest Coverage Ratio.  Permit the
Interest Coverage Ratio to be less than 2.50:1.00 for any Test Period ending on
or after September 30, 2017.

 

(b)                                 Maximum Total Leverage Ratio.  Permit the
Total Leverage Ratio at any time after the Closing Date during any Test Period
ending on or after September 30, 2017 to be greater than 3.00:1.00.

 

Section 7.14.                          Anti-Terrorism Laws.  Conduct, deal in or
engage in or permit any Affiliate or agent of a Loan Party within its control to
conduct, deal in or engage in any of the following activities:  (i) conduct any
business or engage in any transaction or dealing with any person blocked
pursuant to Executive Order No. 13224 (“Blocked Person”), including the making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person; (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) engage in on conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or the
USA PATRIOT Act.  The Company shall deliver to Administrative Agent and Lenders
any certification or other evidence reasonably requested from time to time by
Administrative Agent, confirming Borrower’s compliance with this Section 7.14.

 

Section 7.15.                          Dormant Subsidiaries.  Permit any Dormant
Subsidiary to have any assets other than de minimis assets, to have any
liabilities other than de minimis liabilities, or to conduct or engage in any
trade or business other than de minimis trade and business activities.  Upon its
deregistration and/or dissolution, the Company will not permit any Dormant
Subsidiary to transfer any assets (other than de minimis assets) to a Person
other than the holder of all of its Equity Interests or as otherwise permitted
pursuant to Section 7.04(b) hereof.

 

Section 7.16.                          Canadian Pension Plans.  The Loan Parties
shall not (a) contribute to or assume an obligation to contribute to any
Canadian Defined Benefit Plan, without the prior written consent of the
Administrative Agent, or (b) acquire an interest in any Person if such Person
sponsors, administers, maintains or contributes to or has any liability in
respect of any Canadian Defined Benefit Plan, or at any time in the five-year
period preceding such acquisition has sponsored, administered, maintained, or
contributed to a Canadian Defined Benefit Plan, without the prior written
consent of the Administrative Agent.

 

ARTICLE VIII.

 

Events of Default and Remedies

 

Section 8.01.                          Events of Default.  Each of the events
referred to in clauses (a) through (l) of this Section 8.01 shall constitute an
“Event of Default”:

 

(a)                                 Non-Payment.  A Loan Party fails to pay
(i) when and as required to be paid herein and in the currency required
hereunder, any amount of principal of any Loan made to it or, in the case of the
Company, guaranteed by it, or (ii) within three Business Days after the same
becomes due, any interest on

 

86

--------------------------------------------------------------------------------


 

any Loan made to it or, in the case of the Company, guaranteed by it or any
other amount payable hereunder by such Loan Party or with respect to any other
Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party or any
Subsidiary fails to perform or observe any term, covenant or agreement
applicable to it contained in any of Sections 6.01, 6.02, 6.03, 6.05(a), 6.07
(as to maintenance of adequate insurance), 6.10, 6.14, 6.16 or 6.19 or
Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part
required to be performed or observed by it and such failure continues for 30
days after receipt by the Borrowers of written notice thereof from the
Administrative Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be untrue in
any material respect (without duplication of materiality qualifiers in the case
of those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality) when made or deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Subsidiary (other than the Excluded Subsidiary or an Immaterial Subsidiary)
(1) fails to make any payment prior to the expiration of any applicable grace
period with respect thereto, if any, (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (other than Indebtedness hereunder) or (2) fails to observe or
perform any other agreement or condition relating to any such Indebtedness, or
any other event occurs, the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

 

(f)                                   Insolvency Proceedings, etc.  (i) Any Loan
Party or any Subsidiary (other than the Excluded Subsidiary or an Immaterial
Subsidiary) (A) files, issues, institutes or consents to the filing, issuing or
institution of any petition, procedure or proceeding under or to take advantage
of any Insolvency Law, (B) makes an assignment for the benefit of creditors or
initiates or enters into a composition, compromise or arrangement with any of
its creditors, (C) applies for or consents to the appointment of any receiver,
trustee, examiner, compulsory manager, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property, or (D) is adjudicated as
insolvent; or (ii) any receiver, trustee, examiner, compulsory manager,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed over any Loan Party or any Subsidiary
(other than the Excluded Subsidiary or an Immaterial Subsidiary) without the
application or consent of such Person and in the case of such an appointment
under the laws of the United States, the appointment continues undischarged or
unstayed for 60 calendar days; or (iii) any petition, procedure or proceeding
under any Insolvency Law relating to any such Person or to all or any material
part of its property is instituted without the consent of such Person and either
(A) in the case of any winding-up petition under the laws of the United Kingdom
which is frivolous or vexatious is not stayed or dismissed within 14 days of
commencement, (B) in the case of any petition, procedure under the laws of the
United States continues undismissed or unstayed for 60 calendar days, or (C) an
order for relief is entered in any such proceeding or with respect to any such
petition; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary (other than the Excluded Subsidiary or an
Immaterial Subsidiary) becomes unable or admits in writing its inability or

 

87

--------------------------------------------------------------------------------


 

fails generally to pay its debts as they become due, is deemed to or declared to
be unable to pay its debts under applicable Law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any Loan Party or any
Subsidiary (other than the Excluded Subsidiary or an Immaterial Subsidiary), and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary (other than the Excluded Subsidiary or an
Immaterial Subsidiary) a final judgment or order for the payment of money in an
aggregate amount exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage thereof) and such judgment or order shall
not have been satisfied, vacated, discharged or stayed or bonded pending an
appeal for a period of 30 consecutive days; or

 

(i)                                     ERISA; Pensions.  (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or would reasonably be expected to result in liability of any Loan Party or
their respective ERISA Affiliates under Title IV of ERISA in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect or the
imposition of a Lien against the property of any Loan Party, (ii) any Loan Party
or any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount exceeding an amount that could reasonably be
expected to result in a Material Adverse Effect, (iii) the Pensions Regulator
issues a Financial Support Direction or a Contribution Notice to any Loan Party
or any of its Subsidiaries, or (iv) any Loan Party or Subsidiary establishes,
maintains, sponsors, contributes to or otherwise incurs or assumes liability or
obligations in respect of a Canadian Defined Benefit Plan without the prior
written consent of the Administrative Agent, or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect in any material respect; or any Loan Party or any Subsidiary contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations), or purports in writing to revoke or rescind any Loan
Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral.  Any Securities Pledge
Agreement or other Loan Document after delivery thereof shall for any reason
(other than pursuant to the terms hereof or thereof including as a result of a
transaction permitted hereunder) cease to create, or any Lien purported to be
created by any Loan Document shall be asserted in writing by any Loan Party or
pledgor not to be, a valid and perfected lien, with the priority required by the
Loan Documents (or other security purported to be created on the applicable
Collateral) on and security interest in the Collateral purported to be covered
thereby, subject to Liens permitted under Sections 7.01(b) and (g); or

 

Section 8.02.                          Remedies upon Event of Default.  If any
Event of Default occurs and is continuing, the Administrative Agent may with the
consent of, and shall at the request of, the Required Lenders take any or all of
the following actions;

 

(a)                                 declare the Commitments of each Lender and
any obligation of each Issuing Bank to issue, amend or increase Letters of
Credit to be terminated, whereupon such Commitments and obligation shall be
terminated;

 

88

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Loan Party;

 

(c)                                  require that the Company Cash Collateralize
the LC Exposure (in an amount equal to 105% of the then outstanding amount
thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

 

Section 8.03.                          Application of Funds.  After the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations from each Borrower with
respect to Loans and other extensions of credit hereunder made to such Borrower
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts but (including fees and fees and
expenses of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and LC
Participation Fees) payable to the Lenders (including fees and expenses of
counsel to the respective Lenders and the Issuing Banks and amounts payable
under Article III) ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, unreimbursed LC Disbursements and other
Obligations and LC Participation Fees ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, unreimbursed LC Disbursements, the Obligations under
Secured Hedge Agreements and Cash Management Obligations, ratably among the
Lenders, the Issuing Banks, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize 105% of that portion of LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Section 2.13; and

 

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the Lenders on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Lenders on such date; and

 

89

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

For the avoidance of doubt, the application of any amount received from any
Designated Borrower on account of its Obligations shall be applied solely to its
Obligations and the Obligations of the other Designated Borrowers in a manner
consistent with Section 2.16.  Subject to Section 2.13, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

 

ARTICLE IX.

 

Administrative Agent and Other Agents

 

Section 9.01.            Appointment and Authority of the Administrative Agent. 
(a)                      Each Lender hereby irrevocably appoints Citizens, N.A.
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article IX (other
than Sections 9.09 and 9.11) are solely for the benefit of the Administrative
Agent and the Lenders, and the Loan Parties shall not have rights as a third
party beneficiary of any such provision.  This Agreement does not give rise now
or in the future to an agency or partnership relationship between any Loan Party
and any Agent or any of their respective Affiliates.

 

(a)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a Lender and a potential Hedge Bank and/or Cash
Management Bank) hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of (and to hold any security interest created by the
Loan Documents for and on behalf of or in trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Loan Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent), shall be entitled to the benefits
of all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. 
Without limiting the generality of the foregoing, the Lenders hereby expressly
authorize the Administrative Agent to execute any and all documents (including
releases) with respect to the Collateral and the rights of the secured parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Loan Documents and acknowledge and agree that any such
action by the Administrative Agent shall bind the Lenders.

 

Section 9.02.            Rights as a Lender.  Any Person serving as an Agent
(including as Administrative Agent) hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with a Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.  The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information

 

90

--------------------------------------------------------------------------------


 

regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that no Agent shall be under any obligation to
provide such information to them.

 

Section 9.03.            Exculpatory Provisions.  Neither the Administrative
Agent nor any other Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, an Agent (including the Administrative Agent):

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing and without limiting the generality of the foregoing, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law and instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by any Person
serving as an Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrowers or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 11.07(b)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Loan Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

 

91

--------------------------------------------------------------------------------


 

Section 9.04.            Reliance by the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in the absence of bad faith to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it in
the absence of bad faith to have been made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (including
counsel acting for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

 

Section 9.05.            Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Documents by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Agent-Related Persons.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the
Agent-Related Persons of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent.

 

Section 9.06.            Non-Reliance of Administrative Agent and Other Lenders;
Disclosure of Information by Agents.  Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by any Agent hereafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties.  Except for notices, reports and other

 

92

--------------------------------------------------------------------------------


 

documents expressly required to be furnished to the Lenders by any Agent herein,
such Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 

Section 9.07.            Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent and each other Agent-Related Person (solely
to the extent any such Agent-Related Person was performing services on behalf of
the Administrative Agent) (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless the Administrative Agent and each other Agent-Related
Person (solely to the extent any such Agent-Related Person was performing
services on behalf of the Administrative Agent) from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including fees and expenses of counsel to the Administrative Agent) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers, provided that such reimbursement by the Lenders shall
not affect the Borrowers’ continuing reimbursement obligations with respect
thereto, provided, further, that the failure of any Lender to indemnify or
reimburse the Administrative Agent shall not relieve any other Lender of its
obligation in respect thereof.  The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

 

Section 9.08.            No Other Duties; Other Agents, etc.  Anything herein to
the contrary notwithstanding, neither the Arrangers nor the other Agents shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder and such Persons shall have the
benefit of this Article IX and none of the Bookrunners, Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.  Without limiting the foregoing, none of the Lenders
or other Persons so identified shall have or be deemed to have any agency or
fiduciary or trust relationship with any Lender, any Loan Party or any of its
Subsidiaries.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.  The
Syndication Agent, without consent of or notice to any party hereto, may assign
any and all of its rights or obligations hereunder to any of their respective
Affiliates.  The Syndication Agent may resign from such respective roles at any
time, with immediate effect, by giving prior written notice thereof to the
Administrative Agent and the Borrowers.

 

Section 9.09.            Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  Upon receipt of any such notice of

 

93

--------------------------------------------------------------------------------


 

resignation, the Required Lenders shall have the right, with the consent of the
Borrowers at all times other than during the existence of an Event of Default
(which consent of the Borrowers shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a Lender or a bank with an office in the
United States, or an Affiliate of any such Lender or bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security, if any, held by the Administrative Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.

 

Section 9.10.            Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Insolvency Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
unreimbursed LC Disbursements and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks, the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.07 and 11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.07 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

 

94

--------------------------------------------------------------------------------


 

Section 9.11.            Appointment of Supplemental Administrative Agents.

 

(a)                                 It is the purpose of this Agreement and the
other Loan Documents that there shall be no violation of any Law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co- trustee, administrative agent,
administrative sub-agent or administrative co- agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

 

(b)                                 Should any instrument in writing from any
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrowers shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

Section 9.12.            Collateral Matters.  Each of the Lenders (including in
its capacities as a potential Hedge Bank and Cash Management Bank) and the
Issuing Banks irrevocably authorizes the Administrative Agent, and the
Administrative Agent agrees that it will:

 

(a)                                 release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations and liabilities under Secured Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable Hedge Bank shall have
been made, (y) contingent indemnification obligations not yet accrued and
payable and (z) Cash Management Obligations as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank shall have been made),
(ii) at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan Document to any Person other than the Borrower or any of
its Domestic Subsidiaries that are Guarantors, or (iii) subject to
Section 11.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders;

 

(b)                                 release any Liens granted on the Equity
Interests of any Person that ceases to be a Subsidiary, provided that no such
release shall occur if such Subsidiary continues to be a Subsidiary of any
Borrower or any of its Domestic Subsidiaries.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of the Collateral,
pursuant to this Section 9.12.  In each case as specified in this Section 9.12,
the Administrative Agent will (and each Lender and each Issuing Bank irrevocably
authorizes the Administrative Agent to), at the Company’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the Loan
Documents in accordance with the terms of the Loan Documents and this
Section 9.12.

 

Section 9.13.            Secured Hedge Agreements/Cash Management.  Except as
otherwise expressly set forth herein or in the Loan Documents, no Hedge Bank or
Cash Management Bank that obtains the benefits of Section 8.03 or any Collateral
by virtue of the provisions hereof or of any Loan Document

 

95

--------------------------------------------------------------------------------


 

shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Cash Management Obligations or Obligations arising under
Secured Hedge Agreements except to the extent expressly provided herein unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank or Cash Management Bank.

 

ARTICLE X.

 

Loan Guaranty of Each Designated Borrower

 

Section 10.01.                   Guaranty.  The Loan Guarantor hereby agrees
that it is liable for, and absolutely and unconditionally guarantees to the
Agents, the Issuing Banks and the Lenders, the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Obligations now or hereafter owed by any Designated Borrower and all
costs and expenses, including, without limitation, all court costs and attorney
fees and expenses paid or incurred by the Agents, the Issuing Banks and the
Lenders in endeavoring to collect all or any part of such Obligations from, or
in prosecuting any action against, any Designated Borrower of all or any part of
such Obligations (such costs and expenses, together with such Obligations,
collectively the “Guaranteed Obligations”).  The Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this
guaranty pursuant to this Article X (the “Loan Guaranty”) apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Agent, the Issuing Banks or any Lender that extended any portion of the
Guaranteed Obligations.

 

Section 10.02.                   Guaranty of Payment.  This Loan Guaranty is a
guaranty of payment and not of collection.  The Loan Guarantor waives any right
to require the Agents, the Issuing Banks or any Lender to sue any Designated
Borrower or any other Person obligated for all or any part of the Guaranteed
Obligations (each, with the Designated Borrowers, an “Obligated Party”), or
otherwise to enforce its payment against any collateral (if any) securing all or
any part of the Guaranteed Obligations.  Each payment of the Guaranteed
Obligations will be made by the Loan Guarantor without withholding for any
Taxes, unless such withholding is required by law, and all such payments of the
Guaranteed Obligations and of Taxes shall be made in accordance with, and
subject to, the provisions of Article III.

 

Section 10.03.                   No Discharge or Diminishment of Loan Guaranty. 
Except as otherwise provided for herein, the obligations of the Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including: 
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Obligated Party liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which the Loan Guarantor may have at any time
against any Obligated Party, the Agents, the Issuing Banks, any Lender or any
other Person whether in connection herewith or in any unrelated transactions. 
The obligations of the Loan Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable Law

 

96

--------------------------------------------------------------------------------


 

purporting to prohibit payment by any Obligated Party of the Guaranteed
Obligations or any part thereof.  Further, the obligations of the Loan Guarantor
hereunder are not discharged or impaired or otherwise affected by:  (i) the
failure of the Agents, the Issuing Banks or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of, or supplement to,
any provision of any agreement relating to the Guaranteed Obligations; (iii) any
action taken or omission or any release, non-perfection or invalidity of any
indirect or direct security (if any) for any part of the Guaranteed Obligations
or any obligations of any other Obligated Party; or (iv) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of the Loan Guarantor or that
would otherwise operate as a discharge of the Loan Guarantor as a matter of law
or equity (other than the indefeasible payment in full of cash of the Guaranteed
Obligations).

 

Section 10.04.                   Defenses Waived.  To the fullest extent
permitted by applicable Law, the Loan Guarantor hereby waives any defense based
on or arising out of any defense of any Obligated Party or the Loan Guarantor or
the unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Obligated Party
or the Loan Guarantor, other than the indefeasible payment in full in cash of
the Guaranteed Obligations.  Without limiting the generality of the foregoing,
the Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person.  The Loan Guarantor
confirms that is it not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of the Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash.  To the fullest extent permitted by applicable Law, the Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable Law, to impair or extinguish any right of
any reimbursement or subrogation or other right or remedy of the Loan Guarantor
against any Obligated Party or any security (if any).

 

Section 10.05.                   Rights of Subrogation.  The Loan Guarantor will
not assert any right, claim or cause of action, including, without limitation, a
claim of subrogation, contribution or indemnification, that it has against any
Obligated Party or any collateral (if any), until the Loan Parties and the Loan
Guarantor have fully performed all of their obligations (other than contingent
indemnity obligations as to which no claim has been asserted) to the Agents, the
Issuing Banks and the Lenders and the Aggregate Commitments are terminated.

 

Section 10.06.                   Reinstatement; Stay of Acceleration.  If at any
time any payment or any portion of the Guaranteed Obligations is rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any Designated Borrower or otherwise, the Loan Guarantor’s
obligations under this Loan Guaranty with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Agents, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Designated Borrower, all such amounts otherwise subject to acceleration under
the terms of any agreement relating to the Guaranteed Obligations shall
nonetheless be payable by the Loan Guarantor forthwith on demand by the
Administrative Agent.

 

Section 10.07.                   Designated Borrower Information.  The Loan
Guarantor assumes all responsibility for being and keeping itself informed of
each Designated Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that the Loan Guarantor assumes
and incurs

 

97

--------------------------------------------------------------------------------


 

under this Loan Guaranty, and agrees that none of the Agents, the Issuing Banks
or any Lender shall have any duty to advise the Loan Guarantor of information
known to it regarding those circumstances or risks.

 

Section 10.08.                   Termination.  Each of the Lenders may continue
to make loans or extend credit to any Designated Borrower based on this Loan
Guaranty until five Business Days after it receives written notice of
termination from the Loan Guarantor.  Notwithstanding receipt of any such
notice, the Loan Guarantor will continue to be liable to the Lenders for any
Guaranteed Obligations created, assumed or committed to prior to the fifth
Business Day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations.

 

Section 10.09.                   Liability Cumulative.  The liability of the
Company as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of the Company to the any Designated Borrower,
the Agents, the Issuing Banks and the Lenders under this Agreement and the other
Loan Documents to which the Company is a party or in respect of any obligations
or liabilities of any Designated Borrower, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

ARTICLE XI.

 

Miscellaneous

 

Section 11.01.                   Amendments, etc.  Except as otherwise set forth
in this Agreement, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrowers, acknowledged by the Administrative Agent and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, waiver or consent
shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of each Lender directly affected thereby (it
being understood that a waiver of any condition precedent set forth in
Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

 

(b)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest under Section 2.05 or 2.06
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (i) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest at the Default Rate;

 

(d)                                 change any provision of this Section 11.01
or the definition of “Required Lenders”, or “Pro Rata Share” or any other
provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents, without the
written consent of each Lender directly affected thereby (other than any
Defaulting Lender);

 

(e)                                  release any Loan Party from its Obligations
hereunder and under the other Loan Documents, without the written consent of
each Lender (other than any Defaulting Lender); or

 

98

--------------------------------------------------------------------------------


 

(f)                                   amend the definition of “Alternate
Currency” without the written consent of each Lender (other than any Defaulting
Lender); or

 

(g)                                  other than in a transaction permitted
hereunder, release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender
(other than any Defaulting Lender);

 

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, the Issuing Banks or the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent,
the Issuing Banks or the Swingline Lender, as the case may be, under this
Agreement or any other Loan Document.

 

Notwithstanding the foregoing, (x) the Fee Letter may be amended by the parties
thereto; and (y) this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrowers (1) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof, and (2) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

 

Notwithstanding anything to the contrary contained in this Section 11.01,
ancillary Loan Documents executed by Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended and Lenders’ rights thereunder
waived with the consent of the Administrative Agent at the request of the
Company without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
other ancillary Loan Document to be consistent with this Agreement and the other
Loan Documents.

 

Section 11.02.                   Notices and Other Communications; Facsimile
Copies.

 

(a)                                 General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrowers or the
Administrative Agent, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent with confirmation of successful transmission (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsections (b) and (c) below.

 

99

--------------------------------------------------------------------------------


 

(b)                                 Electronic Communication.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)                                  Notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Agent-Related Persons or the Arrangers (collectively, the “Agent Parties”) have
any liability to any Loan Party, any Lender, or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of a Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(e)                                  Change of Address.  Each of the Borrowers
and the Administrative Agent may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other of
such parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(f)                                   Reliance by the Administrative Agent.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Borrower shall

 

100

--------------------------------------------------------------------------------


 

indemnify the Administrative Agent, each Lender and the Agent-Related Persons of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance in the absence of bad faith, gross negligence or willful misconduct by
such Person on each notice purportedly given by or on behalf of any Loan Party. 
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

Section 11.03.                   No Waiver; Cumulative Remedies.  No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

 

Section 11.04.                   Attorney Fees and Expenses.  Subject to the
last sentence of Section 2.16 hereof (it being understood that the Designated
Borrowers shall only be responsible for payment of any costs and expenses
described in this Section 11.04 related or attributable to the Loans made to
them), each Borrower agrees (a) to pay or reimburse the Administrative Agent for
all reasonable fees and expenses of counsel to the Administrative Agent incurred
in connection with the preparation, negotiation, syndication and execution of
this Agreement and the other Loan Documents and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, (b) to pay
or reimburse the Issuing Bank for all reasonable fees and expenses of counsel to
the Issuing Bank in connection with the Letters of Credit or collection of any
payment relating thereto, and (c) to pay or reimburse the Administrative Agent
and the Lenders for all fees and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such fees and expenses incurred during any legal
proceeding, including any proceeding under any Insolvency Law, and including any
workout, restructuring or other arrangements relating to the Obligations).  The
agreements in this Section 11.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.  All amounts due under this
Section 11.04 shall be paid promptly following receipt by the Borrowers of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

 

Section 11.05.                   Indemnification by the Loan Parties.  Subject
to the last sentence of Section 2.16 hereof (it being understood that the
Designated Borrowers shall have indemnification obligations as provided herein
only to the extent related or attributable to the Loans made to them), each Loan
Party shall indemnify and hold harmless the Agents, each Lender, each Issuing
Bank, the Arrangers and their respective Affiliates, directors, officers,
employees, agents, partners, trustees or advisors and other representatives
(collectively the “Indemnitees”) from and against any and all liabilities,
losses, damages, claims, and expenses (including fees and expenses of counsel)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party or any Subsidiary, or
any Environmental Liability related in any way to any Loan Party or any
Subsidiary or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim,

 

101

--------------------------------------------------------------------------------


 

investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims, and
expenses (a) are determined by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the bad faith, gross negligence
or willful misconduct of such Indemnitee or (ii) a material breach of the
obligations of such Indemnitee under the Loan Documents or (b) resulted from any
proceeding between or among Indemnitees that does not involve any action or
omission by any Loan Party or any Subsidiary or their affiliates (other than
claims against the Administrative Agent in its capacity or in fulfilling its
role as the Administrative Agent or any other similar role under the Credit
Facility (excluding its role as a Lender)).  Subject to the last sentence of
Section 2.16 hereof (it being understood that the Designated Borrowers shall
have contribution obligations as provided herein only to the extent related or
attributable to the Loans made to them), to the extent that the undertakings to
indemnify and hold harmless set forth in this Section 11.05 may be unenforceable
in whole or in part because they are violative of any applicable Law or public
policy, each Loan Party shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them.  No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, except to the extent that such damages are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee;
provided, however, that in no event shall any Indemnitee have any liability to
any Loan Party, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) whether before or after the Closing Date.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 11.05 shall be
paid within 20 Business Days after written demand therefor.  The agreements in
this Section 11.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.  This
Section 11.05 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

Section 11.06.                   Marshaling; Payments Set Aside.  None of the
Administrative Agent or any Lender shall be under any obligation to marshal any
assets in favor of the Loan Parties or any other party or against or in payment
of any or all of the Obligations.  To the extent that any payment by or on
behalf of a Loan Party is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Insolvency Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.

 

Section 11.07.                   Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party

 

102

--------------------------------------------------------------------------------


 

may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, or (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.  (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment or, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed).  If an
assignment or transfer does not include an amount outstanding from the Dutch
Borrower of at least €100,000 (or its equivalent in other currencies) (or such
other amount as may be required from time to time under the Dutch Financial
Markets Supervision Act (Wet op het financieel toezicht)), the assignee or
transferee, as the case may be, shall confirm in the relevant Assignment and
Assumption to the Dutch Borrower that it is a non-public Lender, whereby
non-public Lender means any person/entity which does not belong to the “public”
within the meaning of (a) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and in-vestment firms, and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.

 

(ii)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:  (A) the consent of the Borrowers
(such consent not to be unreasonably withheld or delayed) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment, (2) such assignment is in connection with the primary
syndication of the Credit Facility, or (3) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided the Borrowers shall be
deemed to have consented thereto unless they object in writing to the
Administrative Agent within five Business Days after receiving notice of the
proposed assignment; (B) the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required unless such
assignment is to a Lender or Affiliate thereof or an Approved Fund of a Lender;
and (C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required.

 

(iii)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing

 

103

--------------------------------------------------------------------------------


 

and recordation fee of $3,500 (for which the Loan Parties shall have no
liability) and the forms required by Section 3.01(f)(ii), as applicable;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  All assignments shall be
by novation.

 

(iv)                              No Assignments to Certain Persons.  No such
assignment shall be made to (A) any Loan Party or any of its Subsidiaries or
Affiliates, (B) any other holder of five percent (5%) or more (when combined
with its Affiliates’ holdings) of Equity Interests in any Loan Party or any of
its Subsidiaries, or any of their respective Affiliates, or (C) a natural
person.

 

From and after the effective date specified in each Assignment and Assumption,
subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01 (subject to the requirements thereof), 3.04, 3.05,
11.04 and 11.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, and the surrender by the
assigning Lender of its Note, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, owing to each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest or demonstrable error, and the Borrowers, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers, any Agent and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  This Section 11.07(c) and
Section 2.09 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related Treasury regulations (or any other
relevant or successor provisions of the Code or of such Treasury regulations).

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than to (A) any Loan Party, or any of
its Subsidiaries or Affiliates, (B) any other holder of five percent (5%) or
more (when combined with its Affiliates’ holdings) of Equity Interests in any
Loan Party or any of its Subsidiaries, or any of their respective Affiliates, or
(C) a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this

 

104

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 (other than clause (d) thereof) that directly affects
such Participant.  Subject to the immediately succeeding paragraph, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements of Section 3.01(f), as applicable (it
being understood that the documentation required under Section 3.01(f) shall be
delivered to the participating Lender)), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 11.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.

 

A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such greater payment results from a Change of Law occurring after the
Participant obtains its participation.  Each Lender that sells a participation
shall (acting solely for this purpose as a non-fiduciary agent of the Borrowers)
maintain a register complying with the requirements of Sections 163(f),
871(h) and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  The entries in the Participant Register shall be
conclusive absent manifest or demonstrable error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(e)                                  Pledges to Federal Reserve.  Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.08.                   Confidentiality.  (a)  Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of Confidential Information in accordance with its customary
procedures (as set forth below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives on a need-to-know
basis (it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential in accordance with
this Section 11.08), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions at least as restrictive as those of this
Section 11.08, to (i) any permitted assignee of or Participant in, or any
permitted prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a
Lender, or (ii) any actual or prospective direct or indirect counterparty (or
its advisors) to any swap or derivative transaction relating to a Loan Party and
its obligations, (g) with the consent of the Borrowers, (h) to any rating agency
in connection with the rating of a Loan Party or its Subsidiaries or the Credit
Facility or to the CUSIP Service Bureau or similar agency in connection with the
issuance of CUSIP numbers for the Credit Facility, or (i) to the

 

105

--------------------------------------------------------------------------------


 

extent such Confidential Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party or
Subsidiary thereof.

 

(b)                                 As used in this Section, “Confidential
Information” shall mean all information received from the Company or any of its
Subsidiaries or relating to the Company or any of its Subsidiaries or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Company or any of its Subsidiaries; provided,
however, that, in the case of information received from the Company or any of
its Subsidiaries after the Closing Date, such information is clearly identified
in writing at the time of delivery as confidential.

 

(c)                                  Each of the Administrative Agent, each
Issuing Bank and the Lenders acknowledges that (a) the Confidential Information
may include material non-public information concerning a Loan Party or a
Subsidiary, (b) it has developed compliance procedures regarding the use of
material non-public information, and (c) it will handle such material non-public
information in accordance with applicable Law.

 

Section 11.09.                   Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank and each of their
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Bank or any such Affiliate to or for the credit or
the account of any Loan Party against any and all of the Obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Loan Document to the extent such Obligations of such Loan Party are
then due and payable.  The rights of each Lender, each Issuing Bank and their
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
Affiliates may have.  Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice to the Borrowers shall not affect the
validity of such setoff and application.

 

Section 11.10.                   Interest Rate Limitation.

 

(a)                                 Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If any Agent, any Issuing
Bank or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or
other Obligations, as applicable, if it exceeds such unpaid principal, refunded
to the Borrowers.  In determining whether the interest contracted for, charged,
or received by an Agent, an Issuing Bank, or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

(b)                                 Without limiting the generality of the
foregoing provisions of Section 11.10, if any provision of this Agreement would
oblige the Canadian Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by applicable Law or would result in a receipt by that Lender of
“interest” at a “criminal rate” (as such terms

 

106

--------------------------------------------------------------------------------


 

are construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Law or so result in a receipt by that
Lender of “interest” at a “criminal rate”, such adjustment to be effected, to
the extent necessary (but only to the extent necessary), by reducing any fees,
commissions, costs, expenses, premiums and other amounts required to be paid to
the affected Lender which would constitute interest for purposes of section 347
of the Criminal Code (Canada).

 

Section 11.11.                   Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when the closing conditions set forth in
Section 4.01 shall have been satisfied or waived.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 11.12.                   Electronic Execution of Assignments and Certain
Other Documents.  The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 11.13.                   Survival of Representations and Warranties. 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each Issuing Bank and each Lender, regardless of any
investigation made by the Administrative Agent, any Issuing Bank or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any
Borrowing or Letter of Credit issuance, and shall continue in full force and
effect as long as any Loan or any other Obligation (other than (x) obligations
and liabilities under Secured Hedge Agreements, (y) contingent indemnification
obligations not yet accrued and payable and (z) Cash Management Obligations)
hereunder shall remain unpaid or unsatisfied.

 

Section 11.14.                   Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 11.15.                   GOVERNING LAW.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

107

--------------------------------------------------------------------------------


 

(b)                                 EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY PARTY RELATED TO ANY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF.  THE BORROWERS, THE ADMINISTRATIVE AGENT, EACH OTHER
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION, LITIGATION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO
AGREES THAT THE AGENTS, THE ISSUING BANKS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.

 

(c)                                  EACH LOAN PARTY, THE ADMINISTRATIVE AGENT,
EACH OTHER AGENT, EACH ISSUING BANK AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Section 11.16.                   WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

108

--------------------------------------------------------------------------------


 

Section 11.17.                   USA PATRIOT Act Notice.  Each Lender that is
subject to the USA PATRIOT Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.  The Borrowers shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

Section 11.18.                   Service of Process.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 
WITHOUT LIMITATION OF THE FOREGOING, EACH DESIGNATED BORROWER HEREBY CONSENTS TO
SERVICE OF PROCESS IN THE UNITED STATES AND CONSENTS AND AGREES THAT SERVICE OF
PROCESS UPON THE COMPANY ON BEHALF OF THE UK BORROWER IN THE MANNER AND AT THE
ADDRESS OF THE COMPANY PROVIDED FOR NOTICES IN SECTION 11.02 SHALL CONSTITUTE
SERVICE OF PROCESS UPON SUCH DESIGNATED BORROWER.

 

Section 11.19.                   No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrowers acknowledge and agree, and acknowledge their
Affiliates’ understanding, that:  (a) (i) the arranging and other services
regarding this Agreement provided by the Agents and the Arrangers are
arm’s-length commercial transactions between the Borrowers and their Affiliates,
on the one hand, and the Administrative Agents and the Arrangers, on the other
hand, (ii) the Borrowers have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate, and (iii) the
Borrowers are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Agents, each Arranger, each Issuing Bank and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers or any of their Affiliates, or
any other Person and (ii) none of the Agents, the Arrangers nor any Lender has
any obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the Arrangers, the
Issuing Banks, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, or their Affiliates, and none of the Agents, the Arrangers, any
Issuing Bank nor any Lender has any obligation to disclose any of such interests
to the Borrowers or any of their Affiliates.  To the fullest extent permitted by
law, the Borrowers hereby waive and release any claims that they may have
against the Agents, the Arrangers, any Issuing Bank or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

Section 11.20.                   Judgment Currency.  If it is necessary for the
purposes of obtaining judgment in any court to convert a sum due under this
Agreement or any other Loan Document in one currency into another currency, the
rate of exchange used shall be that at which the Administrative Agent could
purchase (in accordance with customary banking procedures) the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of each Borrower in respect of any such sum
due and owing by it to the Administrative Agent or any Lender hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Credit
Agreement Currency”), be discharged only to the extent that

 

109

--------------------------------------------------------------------------------


 

on the Business Day following receipt by the Administrative Agent or such
Lender, as the case may be, of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent or such Lender, as the case may be, may in
accordance with customary banking procedures, purchase the Credit Agreement
Currency with the Judgment Currency.  If the amount of the Credit Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Credit Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender, as the case may be,
against such loss.  If the amount of the Credit Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable Law).

 

Section 11.21.                   Lender Action.  Each Lender agrees that it
shall not take or institute any actions or proceedings, judicial or otherwise,
for any right or remedy against any Loan Party or pledgor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party or pledgor, without the prior written consent of
the Administrative Agent .  The provision of this Section 11.21 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

Section 11.22.                   Effect of Amendment and Restatement.  This
Agreement is intended to amend and restate in its entirety the Existing Credit
Agreement.  This Agreement shall not constitute a novation of the obligations
and liabilities existing under the Existing Credit Agreement or evidence
repayment or termination of any such obligations and liabilities.  It is the
intention of the parties to this Agreement to preserve and continue the
perfection and priority of all security interests and Liens securing the
“Obligations” outstanding under and as defined in the Existing Credit Agreement,
and that all Obligations outstanding under and as defined in this Agreement
shall be secured by the security interests and Liens evidenced under the
Securities Pledge Agreements.  The Borrower hereby acknowledges and agrees for
itself and on behalf of each other Loan Party that the “Obligations” outstanding
under and as defined in the Existing Credit Agreement as of the Closing Date,
continue to remain Obligations outstanding under this Agreement.  On and after
the Closing Date, unless otherwise specified, any reference to the “Credit
Agreement” in the Loan Documents under the Existing Credit Agreement shall be a
reference to this Agreement, as amended, amended and restated, supplemented,
waived or otherwise modified from time to time.  The provisions of Article IX,
Section 11.04 and Section 11.05 of the Existing Credit Agreement shall continue
in effect for the benefit of the Administrative Agent in respect of any actions
taken or omitted to be taken by any of them while acting as administrative agent
and collateral agent under the Existing Credit Agreement.

 

Section 11.23.                   Parallel Liability.  Each Loan Party
irrevocably and unconditionally undertakes to pay to the Administrative Agent an
amount equal to the aggregate amount of its Obligations (as these may exist from
time to time) (each, a “Parallel Liability”). The parties hereto agree that:

 

(a)                                 a Loan Party’s Parallel Liability is due and
payable at the same time as, for the same amount of, and in the same currency
as, its Obligations;

 

(b)                                 a Loan Party’s Parallel Liability is
decreased to the extent that its Obligations have been irrevocably paid or
discharged and its Obligations are decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged;

 

(c)                                  a Loan Party’s Parallel Liability is
independent and separate from, and without prejudice to, its Obligations, and
constitutes a single obligation of that Loan Party to the Administrative Agent
(even though that Loan Party may owe more than one Obligation to the Secured
Parties under the Loan

 

110

--------------------------------------------------------------------------------


 

Documents) and an independent and separate claim of the Administrative Agent to
receive payment of that Parallel Liability (in its capacity as the independent
and separate creditor of that Parallel Liability and not as a co-creditor in
respect of the Obligations); and

 

(d)                                 for purposes of this Section 10.27, the
Administrative Agent acts in its own name and not as agent, representative or
trustee of the Secured Parties and accordingly holds neither its claim resulting
from a Parallel Liability nor any Collateral securing a Parallel Liability on
trust.

 

Section 11.24.                   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding of the parties
hereto, each such party acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 11.25.                   ERISA.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto on or after the Closing
Date, to, and (y) covenants, from the date such Person became a Lender party
hereto on or after the Closing Date to the date such Lender ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement;

 

111

--------------------------------------------------------------------------------


 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, (I) unless sub-clause (i) in
the immediately preceding clause (a) is true with respect to a Lender or (II) if
such sub-clause (i) is not true with respect to a Lender and such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of as of the date such Person became a Lender party hereto on
or after the Closing Date, to, and (y) covenants, from the date such Person
became a Lender party hereto on or after the Closing Date to the date such
Person  ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)                                     none of the Administrative Agent, any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or the Arrangers or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and the Arrangers
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity,

 

112

--------------------------------------------------------------------------------


 

in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal as of the date first above written.

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Jonathan Yellin

 

 

Name:

Jonathan Yellin

 

 

Title:

General Counsel and Executive Vice President

 

 

 

 

 

CRA INTERNATIONAL (UK) LIMITED

 

 

 

 

 

 

By:

/s/ Chad Holmes

 

 

Name:

Chad Holmes

 

 

Title:

Director

 

 

 

CRA INTERNATIONAL LIMITED

 

 

 

 

 

 

By:

/s/ Paul Maleh

 

 

Name:

Paul Maleh

 

 

Title:

President and Chief Executive Officer

 

 

 

CRA INTERNATIONAL (NETHERLANDS) B.V.

 

 

 

 

 

 

By:

/s/ Paul Maleh

 

 

Name:

Paul Maleh

 

 

Title:

Managing Director

 

 

 

 

 

CITIZENS BANK, N.A., as Administrative Agent, Lender and Issuing Bank

 

 

 

 

 

 

By:

/s/ Marc Lubelczyk

 

 

Name:

Marc Lubelczyk

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and an Issuing Bank

 

 

 

 

 

 

By:

/s/ Jean S. Manthorne

 

 

Name:

Jean S. Manthorne

 

 

Title:

Senior Vice President

 

 

 

 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Karen Ng

 

 

Name:

Karen Ng

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Revolving Commitment

 

Percentage

 

Citizens Bank, N.A.

 

$

50,000,000

 

40.000000000

%

Bank of America, N.A.

 

$

50,000,000

 

40.000000000

%

Santander Bank, N.A.

 

$

25,000,000

 

20.000000000

%

Total

 

$

125,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

 

Borrowers:

 

CRA International, Inc.

200 Clarendon Street, T-9

Boston, MA  02116

Attention: Chad Holmes, Chief Financial Officer

Telephone: (312) 377-2322

Email: cholmes@crai.com

 

and

 

CRA International, Inc.

200 Clarendon Street, T-9

Boston, MA  02116

Attention: Jonathan Yellin, General Counsel

Telephone: (617) 425-3198

Email: jyellin@crai.com

 

with a copy to:

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA  02210

Attention: Malcolm Henderson, Esq.

Telephone: (617) 832-1151

Email: mhenderson@foleyhoag.com

 

Administrative Agent:

 

Citizens Bank, N.A., as Administrative Agent

28 State Street, MS1515

Boston, Massachusetts 02109

Attention:  Dwayne Nelson, CBCS Agency Services Management Officer

Telephone:  (617) 994-7625

Fax:  (855) 215-1525

Email:  mailto:dwayne.l.nelson@citizensbank.com

 

and

 

Citizens Bank, N.A., as Administrative Agent

28 State Street

Boston, Massachusetts 02109

Attention:  Karen Rankin

Telephone:  (617) 994-7624

Fax:  (855) 254-5877

Email:  Karen.p.rankin@citizensbank.com

 

Form of Loan Notice

 

A-1 - 2

--------------------------------------------------------------------------------


 

with a copy to:

 

Citizens Bank, N.A.

25 Mall Road

Burlington, MA  01803

Attention:  Marc J. Lubelczyk

Telephone:  (781) 565-2239

E-mail:  Marc.Lubelczyk@CITIZENSBANK.com

 

Issuing Bank:

 

Citizens Bank, N.A.

International Trade Department

20 Cabot Road

MMF 470

Medford, MA 02155

Fax:  (781) 391-8701

 

Multicurrency Loans:

 

Citizens Business Services
FX Middle Office - FX Operations
ROP 480
1 Citizens Drive
Riverside, RI 02915
Fax:  (401) 477-5801

 

A-1 - 3

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date:             ,       

 

To:                             Citizens Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 24, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CRA
International, Inc., a Massachusetts corporation (the “Company”), CRA
International Limited, a company organized under the laws of Ontario (the
“Canadian Borrower”), CRA International (UK) Limited, a private limited company
incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International (Netherlands) B.V., a private company with limited
liability organized and existing under the laws of the Netherlands, registered
with the trade register of the Chamber of Commerce under number 3426111 (the
“Dutch Borrower”, and together with the Company, the Canadian Borrower and the
UK Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Citizens Bank, N.A., as Administrative Agent, an Issuing Bank and Swingline
Lender and the other agents party thereto.

 

The undersigned hereby requests:

 

o  A Borrowing of Revolving Loans

o  A conversion or continuation of Revolving Loans

o  A conversion or continuation of a Eurocurrency Rate Loan

o  A Borrowing of Eurocurrency Rate Loans denominated in Alternate Currencies

o  A conversion or continuation of Eurocurrency Rate Loans denominated in
Alternate Currencies

1.

On

(a Business Day).

2.

In the amount of

.

3.

Comprised of

.

 

[Type of Loan requested]

 

4.

For Eurocurrency Rate Loans: with an Interest Period of

month(s).(1)

5.

In the following currency:

 

6.

On behalf of:

 

 

[Insert name of applicable Borrower]

 

 

The Revolving Borrowing, if any, requested herein complies with the first
sentence of Section 2.01 of the Agreement.  All conditions set forth in
Section 4.02 and, if applicable, Section 4.01, are satisfied.

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  All conditions precedent in Section 4.02 must be satisfied prior to any
Borrowing

 

A-1 - 4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWINGLINE LOAN NOTICE(2)

 

Date:             ,         

 

To:                             Citizens Bank, N.A., as Swingline Lender and as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 24, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CRA
International, Inc., a Massachusetts corporation (the “Company”), CRA
International Limited, a company organized under the laws of Ontario (the
“Canadian Borrower”), CRA International (UK) Limited, a private limited company
incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International (Netherlands) B.V., a private company with limited
liability organized and existing under the laws of the Netherlands, registered
with the trade register of the Chamber of Commerce under number 3426111 (the
“Dutch Borrower”, and together with the Company, the Canadian Borrower and the
UK Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Citizens Bank, N.A., as Administrative Agent, an Issuing Bank and Swingline
Lender and the other agents party thereto.

 

The undersigned hereby requests a Swingline Loan:

 

1.

On

 

(a Business Day).

2.

In the amount of $

.

 

 

The Borrowing of Swingline Loans requested herein complies with the requirements
of the first sentence of Section 2.12(a) of the Agreement.

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Reference to Exhibit A-2, Swingline Loan Notice, to be added to Credit
Agreement.

 

A-2 - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF [AMENDED AND RESTATED] REVOLVING CREDIT NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
October 24, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among CRA International, Inc., a
Massachusetts corporation (the “Company”), CRA International Limited, a company
organized under the laws of Ontario (the “Canadian Borrower”), CRA International
(UK) Limited, a private limited company incorporated in the United Kingdom
(registered number 04007726) (the “UK Borrower”), CRA International
(Netherlands) B.V., a private company with limited liability organized and
existing under the laws of the Netherlands, registered with the trade register
of the Chamber of Commerce under number 3426111 (the “Dutch Borrower”, and
together with the Company, the Canadian Borrower and the UK Borrower, the
“Borrowers”), the Lenders from time to time party thereto, Citizens Bank, N.A.,
as Administrative Agent, an Issuing Bank and Swingline Lender and the other
agents party thereto.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.05 of the Agreement with
respect to Swingline Loans, all payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which such Revolving Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This [Amended and Restated] Revolving Credit Note is one of the Notes referred
to in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  This
[Amended and Restated] Revolving Credit Note is also entitled to the benefits of
the Loan Documents.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this [Amended and Restated] Revolving Credit Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement. 
Revolving Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this [Amended and Restated] Revolving
Credit Note and endorse thereon the date, amount, currency and maturity of its
Revolving Loans and payments with respect thereto.

 

[THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE AMENDS AND RESTATES IN ITS
ENTIRETY THAT CERTAIN REVOLVING CREDIT NOTE DATED [APRIL 24, 2013] MADE BY THE
BORROWER IN FAVOR OF THE LENDER (THE “ORIGINAL NOTE”), AND IS NOT INTENDED TO
CONSTITUTE PAYMENT OF, OR IMPAIR, LIMIT, CANCEL OR EXTINGUISH, OR CONSTITUTE A
NOVATION AS TO, THE BORROWER’S OBLIGATIONS EVIDENCED BY THE ORIGINAL NOTE.]

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this [Amended and Restated] Revolving Credit Note.

 

[Signature Page Follows]

 

B - 1

--------------------------------------------------------------------------------


 

THIS [AMENDED AND RESTATED] REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

[CRA INTERNATIONAL, INC.]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[CRA INTERNATIONAL (UK) LIMITED]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[CRA INTERNATIONAL (NETHERLANDS) B.V.]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[CRA INTERNATIONAL LIMITED]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Currency
and Amount
of Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:                             Citizens Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 24, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CRA
International, Inc., a Massachusetts corporation (the “Company”), CRA
International Limited, a company organized under the laws of Ontario (the
“Canadian Borrower”), CRA International (UK) Limited, a private limited company
incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International (Netherlands) B.V., a private company with limited
liability organized and existing under the laws of the Netherlands, registered
with the trade register of the Chamber of Commerce under number 3426111 (the
“Dutch Borrower”, and together with the Company, the Canadian Borrower and the
UK Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Citizens Bank, N.A., as Administrative Agent, an Issuing Bank and Swingline
Lender and the other agents party thereto.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                of the Company, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Company has delivered the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Company and its Subsidiaries ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Company has delivered the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Company and its Subsidiaries ended as of the above date.  Such
financial statements fairly present, in all material respects, the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries (both on a basis including and as to the income statement only,
excluding the Excluded Subsidiary) in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
of the Company and its Subsidiaries during the accounting period covered by such
financial statements.

 

3.                                      A review of the activities of the
Company and its Subsidiaries during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Company and its Subsidiaries performed and observed all their
Obligations under the Loan Documents, and

 

[select one:]

 

C - 1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the Company
and its Subsidiaries performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default or Event of Default has occurred
and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:]

 

4.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
in all material respects on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                        ,                    .

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C - 2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 1
Interest to the Compliance Certificate
($ in 000’s)

 

I.                                        Section 7.13(a) — Interest Coverage
Ratio.

 

A.

Adjusted Consolidated EBITDA of the Company and its Subsidiaries (excluding the
Excluded Subsidiary) for the period of four consecutive fiscal quarters ending
on above date (“Subject Period”) (from Schedule 2 hereof):

$

 

 

 

B.

Interest Expense of the Company and its Subsidiaries (excluding the Excluded
Subsidiary) for the Subject Period:

$

 

 

 

C.

Interest Coverage Ratio (Line I.A ¸ Line I.B):

to 1.00

 

 

 

 

Minimum required:

2.50 to 1.00

 

II.                                   Section 7.13(b) —Total Leverage Ratio.

 

A.

Consolidated Total Debt at Statement Date:

$

 

 

 

B.

Adjusted Consolidated EBITDA of the Company and its Subsidiaries (excluding the
Excluded Subsidiary) for the Subject Period (from Schedule 2 hereof):

$

 

 

 

C.

Total Leverage Ratio (Line II.A ¸ Line II.B)

to 1.00

 

 

 

 

Maximum permitted:

3.00 to 1.00

 

C - 3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                    (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Adjusted Consolidated EBITDA
(in accordance with the definition of Adjusted Consolidated EBITDA
as set forth in the Agreement)

 

Adjusted Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Adjusted Consolidated Net Income of the Company

 

 

 

 

 

 

 

 

 

 

 

+ all taxes on or measured by income

 

 

 

 

 

 

 

 

 

 

 

– income tax credits

 

 

 

 

 

 

 

 

 

 

 

+ Interest Expense

 

 

 

 

 

 

 

 

 

 

 

+ depreciation and amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ reasonable transaction expenses incurred and not capitalized in connection
with Permitted Acquisitions(3)

 

 

 

 

 

 

 

 

 

 

 

+ non-cash write-downs, losses, expenses and charges (including impairment of
goodwill write-downs of intangibles, amortization of compensation in the form of
Equity Interests and non-cash losses associated with adjustments to contingent
consideration payments)

 

 

 

 

 

 

 

 

 

 

 

+ extraordinary and non-recurring losses

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3)  To the extent the amount thereof is approved in writing by the
Administrative Agent (which approval shall not be reasonably withheld) and the
aggregate amount thereof does not exceed 15% of the Consideration for a
Permitted Acquisition, reasonable transaction expenses which are incurred and
not capitalized in connection with a Permitted Acquisition; provided such
transaction expenses were incurred within one year of the consummation of the
Permitted Acquisition.

 

C - 4

--------------------------------------------------------------------------------


 

+ non-cash expenses resulting from the forgiveness of loans made to employees or
consultants of the Company or any of its Subsidiaries deducted in the
calculation of Adjusted Consolidated Net Income for such period(4)

 

 

 

 

 

 

 

 

 

 

 

– non-cash items (including non-cash gains associated with adjustments to
contingent consideration payments) increasing Adjusted Consolidated Net Income
and extraordinary and non-recurring gains(5)

 

 

 

 

 

 

 

 

 

 

 

= Adjusted Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(4)  To the extent that documentation has been provided therefor to the
Administrative Agent in form and detail reasonably satisfactory to the
Administrative Agent.

 

(5)  To the extent such Adjusted Consolidated Net Income has been increased
thereby, without duplication.

 

C - 5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](6) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](7) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](8) hereunder are several and not joint.](9) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Facility (including, without limitation, the Letters of Credit and the
Swingline Loans included in the Facility) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.                                      Assignor[s]:

 

[Assignor [is][is not] a Defaulting Lender.]

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

--------------------------------------------------------------------------------

(6)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(7)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(8)  Select as appropriate.

(9)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D - 1

--------------------------------------------------------------------------------


 

3.                                     
Borrowers:                                     CRA International, Inc., a
Massachusetts corporation (the “Company”),  CRA International Limited, a company
organized under the laws of Ontario (the “Canadian Borrower”), CRA International
(UK), Inc., a private limited company incorporated in the United Kingdom (the
“UK Borrower”), and CRA International (Netherlands) B.V., a private company with
limited liability organized and existing under the laws of the Netherlands,
registered with the trade register of the Chamber of Commerce under number
3426111 (the “Dutch Borrower”)

 

4.                                      Administrative Agent: Citizens Bank,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Amended and Restated
Credit Agreement, dated as of October 24, 2017, among the Company, the Canadian
Borrower, the UK Borrower, the Dutch Borrower, the Lenders from time to time
party thereto, and Citizens Bank, N.A., as Administrative Agent, an Issuing
Bank, and Swingline Lender and the other agents party thereto

 

6.                                      Assigned Interest[s]:

 

Assignor[s](10)

 

Assignee[s](11)

 

Aggregate
Amount of
Commitment
for all Lenders(12)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(13)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                              
                  ](14)

 

--------------------------------------------------------------------------------

(10)  List each Assignor, as appropriate.

(11)  List each Assignee, as appropriate.

(12)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(13)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(14)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D - 2

--------------------------------------------------------------------------------


 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](15) Accepted:

 

CITIZENS BANK, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

[Consented to:

 

CRA INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Title:

 

 

CRA INTERNATIONAL (UK) LIMITED

 

 

 

By:

 

 

 

Title:

 

 

CRA INTERNATIONAL (NETHERLANDS) B.V.

 

 

 

By:

 

 

 

Title:

 

 

CRA INTERNATIONAL LIMITED

 

 

 

By:

 

 

 

Title:](16)

 

 

--------------------------------------------------------------------------------

(15)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(16)  To be added only if the consent of the Borrowers is required by the terms
of the Credit Agreement.

 

D - 3

--------------------------------------------------------------------------------


 

Consented to:

 

CITIZENS BANK, N.A., as

 

Issuing Bank

 

 

 

By:

 

 

 

Title:

 

 

D - 4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor[s].  [The][Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the][[the relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                Assignee[s].  [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.07(b)(ii) and (iv) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.07(b)(ii) and (iv) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment

 

D - 5

--------------------------------------------------------------------------------


 

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

D - 6

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 24, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CRA
International, Inc., a Massachusetts corporation (the “Company”), CRA
International Limited, a company organized under the laws of Ontario (the
“Canadian Borrower”), CRA International (UK) Limited, a private limited company
incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International (Netherlands) B.V., a private company with limited
liability organized and existing under the laws of the Netherlands, registered
with the trade register of the Chamber of Commerce under number 3426111 (the
“Dutch Borrower”, and together with the Company, the Canadian Borrower and the
UK Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Citizens Bank, N.A., as Administrative Agent, an Issuing Bank and Swingline
Lender and the other agents party thereto.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form).  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

E-1 - 1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

E-1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 24, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CRA
International, Inc., a Massachusetts corporation (the “Company”), CRA
International Limited, a company organized under the laws of Ontario (the
“Canadian Borrower”), CRA International (UK) Limited, a private limited company
incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International (Netherlands) B.V., a private company with limited
liability organized and existing under the laws of the Netherlands, registered
with the trade register of the Chamber of Commerce under number 3426111 (the
“Dutch Borrower”, and together with the Company, the Canadian Borrower and the
UK Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Citizens Bank, N.A., as Administrative Agent, an Issuing Bank and Swingline
Lender and the other agents party thereto.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or successor form).  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

E-2 - 1

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

E-2 - 2

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 24, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CRA
International, Inc., a Massachusetts corporation (the “Company”), CRA
International Limited, a company organized under the laws of Ontario (the
“Canadian Borrower”), CRA International (UK) Limited, a private limited company
incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International (Netherlands) B.V., a private company with limited
liability organized and existing under the laws of the Netherlands, registered
with the trade register of the Chamber of Commerce under number 3426111 (the
“Dutch Borrower”, and together with the Company, the Canadian Borrower and the
UK Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Citizens Bank, N.A., as Administrative Agent, an Issuing Bank and Swingline
Lender and the other agents party thereto.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

E-3 - 1

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

E-3 - 2

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 24, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CRA
International, Inc., a Massachusetts corporation (the “Company”), CRA
International Limited, a company organized under the laws of Ontario (the
“Canadian Borrower”), CRA International (UK) Limited, a private limited company
incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International (Netherlands) B.V., a private company with limited
liability organized and existing under the laws of the Netherlands, registered
with the trade register of the Chamber of Commerce under number 3426111 (the
“Dutch Borrower”, and together with the Company, the Canadian Borrower and the
UK Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Citizens Bank, N.A., as Administrative Agent, an Issuing Bank and Swingline
Lender and the other agents party thereto.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iv) none of its direct or indirect partners/members is
a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form) or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

E-4 - 1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

E-4 - 2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SOLVENCY CERTIFICATE

 

This Solvency Certificate is furnished pursuant to 4.01(a)(viii) of the Amended
and Restated Credit Agreement dated as of October 24, 2017 (the “Credit
Agreement”), among CRA International, Inc., a Massachusetts corporation (the
“Company”), CRA International Limited, a company organized under the laws of
Ontario (the “Canadian Borrower”), CRA International (UK) Limited, a private
limited company incorporated in the United Kingdom (registered number 04007726)
(the “UK Borrower”), CRA International (Netherlands) B.V., a private company
with limited liability organized and existing under the laws of the Netherlands,
registered with the trade register of the Chamber of Commerce under number
3426111 (the “Dutch Borrower”, and together with the Company, the Canadian
Borrower and the UK Borrower, the “Borrowers”), the Lenders from time to time
party thereto, Citizens Bank, N.A., as Administrative Agent, an Issuing Bank and
Swingline Lender and the other agents party thereto.

 

The undersigned, [      ], Chief Financial Officer of the Company, hereby
certifies that he is duly authorized to execute this certificate on behalf of
the Company and its Subsidiaries and hereby further certifies, in his/her
officer capacity and not in his/her individual capacity, that:

 

1.                                      As of the date hereof after giving
effect to the Transactions:

 

(a)                                 the fair salable value of the assets of each
of: (i) the Company and its Subsidiaries on a consolidated basis, (ii) the
Company and its Subsidiaries on a consolidated basis (excluding the Excluded
Subsidiary), (iii) the Company, (iv) the Canadian Borrower, (v) the UK Borrower
and (vi) the Dutch Borrower, in each case, on a going concern basis, is greater
than the total amount of liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of (A) the Company and its Subsidiaries
on a consolidated basis, (B) the Company and its Subsidiaries on a consolidated
basis (excluding the Excluded Subsidiary), (C) the Company, (D) the Canadian
Borrower,  (E) the UK Borrower and (F) the Dutch Borrower, as applicable;

 

(b)                                 the fair salable value of the assets of each
of: (i) the Company and its Subsidiaries on a consolidated basis, (ii) the
Company and its Subsidiaries on a consolidated basis (excluding the Excluded
Subsidiary), (iii) the Company, (iv) the Canadian Borrower, (v) the UK Borrower
and (vi) the Dutch Borrower, in each case, on a going concern basis, is not less
than the amount that will be required to pay the probable liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of (A) the
Company and its Subsidiaries on a consolidated basis, (B) the Company and its
Subsidiaries on a consolidated basis (excluding the Excluded Subsidiary),
(C) the Company, (D) the Canadian Borrower, (E) the UK Borrower and (F) the
Dutch Borrower, as applicable, as they become absolute and matured;

 

(c)                                  each of (i) the Company and its
Subsidiaries on a consolidated basis, (ii) the Company and its Subsidiaries on a
consolidated basis (excluding the Excluded Subsidiary), (iii) the Company,
(iv) the Canadian Borrower, (v) the UK Borrower and (vi) the Dutch Borrower, is
not engaged in a business or a transaction, and is not about to be engaged in a
business or a transaction, for which its respective properties on a consolidated
basis would constitute an unreasonably small capital; and

 

(d)                                 each of (i) the Company and its Subsidiaries
on a consolidated basis, (ii) the Company and its Subsidiaries on a consolidated
basis (excluding the Excluded Subsidiary), (iii) the Company, (iv) the Canadian
Borrower, (v) the UK Borrower and (vi) the Dutch Borrower, do not intend to, and
do not believe that it will, incur debts or liabilities on a consolidated basis
(including contingent, subordinated, unmatured and unliquidated liabilities)
beyond its ability on a consolidated basis to pay such debts and liabilities as
such debts and liabilities mature in the ordinary course of business.

 

F - 1

--------------------------------------------------------------------------------


 

(e)                                  The UK Borrower (i) is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business, (ii) has not declared that it is
unable to pay its debts as they fall due, and (iii) has not declared that the
value of its assets is less than the amount of its liabilities, taking into
account its contingent and prospective liabilities.

 

2.                                      As used herein, (a) the term “fair
salable value” means the amount at which the applicable assets would change
hands between a willing buyer and a willing seller within a reasonable time,
each having reasonable knowledge of the relevant facts, neither being under any
compulsion to act and (b) the amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at that point in time, can reasonably be expected to become an actual
or matured liability.

 

3.                                      Copies of the Annual Financial
Statements for the fiscal years ending December 31, 2015 and December 31, 2016
and the Projections have been provided to the Administrative Agent.

 

The undersigned Company acknowledges that (a) the Administrative Agent and the
Lenders are entitled to rely and have, in fact, relied upon the information
contained herein and (b) any successor or assign of the Administrative Agent and
any Lender is entitled to rely upon the information contained herein.

 

[SIGNATURES ON FOLLOWING PAGE]

 

F - 2

--------------------------------------------------------------------------------


 

Execution Version

 

IN WITNESS WHEREOF, I have hereunto set my hand this     day of October 2017.

 

 

CRA INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SECURITIES PLEDGE AGREEMENT

 

[see attached]

 

4

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT

 

This AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT (this “Agreement”) is made
as of October 24, 2017, by and among CRA INTERNATIONAL, INC., a Massachusetts
corporation (the “Company”), and each other Person who joins this Agreement
pursuant to Section 1.02 hereof (together with the Company, the “Pledgors” and
each, individually, a “Pledgor”) and CITIZENS BANK, N.A., as administrative
agent (hereinafter, in such capacity, the “Administrative Agent”) for itself and
the other lending institutions (hereinafter, collectively, the “Lenders”) which
are or may become parties to that certain Amended and Restated Credit Agreement,
dated as of October 24, 2017 (as amended, restated, amended and restated,
supplemented, or otherwise modified and in effect from time to time, the “Credit
Agreement”), among the Company, CRA International (UK) Limited, a private
limited company incorporated in the United Kingdom (registered number 04007726)
(the “UK Borrower”), CRA International Limited, a company organized under the
laws of Ontario (the “Canadian Borrower”), CRA International (Netherlands) B.V.,
a private company with limited liability organized and existing under the laws
of the Netherlands, registered with the trade register of the Chamber of
Commerce under number 3426111 (the “Dutch Borrower” and, together with the
Company, the UK Borrower and the Canadian Borrower, the “Borrowers”), the
Lenders and the Administrative Agent.

 

WHEREAS, the Company and the Administrative Agent are parties to that certain
Securities Pledge Agreement, dated as of April 24, 2013 (the “Existing Pledge
Agreement”); and

 

WHEREAS, the parties hereto (including the Administrative Agent) have agreed to
amend and restate the Existing Pledge Agreement in its entirety in the form of
this Agreement;

 

WHEREAS, as of the date hereof, each Pledgor is the direct legal and beneficial
owner of all of the issued and outstanding Equity Interests (as hereinafter
defined) stated to be owned by such Pledgor on Schedule 1 hereof, which
represent all of the issued and outstanding Equity Interests of the Issuer
thereof (except as otherwise noted on such Schedule 1); and

 

WHEREAS, it is a condition precedent to the Lenders’ making any Loans or
otherwise extending credit to and any Issuing Bank issuing, extending or
renewing Letters of Credit for the benefit of the Borrowers under the Credit
Agreement that each Pledgor execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, a pledge agreement, pursuant to which such
Pledgor shall have pledged to the Administrative Agent the Pledged Collateral;
and

 

WHEREAS, each Pledgor will benefit materially from the transactions contemplated
by the Credit Agreement and, as a material inducement to the Administrative
Agent, the Issuing Banks and the Lenders to enter into the Credit Agreement,
each Pledgor wishes hereby to grant a pledge and security interest in favor of
the Administrative Agent, for the benefit of the Secured Parties, in all of the
Pledged Collateral.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged the parties hereto agree as follows:

 

5

--------------------------------------------------------------------------------


 

ARTICLE I.

 

Pledge of Equity Interests, etc.

 

Section 1.01.         Pledge of Equity Interests.  Each Pledgor hereby grants to
the Administrative Agent for the benefit of the Secured Parties a security
interest in, and hereby pledges to the Administrative Agent, for the benefit of
the Secured Parties, all the right, title and interest of such Pledgor in and to
(a) all Equity Interests at any time now or hereafter held by such Pledgor in
each of CRA Investigations LLC, a Delaware limited liability company, each other
Domestic Subsidiary (whether now existing or hereafter acquired or formed), of
such Pledgor, and each Foreign Subsidiary (whether now owned or hereafter
acquired or formed) of such Pledgor, in each case that is not an Excluded Group
Member Subsidiary (and, in each case, other than the Excluded Subsidiary (and
any Subsidiary thereof) or any Dormant Subsidiary), (b) all non-voting Equity
Interests at any time now or hereafter held by such Pledgor in each of its
first-tier Excluded Group Member Subsidiaries, excluding any Dormant Subsidiary,
(c) 65% of the voting Equity Interests at any time now or hereafter held by such
Pledgor in each of CRA International Limited, CRA International (UK) Limited,
CRA International (Netherlands) B.V. and each other first-tier Excluded Group
Member Subsidiary (within the meaning of Section 1.956-2(c)(2) of the Treasury
Regulations, and taking into account all other pledges of the voting Equity
Interests of such Excluded Group Member Subsidiary) whether now existing or
hereafter acquired or formed, in each case excluding any Dormant Subsidiary,
(d) all payments or distributions, whether in cash, property or otherwise, at
any time owing or payable to such Pledgor on account of such pledged Equity
Interests, (e) all of such Pledgor’s rights and interests with respect to such
pledged Equity Interests under each of the Organization Documents of the
Issuers, and any other agreements relating to such pledged Equity Interests,
including all voting and management rights and all rights to grant or withhold
consents or approvals, (f) all rights of access and inspection to and use of all
books and records, including computer software and computer software programs,
of the Issuers of such pledged Equity Interests, (g) all other rights,
interests, property or claims to which such Pledgor may be entitled in its
capacity as a holder of such pledged Equity Interests, and (h) all proceeds,
income from, increases in and products of any of the foregoing and all general
intangibles and investment property relating to such pledged Equity Interests. 
Subject to Section 6.19 of the Credit Agreement, the certificates for such
pledged Equity Interests, to the extent that such interests are represented by
certificates, accompanied by stock or transfer powers or other appropriate
instruments of assignment thereof duly executed in blank by such Pledgor, have
been delivered to the Administrative Agent.  Without limiting the foregoing, the
Equity Interests pledged under this Section 1.01 shall include without
limitation, as of the date hereof, the Equity Interests described on Schedule 1
hereto (which may be updated from time to time by the Administrative Agent and
the Company pursuant hereto to reflect the Pledged Equity Interests at the time
required to be pledged hereunder).

 

Section 1.02.         Additional Equity Interests.  In case any Pledgor shall
acquire any additional Equity Interests of an Issuer or other Person which is a
successor thereof, or any securities exchangeable for or convertible into the
Equity Interests pledged or required to be pledged hereunder, whether by
purchase, stock dividend, stock split or otherwise, then such Equity Interests
shall be subject to the pledge, collateral assignment and security interest
granted to the Administrative Agent, for the benefit of the Secured Parties,
under this Agreement, subject in each case of any Issuer which is an Excluded
Group Member Subsidiary to the 65% limitation set forth in Section 1.01(c), and
such Pledgor shall forthwith deliver to the Administrative Agent any
certificates therefor, accompanied by stock or transfer powers or other
appropriate instruments of assignment duly executed by such Pledgor in blank. 
Each Pledgor shall immediately notify the Administrative Agent of the
acquisition of such additional Equity Interests or exchanged or converted Equity
Interests and the Administrative Agent and the Company may from time to time
complete and Administrative Agent may attach as Schedule 1 hereto an updated
list of the Equity Interests at the time pledged, and required to be pledged, to
the Administrative Agent hereunder.

 

Section 1.03.         Pledge of Cash Collateral Account.  Each Pledgor also
hereby grants to the Administrative Agent for the benefit of the Secured Parties
a security interest in, and hereby pledges to

 

6

--------------------------------------------------------------------------------


 

the Administrative Agent, for the benefit of the Secured Parties, the Cash
Collateral Account and all of the Cash Collateral as such terms are hereinafter
defined.

 

ARTICLE II.

 

Definitions.

 

The term “Obligations” and all other capitalized terms used herein without
definition shall have the respective meanings provided therefor in the Credit
Agreement.  Terms used herein and not defined in the Credit Agreement or
otherwise defined herein that are defined in the UCC (as defined below) have
such defined meanings herein (with terms used in Article 9 controlling over
terms used in another Article), unless the context otherwise indicates or
requires, and the following terms shall have the following meanings:

 

“Additional Pledgor” has the meaning specified in Article XXIII.

 

“Cash Collateral” has the meaning specified in Section 5.02.

 

“Cash Collateral Account” has the meaning specified in Section 5.02.

 

“Domestic Subsidiary” means any Subsidiary of a Pledgor that is organized under
the laws of the United States, any state thereof or the District of Columbia.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of a Pledgor that
is organized under the laws of a jurisdiction other than the United States, a
state thereof or the District of Columbia.

 

“Issuer” means an issuer of any of the Equity Interests pledged hereunder from
time to time.

 

“Pledged Collateral” means any and all Equity Interests and other property and
assets described in Sections 1.01, 1.02 and 1.03 at any time pledged to the
Administrative Agent hereunder.

 

“Pledged Equity Interests” means all of the issued and outstanding Equity
Interests of any Issuer from time to time pledged hereunder, including without
limitation those set forth on Schedule 1 hereof (as updated from time to time
pursuant hereto), and any additional Pledged Equity Interests from time to time
pledged to the Administrative Agent hereunder pursuant to Article III or
Article XXIII hereof.

 

“Securities Act” has the meaning specified in Section 7.03.

 

“Secured Parties” means the Administrative Agent, the Lenders, the Issuing
Banks, any Hedge Bank and any Cash Management Bank.

 

“Securities Pledge Agreement Joinder” means a Securities Pledge Agreement
Joinder, substantially in the form attached as Exhibit A hereto.

 

“Time Deposits” has the meaning specified in Section 5.02.

 

“UCC”  The Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Agreement to an
Article thereof shall refer to that Article as from time to time in effect);
provided, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection or priority of the Administrative Agent’s
security interest in any

 

7

--------------------------------------------------------------------------------


 

collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code (including the Articles thereof) as in effect at such
time in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

 

ARTICLE III.

 

Security for Obligations.

 

This Agreement and the security interest in and pledge of the Pledged Collateral
hereunder are made with and granted to the Administrative Agent, for the benefit
of the Secured Parties, as security for the payment and performance in full of
all the Obligations.

 

ARTICLE IV.

 

Representations, Warranties and Covenants of Pledgors.

 

Each Pledgor hereby represents, warrants and covenants as follows:

 

Section 4.01.         Except for the security interest and pledge hereunder or
any Lien on the Pledged Collateral permitted under Section 7.01(b) or (g) of the
Credit Agreement, (a) such Pledgor has good and marketable title to, and is the
sole legal and beneficial owner of, and Pledgor holds the Pledged Collateral,
free and clear of any Lien or restriction on transfer, (b) there are no
restrictions upon the voting rights of any of the Pledged Equity Interests,
(c) the Pledged Equity Interests have been duly and validly issued, and are
fully paid and non-assessable, and (d) such Pledgor has full corporate or other
necessary power, authority and legal right to execute, deliver and perform its
obligations under this Agreement and to grant a security interest in the Pledged
Collateral to the Administrative Agent, for the benefit of the Secured Parties,
free of any Lien.

 

Section 4.02.         Such Pledgor shall promptly pay any and all Taxes upon the
Pledged Collateral when due other than those contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP.

 

Section 4.03.         Such Pledgor shall not sell or otherwise assign, transfer
or dispose of any Pledged Collateral or any interest therein, except as
permitted under the Credit Agreement or pursuant to this Agreement.

 

Section 4.04.         Such Pledgor shall keep the Pledged Collateral free from
any Lien, except for the pledge provided hereby or any Lien on the Pledged
Collateral permitted under Section 7.01(b) or (g) of the Credit Agreement, and
shall take such actions reasonably necessary to protect such Pledged Collateral
against all claims and demands of all Persons at any time claiming any interest
therein.  Such Pledgor further covenants that it will have the title to and
right to pledge and grant a security interest in the Pledged Collateral
hereafter pledged or in which a security interest is granted to the
Administrative Agent for the benefit of the Secured Parties hereunder and will
likewise defend the rights, pledge and security interest thereof and therein of
the Administrative Agent.

 

Section 4.05.         The Pledged Equity Interests represent, and such Pledgor
is the legal and beneficial holder of, the issued and outstanding Pledged Equity
Interests of the Issuers described on Schedule 1 and shown thereon to be owned
by such Pledgor, which constitutes all of the issued and outstanding Equity
Interests of such Issuers, except as otherwise noted thereon.  The information
set forth

 

8

--------------------------------------------------------------------------------


 

in Schedule 1 (as updated from time to time pursuant hereto) is true, correct
and complete in all respects.  There are no existing warrants, options, calls or
commitments relating to any Pledged Equity Interests.

 

Section 4.06.         Such Pledgor will not, without the prior written consent
of the Administrative Agent, amend, modify or change any of the Organization
Documents of any Issuer, other than any such amendments, modifications or
changes which are not, and could not reasonably be expected to be, adverse in
any material respect to the interests of the Administrative Agent, any Lender,
the Issuing Banks, any Hedge Bank or any Cash Management Bank.  Such Pledgor
will perform and observe, or cause to be performed and observed, all of such
Pledgor’s obligations under the Organization Documents of any Issuer.  No
provision of any Organization Document of any Issuer (a) prohibits, restricts,
conditions or otherwise affects the grant hereunder of any Lien on any of the
Pledged Collateral or any enforcement action which may be taken in respect of
any such Lien or (b) otherwise conflicts with the terms of this Agreement.

 

Section 4.07.         If an Event of Default has occurred and is continuing, the
Issuers will comply with entitlement orders originated by the Administrative
Agent relating to the Pledged Collateral without any consent by any Pledgor or
any other Person.

 

Section 4.08.         The execution and delivery of, and performance by such
Pledgor of its obligations under, this Agreement will not (i) violate any
provision of law, any order, judgment or decree of any Governmental Authority,
(ii) violate the Organization Documents of such Pledgor or any indenture,
agreement or other instrument to which such Pledgor is a party, or by which such
Pledgor is bound, or (iii) be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, or result
in the creation or imposition of any Lien of any nature whatsoever upon any of
the property or assets of such Pledgor pursuant to, any such indenture,
agreement or instrument.

 

Section 4.09.         Except for the filing of proper UCC-1 financing statements
with respect to Equity Interests for perfection purposes, such Pledgor is not
required under U.S. law to obtain any consent, approval or authorization from,
or to file any declaration or statement with, any Governmental Authority in the
U.S. or any other Person in connection with or as a condition to the execution,
delivery or performance of this Agreement which has not been obtained.

 

Section 4.10.         This Agreement and other agreements and instruments
relating hereto constitute the valid and binding obligations of such Pledgor,
enforceable against it in accordance with its terms, subject, however to
Insolvency Laws and the application of general principles of equity and
principles of good faith and fair dealing, whether in any action in law or
proceeding in equity, and subject to the availability of the remedy of specific
performance or of any other equitable remedy or relief to enforce any right
under any such agreement.

 

Section 4.11.         None of the Pledged Equity Interests consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms or the terms
of the applicable Issuer’s Organization Documents expressly provides that it is
a security governed by Article 8 of the Uniform Commercial Code as in effect in
any jurisdiction, (iii) is an investment company security, or (iv) is held in a
securities account.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V.

 

Dividend Rights, etc.

 

Section 5.01.         Distributions.

 

(a)           So long as no Event of Default shall have occurred and be
continuing, and subject to Section 1.02 hereof, each Pledgor may receive and
retain any and all dividends and distributions (other than stock dividends and
other dividends and distributions constituting Pledged Collateral addressed
hereinabove) or interest paid in respect of the Pledged Collateral to the extent
they are Restricted Payments permitted under the Credit Agreement.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default:

 

(i)            all rights of a Pledgor to receive the dividends, distributions
and Restricted Payments that it would otherwise be authorized to receive and
retain pursuant to paragraph (a) shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
Restricted Payments; and

 

(ii)           all dividends, distributions and Restricted Payments that are
received by a Pledgor contrary to the provisions of paragraph (i) of this
subsection shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Pledgor, and
shall be forthwith paid over to the Administrative Agent as Pledged Collateral
in the exact form received, to be held by the Administrative Agent as Pledged
Collateral and as further collateral security for the Obligations.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, other sums or other property paid or distributed upon or with respect
to any of the Pledged Collateral, whether by dividend or redemption or upon the
liquidation or dissolution of the issuer thereof, recapitalization, or
reclassification of capital, reorganization, or otherwise, shall be paid over
and delivered to the Administrative Agent to be held by the Administrative
Agent, for the benefit of the Secured Parties, as security for the payment and
performance in full of all of the Obligations or applied to the Obligations in
accordance with the Credit Agreement.

 

(d)           If the Administrative Agent shall so request in writing, each
Pledgor agrees to execute and deliver to the Administrative Agent appropriate
additional distribution and other orders and documents to effect the provisions
of this Section 5.01.

 

Section 5.02.         Cash Collateral Account.  All sums of money that are
delivered to the Administrative Agent pursuant to this Section 5 shall be
deposited into an interest bearing account with the Administrative Agent or, if
the Administrative Agent is not the depositary bank, to an interest bearing
account in the name of the Administrative Agent, for the benefit of the Secured
Parties, as customer with a depositary bank satisfactory to the Administrative
Agent (any such account, whether maintained with the Administrative Agent or in
the Administrative Agent’s name as customer, being herein referred to as the
“Cash Collateral Account”).  Some or all of the funds from time to time in the
Cash Collateral Account may be invested in time deposits, including, without
limitation, certificates of deposit issued by the Administrative Agent (such
certificates of deposit or other time deposits being hereinafter referred to,
collectively, as “Time Deposits”), that are satisfactory to the Administrative
Agent after consultation with each Pledgor, provided, that, in each such case,
arrangements satisfactory to the Administrative Agent are made and are in place
to perfect and to insure the first priority of the Administrative Agent’s
security interest therein.  Interest earned on the Cash Collateral Account and
on the Time Deposits, and the principal of the Time Deposits at maturity that is
not invested in new Time Deposits, shall be deposited in the Cash Collateral
Account.  The Cash Collateral Account, all sums from time to time standing to
the credit of the Cash Collateral Account, any and all Time Deposits, any and
all instruments or other writings evidencing Time Deposits and any and all
proceeds or any thereof are hereinafter referred to collectively as the “Cash
Collateral.”

 

10

--------------------------------------------------------------------------------


 

Section 5.03.         Pledgor’s Rights to Cash Collateral, etc.  Except as
otherwise expressly provided in Article XV hereof, no Pledgor shall have the
right to withdraw sums from the Cash Collateral Account, to receive any of the
Cash Collateral or to require the Administrative Agent to part with the
Administrative Agent’s possession of any instruments or other writings
evidencing any Time Deposits.

 

ARTICLE VI.

 

Voting Rights, etc.

 

So long as no Event of Default shall have occurred and be continuing, each
Pledgor shall be entitled to vote the Pledged Equity Interests and to give
consents, waivers and ratifications in respect of the Pledged Collateral;
provided, however, that no vote shall be cast or consent, waiver or ratification
given by any Pledgor if the effect thereof could reasonably be expected to
impair any of the Pledged Collateral or be inconsistent with or result in any
violation of any of the provisions of this Agreement, the Credit Agreement, the
Notes or any of the other Loan Documents.  All such rights of each Pledgor to
vote and give consents, waivers and ratifications with respect to the Pledged
Collateral shall, at the Administrative Agent’s option, as evidenced by the
Administrative Agent’s notifying such Pledgor of such election, cease for so
long as an Event of Default shall have occurred and be continuing.

 

ARTICLE VII.

 

Remedies.

 

Section 7.01.         In General.  If an Event of Default shall have occurred
and be continuing, the Administrative Agent shall thereafter have the following
rights and remedies (to the extent permitted by applicable law) in addition to
the rights and remedies of a secured party under the UCC, all such rights and
remedies being cumulative, not exclusive, and enforceable alternatively,
successively or concurrently, at such time or times as the Administrative Agent
deems expedient:

 

(a)           if the Administrative Agent so elects and gives notice of such
election to each Pledgor, the Administrative Agent may exercise any management
or voting rights relating to the Pledged Equity Interests (whether or not the
same shall have been transferred into its name or the name of its nominee or
nominees) for any lawful purpose, including, without limitation, if the
Administrative Agent so elects, for the liquidation of the assets of the issuer
thereof, and give all consents, waivers and ratifications in respect of the
Pledged Equity Interests and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Administrative Agent its proxy and attorney-in-fact, with
full power of substitution, to do so);

 

(b)           the Administrative Agent may demand, sue for, collect or make any
compromise or settlement the Administrative Agent deems suitable in respect of
any Pledged Collateral;

 

(c)           the Administrative Agent may sell, resell, assign and deliver, or
otherwise dispose of any or all of the Pledged Collateral, for cash or credit or
both and upon such terms at such place or places, at such time or times and to
such Persons as the Administrative Agent thinks expedient, all without demand
for performance by each Pledgor or any notice or advertisement whatsoever except
as expressly provided herein or as may otherwise be required by law;

 

(d)           subject to applicable law, the Administrative Agent may cause all
or any part of the Pledged Collateral held by it to be transferred into its name
or the name of its nominee or nominees; and

 

11

--------------------------------------------------------------------------------


 

(e)           the Administrative Agent may set off or otherwise apply or credit
against the Obligations any and all sums deposited with it or held by it,
including, without limitation, any sums standing to the credit of the Cash
Collateral Account and any Time Deposits issued by the Administrative Agent.

 

Section 7.02.         Sale of Pledged Collateral.  In the event of any sale or
other disposition of the Pledged Collateral as provided in Section 7.01(c), the
Administrative Agent shall give to each Pledgor at least ten (10) Business Days’
prior written notice of the time and place of any public sale or other
disposition of the Pledged Collateral or of the time after which any private
sale or any other intended disposition is to be made.  Each Pledgor hereby
acknowledges that ten (10) Business Days’ prior authenticated notice of such
sale or other disposition or sales or other dispositions shall be reasonable
notice.  The Administrative Agent may enforce its rights hereunder without any
other notice and without compliance with any other condition precedent now or
hereunder imposed by statute, rule of law or otherwise (all of which are hereby
expressly waived by each Pledgor, to the fullest extent permitted by law). 
Subject to the Administrative Agent’s compliance with the notice requirements
set forth above, the Administrative Agent may buy or otherwise acquire any part
or all of the Pledged Collateral at any public sale or other disposition and if
any part or all of the Pledged Collateral is of a type customarily sold or
otherwise disposed of in a recognized market or is of the type which is the
subject of widely distributed standard price quotations, the Administrative
Agent may buy or otherwise acquire at private sale or other disposition and may
make payments thereof by any means.  The Administrative Agent may apply the cash
proceeds actually received from any sale or other disposition to the payment of
the Obligations in accordance with Section 8.02 of the Credit Agreement.  Only
after such applications, and after payment by the Administrative Agent of any
amount required by Section 9-608(a)(1)(C) or Section 9-615(a)(3) of the UCC,
need the Administrative Agent account to each Pledgor for any surplus.

 

Section 7.03.         Registration of Stock.  If the Administrative Agent shall
determine to exercise its right to sell or otherwise dispose of any or all of
the Pledged Collateral pursuant to this Section 7, and if in the opinion of
counsel for the Administrative Agent it is necessary, or if in the reasonable
opinion of the Administrative Agent it is advisable, to have the Pledged
Collateral, or that portion thereof to be sold, registered under the provisions
of the Securities Act of 1933, as amended (the “Securities Act”), each Pledgor
agrees to use its best efforts to cause the Issuers of such Pledged Collateral
or portion thereof contemplated to be sold, to execute and deliver, and cause
the directors and officers of such Issuer to execute and deliver, all at the
expense of such Pledgor, all such instruments and documents, and to do or cause
to be done all such other acts and things as may be necessary or, in the
reasonable opinion of the Administrative Agent or its counsel, advisable to
register such Pledged Collateral under the provisions of the Securities Act and
to cause the registration statement relating thereto to become effective and to
remain effective for a period of 9 months from the date such registration
statement became effective, and to make all amendments thereto or to the related
prospectus or both that, in the reasonable opinion of the Administrative Agent
or its counsel, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Pledgor agrees to
use its best efforts to cause such issuer or issuers to comply with the
provisions of the securities or “Blue Sky” laws of any jurisdiction which the
Administrative Agent shall designate and to cause such issuer or issuers to make
available to its security holders, as soon as practicable, an earnings statement
which will satisfy the provisions of Section 11(a) of the Securities Act.

 

Section 7.04.         Private Sales.  Each Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale or other disposition
of the Pledged Collateral by reason of certain prohibitions contained in the
Securities Act, federal banking laws and other applicable laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers.  Each Pledgor agrees that any such private sales may be at prices
and other terms less favorable to the seller than if sold at public sales and
that such private sales shall not by reason thereof be deemed not to have been
made in

 

12

--------------------------------------------------------------------------------


 

a commercially reasonable manner.  The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit the Issuer of such securities to register such
securities for public sale under the Securities Act, or such other federal
banking or other applicable laws, even if the applicable Issuer would agree to
do so.  Subject to the foregoing, the Administrative Agent agrees that any sale
of the Pledged Collateral shall be made in a commercially reasonable manner, and
each Pledgor agrees to use its best efforts to cause the Issuer or Issuers of
the Pledged Collateral contemplated to be sold, to execute and deliver, and
cause the directors (or other analogous persons) and officers of such Issuer to
execute and deliver, all at such Pledgor’s expense, all such instruments and
documents, and to do or cause to be done all such other acts and things as may
be necessary or, in the reasonable opinion of the Administrative Agent,
advisable to exempt such Pledged Collateral from registration under the
provisions of the Securities Act, and to make all amendments to such instruments
and documents which, in the opinion of the Administrative Agent, are necessary
or advisable, all in conformity with the requirements of the Securities Act and
the rules and regulations of the Securities and Exchange Commission applicable
thereto.

 

Section 7.05.         Pledgor’s Agreements, etc.  Each Pledgor further agrees to
do or cause to be done all such other acts and things as may be reasonably
necessary to make any sales of any portion or all of the Pledged Collateral
pursuant to this Section valid and binding and in compliance with any and all
applicable laws (including, without limitation, the Securities Act, the
Securities Exchange Act of 1934, as amended, the rules and regulations of the
Securities and Exchange Commission applicable thereto and all applicable state
securities or “Blue Sky” laws), regulations, orders, writs, injunctions, decrees
or awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, all at
such Pledgor’s expense.  Each Pledgor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, agrees that each and every covenant contained
in this Section 7 shall be specifically enforceable against such Pledgor by the
Administrative Agent and such Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants.

 

ARTICLE VIII.

 

Marshalling.

 

Neither the Administrative Agent nor any other Secured Party shall be required
to marshal any present or future collateral security for (including, but not
limited to, this Agreement and the Pledged Collateral), or other assurances of
payment of, the Obligations or any of them, or to resort to such collateral
security or other assurances of payment in any particular order.  All of the
Administrative Agent’s rights hereunder and the rights of the Administrative
Agent and the other Secured Parties in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights, however existing or arising.  To the extent that it lawfully may, each
Pledgor hereby agrees that it will not invoke any law relating to the
marshalling of collateral that might cause delay in or impede the enforcement of
the Administrative Agent’s rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and to the extent that it lawfully may,
each Pledgor hereby irrevocably waives the benefits of all such laws.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IX.

 

Pledgor’s Obligations Not Affected.

 

The obligations of each Pledgor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any exercise or
nonexercise, or any waiver, by the Administrative Agent or any other Secured
Party of any right, remedy, power or privilege under or in respect of any of the
Obligations or any security thereof (including this Agreement); (b) any
amendment to or modification of the Credit Agreement, any Note, the other Loan
Documents or any of the Obligations; (c) any amendment to or modification of any
instrument (other than this Agreement) securing any of the Obligations; or
(d) the taking of additional security for, or any other assurances of payment
of, any of the Obligations or the release or discharge or termination of any
security or other assurances of payment or performance for any of the
Obligations; whether or not each Pledgor shall have notice or knowledge of any
of the foregoing, each Pledgor hereby generally waiving all suretyship defenses
to the extent applicable.

 

ARTICLE X.

 

Transfer, etc., by Pledgor.

 

Without the prior written consent of the Administrative Agent, no Pledgor shall
sell, assign, transfer or otherwise dispose of, grant any option with respect
to, or pledge or grant any security interest in or otherwise encumber or
restrict any of the Pledged Collateral or any interest therein, except for the
pledge thereof and security interest therein provided for in this Agreement and
the other Loan Documents, Liens permitted under Section 7.01(b) and (g) of the
Credit Agreement, and, so long as no Event of Default then exists and is
continuing, other actions to the extent permitted by and in accordance with the
terms of the Credit Agreement.

 

ARTICLE XI.

 

Further Assurances.

 

Each Pledgor will do all such acts, and will furnish to the Administrative Agent
all such financing statements, certificates, legal opinions and other documents
and will obtain all such governmental consents and corporate approvals and will
do or cause to be done all such other things as the Administrative Agent may
reasonably request from time to time in order to give full effect to this
Agreement and to secure the rights of the Administrative Agent and other Secured
Parties hereunder, all without any cost or expense to the Administrative Agent
or any other Secured Party.  Each Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the collateral as the
Pledged Collateral or words of similar effect, or as being of equal or lesser
scope or in greater detail, and (b) contain any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the jurisdiction of the
filing office for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether such Pledgor is an organization, the
type of organization and any organization identification number issued to such
Pledgor.  Each Pledgor agrees to furnish any such information to the
Administrative Agent promptly upon request.  Each Pledgor also ratifies its
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof.  Each Pledgor will not permit to be
effected any amendment or modification of any Organization Document of any of
the Issuers which would (or would be reasonably likely to) adversely affect the
rights or remedies of the Administrative Agent hereunder or the value of the
Pledged Collateral.  Without the prior written consent of the Administrative
Agent, no Pledgor will cause or permit the membership interests or partnership
or limited partnership interests of such Pledgor pledged hereunder which are
issued by a limited liability company or a partnership or limited partnership,
as the case may be, to be evidenced by a certificate issued by such limited
liability company or partnership or limited partnership or to constitute a
security governed by Article 8 of the Uniform Commercial Code of

 

14

--------------------------------------------------------------------------------


 

the jurisdiction in which it is organized unless such certificate, together with
a duly executed stock power or other instrument of assignment executed in blank,
has been delivered to the Administrative Agent for the benefit of the Secured
Parties.

 

ARTICLE XII.

 

Administrative Agent’s Exoneration.

 

Under no circumstances shall the Administrative Agent be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Pledged Collateral of any nature or kind or any matter or proceedings arising
out of or relating thereto, other than (a) to exercise reasonable care in the
physical custody of the Pledged Collateral and (b) after an Event of Default
shall have occurred and be continuing to act in a commercially reasonable
manner.  Neither the Administrative Agent nor any other Secured Party shall be
required to take any action of any kind to collect, preserve or protect its or
any Pledgor’s rights in the Pledged Collateral or against other parties
thereto.  The Administrative Agent’s prior recourse to any part or all of the
Pledged Collateral shall not constitute a condition of any demand, suit or
proceeding for payment or collection of any of the Obligations.  This Agreement
constitutes a pledge of the Pledged Collateral and any other applicable
collateral hereunder only, and not an assignment of any duties or obligations of
any Pledgor with respect thereto, and by its acceptance hereof and whether or
not the Administrative Agent shall have exercised any of its rights or remedies
hereunder, none of the Administrative Agent or any other Secured Party
undertakes to perform or discharge, and none of the Administrative Agent or any
other Secured Party shall be responsible or liable for the performance or
discharge of any such duties or responsibilities, including, without limitation,
for any capital calls.  Each Pledgor agrees that, notwithstanding the exercise
by the Administrative Agent of any of its rights hereunder, such Pledgor shall
remain liable nonetheless for the full and prompt performance of all of such
Pledgor’s obligations and liabilities under any Organization Document evidencing
or governing any Pledged Equity Interests.  Under no circumstances shall the
Administrative Agent or any holder of any of the Obligations as such be deemed
to be a member, limited partner or other equity owner of any of the Issuers by
virtue of the provisions of this Agreement unless expressly agreed to in writing
by the Administrative Agent or such other Secured Party or holder.  Without
limiting the generality of the foregoing, none of the Administrative Agent or
any other Secured Party shall have any fiduciary duty as such to any Pledgor or
any other equity owner of the Issuers by reason of this Agreement, whether by
virtue of the security interests and liens hereunder, or any enforcement action
in respect of such security interests and liens, unless and until the
Administrative Agent or such Secured Party is actually admitted to the
applicable Issuer as a substitute member or substitute equity owner thereof
after exercising enforcement rights under part 6 of Article 9 of the Uniform
Commercial Code in effect in the applicable jurisdiction, or otherwise.

 

ARTICLE XIII.

 

Amendments, etc.

 

No amendment to or waiver of any provision of this Agreement, nor consent to any
departure by any Pledgor herefrom, shall in any event be effective unless the
same shall be made in accordance with Section 11.01 of the Credit Agreement, and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No act, failure or delay by the
Administrative Agent shall constitute a waiver of its rights and remedies
hereunder or otherwise.  No single or partial waiver by the Administrative Agent
of any default, right or remedy that it may have shall operate as a waiver of
any other default, right or remedy or of the same default, right or remedy on a
future occasion.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XIV.

 

Notice, etc.

 

All notices, requests and other communications hereunder shall be made in the
manner set forth in Section 11.02 of the Credit Agreement and, in the case of
any Pledgor other than the Company, to such Pledgor in care of the Company.

 

ARTICLE XV.

 

Termination.

 

Upon final payment in full, in cash, and performance in full of the Obligations
(other than (i) contingent indemnification Obligations to the extent that no
claim giving rise thereto has been asserted and (ii) Obligations under Secured
Hedge Agreements and Cash Management Obligations) and the cancellation or
termination of any commitment to extend credit under the Credit Agreement or any
of the other Loan Documents, this Agreement shall terminate and the
Administrative Agent shall, at each Pledgor’s request and expense, promptly
return such Pledged Collateral in the possession or control of the
Administrative Agent as has not theretofore been disposed of pursuant to the
provisions hereof, together with any moneys and other property at the time held
by the Administrative Agent hereunder.

 

ARTICLE XVI.

 

Overdue Amounts.

 

Until paid, any amounts due and payable hereunder shall be a debt secured by the
Pledged Collateral and, if not paid when due, shall bear, whether before or
after judgment, interest at the Default Rate set forth in the Credit Agreement.

 

ARTICLE XVII.

 

Pledgor Waiver.

 

Each Pledgor hereby waives promptness, diligence, presentment, demand, protest,
notice of acceptance, notice of any Obligations incurred and any other notice
with respect to any of the Obligations and this Agreement and any requirement
that the Administrative Agent or any other Secured Party protect, secure,
perfect or insure any Lien, or any property subject thereto, or exhaust any
right or take any action against the Company or any other Person (including any
other guarantor) or any collateral securing the Obligations all defenses which
may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, and all surety defenses generally.

 

ARTICLE XVIII.

 

Registration and Filing.

 

Each Pledgor (a) will cause the Issuers to duly register the security interests
granted hereby on its books, (b) has duly authorized or executed and caused any
UCC-1 financing statements to be filed with respect to the Pledged Collateral in
such a manner and in such places as may be required by law in order to fully
protect the rights of the Administrative Agent and the other Secured Parties
hereunder, and (c) will cause any UCC-1 financing statements with respect to the
Pledged Collateral at all times to be kept recorded and filed at the applicable
Issuer’s expense in such a manner and in such places as may be

 

16

--------------------------------------------------------------------------------


 

required by law in order to fully perfect the interests and protect the rights
of the Administrative Agent and the other Secured Parties hereunder.

 

ARTICLE XIX.

 

Execution in Counterparts.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the Credit Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

ARTICLE XX.

 

Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

ARTICLE XXI.

 

Miscellaneous.

 

The headings of each section of this Agreement are for convenience only and
shall not define or limit the provisions thereof.  This Agreement and all rights
and obligations hereunder shall be binding upon each Pledgor and its respective
successors and assigns, and shall inure to the benefit of the Administrative
Agent and the other Secured Parties and their respective successors and assigns;
provided, however, that no Pledgor shall assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Secured Party.  Each Pledgor acknowledges receipt
of a copy of this Agreement.

 

ARTICLE XXII.

 

Organization Document Provisions.

 

Each Pledgor (a) hereby irrevocably waives any and all provisions of any
Organization Document of each Issuer that (i) prohibits, restricts, conditions
or otherwise affects the grant hereunder of any Lien on any of the Pledged
Collateral (or any enforcement action which may be taken in respect of any such
Lien, including, without limitation, any foreclosure upon or subsequent
disposition of such equity interest by the Administrative Agent or any Secured
Party) or (ii) otherwise conflicts with the terms of this Agreement and
(b) notwithstanding any provision of any limited liability company agreement or
operating agreement (as amended and in effect from time to time) relating to any
Pledged Collateral issued by a limited liability company for which any Pledgor
is the sole member, irrevocably

 

17

--------------------------------------------------------------------------------


 

acknowledges and agrees that any restrictions upon the transfer of membership
interests set forth in any such limited liability company agreement or operating
agreement which comprise a part of the Organization Documents of such limited
liability company shall not apply to the grant by any Pledgor of a Lien on its
membership interest to the Administrative Agent (whether pursuant to this
Agreement or otherwise) or any enforcement action which may be taken by the
Administrative Agent in respect of any such Lien, including, without limitation,
any foreclosure upon or subsequent disposition of such membership interests by
the Administrative Agent and that any such transferee of such membership
interests shall be admitted as a member of such limited liability company and
shall have all of the rights of the member that previously owned such membership
interests without any further action of the member(s) of such limited liability
company.  In connection with the exercise by the Administrative Agent of any of
its rights and remedies under this Agreement, each Pledgor consents to the
assignment of any Pledged Equity Interest (including any economic interest
therein and all voting rights and respect thereof) in the Subsidiaries of each
Pledgor and agrees that no such assignment and no foreclosure thereunder or
other remedies in respect thereof in accordance herewith shall in itself effect
a termination or dissolution of each Pledgor.

 

ARTICLE XXIII.

 

Additional Pledgors.

 

Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any Subsidiary of NeuCo, Inc. or any Subsidiary that is a direct or
indirect Subsidiary of an Excluded Group Member Subsidiary), the Company shall
notify the Administrative Agent of the acquisition or formation thereof within
thirty (30) days of such formation or acquisition and shall within such 30-day
period deliver to the Administrative Agent, as applicable with respect to any
such Subsidiary: (a) an executed copy of the Securities Pledge Agreement Joinder
executed by the parent of any such Subsidiary as an Additional Pledgor (as
defined herein) if such parent is not then a Pledgor hereunder, (b) information
concerning the Equity Interests of such Subsidiary sufficient for the
Administrative Agent to update Schedule 1 hereto with the Company’s assistance,
including, without limitation, information concerning the Equity Interests
thereof to be pledged hereunder, and (c) any and all certificates representing
such pledged Equity Interests (to the extent certificated), accompanied by stock
powers pursuant to Section 6.15(b) of the Credit Agreement.  In no event shall
any Excluded Group Member Subsidiary be required to execute a Securities Pledge
Agreement Joinder or otherwise become a Pledgor hereunder. Upon the execution
and delivery by any Person of a Securities Pledge Agreement Joinder, (i) such
Person shall be referred to as an “Additional Pledgor” and shall become and be a
Pledgor hereunder, and each reference in this Agreement to a “Pledgor” shall
also mean and be a reference to such Additional Pledgor, and each reference in
any other Loan Document to a “Pledgor” shall also mean and be a reference to
include such Additional Pledgor, and (ii) each reference herein to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to this
Agreement, and each reference in any other Loan Document to the “Securities
Pledge Agreement,” “thereunder,” “thereof” or words of like import referring to
this Agreement, shall mean and be a reference to this Agreement as supplemented
by such Securities Pledge Agreement Joinder.

 

ARTICLE XXIV.

 

Governing Law.

 

(A)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

18

--------------------------------------------------------------------------------


 

(B)          EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY PARTY RELATED TO
ANY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF.  EACH PLEDGOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION,
LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK
AND THE OTHER SECURED PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PLEDGOR IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY LOAN DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(C)          EACH PLEDGOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

ARTICLE XXV.

 

Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B)

 

19

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

ARTICLE XXVI.

 

Effect of Amendment and Restatement.

 

This Agreement is intended to amend and restate in its entirety the Existing
Pledge Agreement.  Each Pledgor agrees that this Agreement shall not constitute
a novation of the pledges and security interests granted, or the obligations
existing, under the Existing Pledge Agreement or evidence any termination or
amendment thereof, and agrees that, notwithstanding the effectiveness of the
Credit Agreement and the consummation of the transactions contemplated thereby,
such pledges and grants of security interests and other obligations shall
continue to be in full force and effect and shall accrue to the benefit of the
Administrative Agent and the Secured Parties.  It is the intention of the
parties to this Agreement that all Obligations outstanding under and as defined
in the Credit Agreement shall be secured by the pledges and security interests
granted hereunder.

 

[Remainder of Page Left Intentionally Blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each Pledgor and the
Administrative Agent have caused this Agreement to be executed as of the date
first above written.

 

 

Pledgors:

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amended and Restated Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

The Administrative Agent:

 

 

 

CITIZENS BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Amended and Restated Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Each Issuer hereby acknowledges the provisions of the Amended and Restated
Securities Pledge Agreement applicable to it:

 

Acknowledged by:

 

 

 

CRA INVESTIGATIONS LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

CRA INTERNATIONAL LIMITED

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CRA INTERNATIONAL (UK) LIMITED

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

CRA INTERNATIONAL (NETHERLANDS) B.V.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Amended and Restated Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO SECURITIES PLEDGE AGREEMENT

 

None of the Issuers has any issued or outstanding shares of its capital stock,
membership interests, partnership interests or other Equity Interests of any
class or any commitments to issue any shares of its capital stock, membership
interests, partnership interests or other Equity Interests of any class or any
securities convertible into or exchangeable for any shares of its capital stock,
membership interests, partnership interests or other Equity Interests of any
class except as otherwise stated in this Schedule 1.

 

Issuer

 

Record
Owner

 

Class(es)
of Shares/
Units

 

Number of Issued
and Outstanding
Shares/Units of
each Class

 

Number/Percentage
of Shares/Units
Pledged

 

If
certificated,
Certificate
Number(s)

CRA International (UK) Limited*

 

Company

 

 

 

 

 

 

 

 

CRA International (Netherlands) B.V. *

 

Company

 

 

 

 

 

 

 

 

CRA International Limited*

 

Company

 

 

 

 

 

 

 

 

CRA Investigations LLC

 

Company

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Limited to pledge of 100% of non-voting and 65% of voting Equity Interests

 

--------------------------------------------------------------------------------


 

Exhibit A
to Securities Pledge Agreement

 

SECURITIES PLEDGE AGREEMENT JOINDER

 

SECURITIES PLEDGE AGREEMENT JOINDER dated as of          ,      (this
“Agreement”) made by [Insert Name of Pledgor], a [Insert State of Organization]
[corporation, limited partnership or limited liability company] (the “Additional
Pledgor”) in favor of CITIZENS BANK, N.A., as Administrative Agent (the
“Administrative Agent”) for the benefit of the Secured Parties (as defined in
the Securities Pledge Agreement referred to and defined below).

 

RECITALS:

 

(1)           Reference is made to that certain Amended and Restated Credit
Agreement, dated as of October [  ], 2017 (as amended, restated, amended and
restated, supplemented, or otherwise modified and in effect from time to time,
the “Credit Agreement”), by and among CRA International, Inc., a Massachusetts
corporation (the “Company”), CRA International (UK) Limited, a private limited
company incorporated in the United Kingdom (registered number 04007726) (the “UK
Borrower”), CRA International Limited, a company organized under the laws of
Ontario (the “Canadian Borrower”), CRA International (Netherlands) B.V., a
private company with limited liability organized and existing under the laws of
the Netherlands, registered with the trade register of the Chamber of Commerce
under number 3426111 (the “Dutch Borrower” and, together with the Company, the
UK Borrower and the Canadian Borrower, the “Borrowers”), the Lenders (as defined
in the Credit Agreement) and the Administrative Agent.

 

(2)           In connection with the Credit Agreement, the Company and each
Person who has joined pursuant to Article XXIII thereof (such Persons, together
with the Company, collectively, the “Pledgors” and individually, each a
“Pledgor”) entered into an Amended and Restated Securities Pledge Agreement (as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified, the “Securities Pledge Agreement”), pursuant
to which each Pledgor granted to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in and pledge of certain Equity
Interests of Issuers set forth on Schedule 1 thereto.

 

(3)           The Additional Pledgor is a Subsidiary (as defined in the Credit
Agreement), of the Company and desires to become a party to the Securities
Pledge Agreement pursuant to Article XXIII of the Securities Pledge Agreement
and to become a “Pledgor” thereunder.

 

(4)           Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Securities Pledge Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Additional
Pledgor hereby agrees as follows:

 

Section 1.              Assumption and Joinder.

 

(a)           The Additional Pledgor hereby expressly assumes, and hereby agrees
to perform and observe, each and every one of the covenants, rights, promises,
agreements, terms, conditions, obligations, appointments, duties and liabilities
of a “Pledgor” under the Securities Pledge Agreement and all of the other Loan
Documents (as defined in the Credit Agreement) applicable to it as a Pledgor
under the Securities Pledge Agreement.  By virtue of the foregoing, the
Additional Pledgor hereby accepts and assumes any liability of a Pledgor related
to each representation, warranty, covenant or obligation made by a Pledgor in
the Securities Pledge Agreement, and hereby expressly affirms, as of the date
hereof, each of such representations, warranties, covenants and obligations.  In
connection with the foregoing, the

 

--------------------------------------------------------------------------------


 

Additional Pledgor hereby grants to the Administrative Agent for the benefit of
the Secured Parties a security interest in, and hereby pledges to the
Administrative Agent, for the benefit of the Secured Parties, all of the Pledged
Equity Interests of the Additional Pledgor on the terms and conditions set forth
in the Securities Pledge Agreement.

 

(b)           All references to the term Pledgor in the Securities Pledge
Agreement or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be a reference to, and shall include, the Additional Pledgor.

 

Section 2.              Representations and Warranties.  The Additional Pledgor
hereby represents and warrants to the Administrative Agent and the Secured
Parties as follows:

 

(a)           The Additional Pledgor has the requisite [corporate, partnership
or company] power and authority to enter into this Agreement and to perform its
obligations hereunder and under the Securities Pledge Agreement and any other
Loan Document to which it is a party.  The execution, delivery and performance
of this Agreement by the Additional Pledgor and the performance of its
obligations under this Agreement, the Securities Pledge Agreement, and any other
Loan Document have been duly authorized by the [Board of Directors of the
Additional Pledgor] and no other [corporate, partnership or company] proceedings
on the part of the Additional Pledgor are necessary to authorize the execution,
delivery or performance of this Agreement, the transactions contemplated hereby
or the performance of its obligations under this Agreement, the Securities
Pledge Agreement or any other Loan Document.  This Agreement has been duly
executed and delivered by the Additional Pledgor.  This Agreement, the
Securities Pledge Agreement and each Loan Document to which it is a party
constitutes the legal, valid and binding obligation of the Additional Pledgor
enforceable against it in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.

 

(b)           The representations and warranties set forth in the Securities
Pledge Agreement are true and correct in all material respects on and as of the
date hereof as such representations and warranties apply to the Additional
Pledgor (except to the extent that any such representations and warranties
expressly relate to an earlier date) with the same force and effect as if made
on the date hereof.

 

Section 3.              Schedule 1 to Securities Pledge Agreement.  Attached
hereto is an updated Schedule 1 to the Securities Pledge Agreement.  The
information contained in such schedule is true and correct in all respects.

 

Section 4.             Further Assurances.  At any time and from time to time,
upon the Administrative Agent’s request and at the sole expense of the
Additional Pledgor, the Additional Pledgor will promptly and duly execute and
deliver any and all further instruments and documents and take such further
action as the Administrative Agent reasonably deems necessary to effect the
purposes of this Agreement.

 

Section 5.              Binding Effect.  This Agreement shall be binding upon
the Additional Pledgor and shall inure to the benefit of the Administrative
Agent and the other Secured Parties and their respective successors and assigns.

 

Section 6.              Governing Law.  This Agreement and the rights of the
parties hereunder shall be construed and interpreted in accordance with the laws
of the State of New York without regard to conflict of law principles that would
result in the application of the laws of another jurisdiction.

 

Section 7.              JURY TRIAL WAIVER.  THE ADDITIONAL PLEDGOR HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING

 

--------------------------------------------------------------------------------


 

OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 8.              Miscellaneous.  Delivery of an executed signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed copy of this Agreement.

 

[Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

 

[                                                                  ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

CITIZENS BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------